Exhibit 10.30

 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Double asterisks denote omissions.

LICENSE AGREEMENT

by and between

KARYOPHARM THERAPEUTICS INC.

and

ONO PHARMACEUTICAL CO., LTD.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.    DEFINITIONS      1   2.    DEVELOPMENT      14   3.    REGULATORY MATTERS.
     21   4.    COMMERCIALIZATION OF THE LICENSED PRODUCTS      23   5.   
GOVERNANCE.      26   6.    MANUFACTURE AND SUPPLY      31   7.    LICENSES     
34   8.    CERTAIN FINANCIAL TERMS.      38   9.    CONFIDENTIALITY AND
PUBLICATION      45   10.    REPRESENTATIONS, WARRANTIES AND COVENANTS;
DISCLAIMER      49   11.    INDEMNIFICATION; LIMITATION OF LIABILITY; INSURANCE
     53   12.    INTELLECTUAL PROPERTY OWNERSHIP, PROTECTION AND RELATED
MATTERS; BRAND NAME      55   13.    TERM AND TERMINATION      63   14.   
MISCELLANEOUS      67  

SCHEDULES

 

Schedule 1.43    Karyopharm Third Party Agreements Schedule 1.46    KPT-8602
Schedule 1.74    Selinexor Schedule 2.1    Relevant Clinical Studies
Schedule 2.2    Overview Plan Schedule 10.2.2    Karyopharm Patents as of
Effective Date Schedule 11.1    Agreed Indemnification Language to be
incorporated in the Clinical Supply Agreement (and the Commercial Supply
Agreement, if any)

 

-i-

Confidential



--------------------------------------------------------------------------------

LICENSE AGREEMENT

THIS LICENSE AGREEMENT (this “Agreement”), effective as of October 11, 2017 (the
“Effective Date”), is made and entered into by and between Karyopharm
Therapeutics Inc., a corporation organized and existing under the laws of the
State of Delaware, having an address at 85 Wells Avenue, Suite 210, Newton, MA
02459 USA (“Karyopharm”), and Ono Pharmaceutical Co., Ltd., a corporation
organized and existing under the laws of Japan, having an address at
8-2, Kyutaro-machi 1-chome, Chuo-ku, Osaka, Osaka 541-8564, Japan (“Ono”).
Karyopharm and Ono are sometimes referred to herein individually as a “Party”
and collectively as the “Parties.”

RECITALS:

WHEREAS, Karyopharm owns or Controls certain intellectual property relating to
the Licensed Compounds and the Licensed Products (each as defined below);

WHEREAS, Ono desires to Develop and Commercialize Licensed Compounds and
Licensed Products in the Field in the Ono Territory (each as defined below);

WHEREAS, Karyopharm and Ono believe that a license for such purpose on the terms
and conditions of this Agreement would be desirable.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, the Parties hereby agree as follows:

 

1. DEFINITIONS

Unless specifically set forth to the contrary herein, the following terms,
whether used in the singular or plural, shall have the respective meanings set
forth below:

1.1    “Affiliate” means, as to a specified Person, another Person that,
directly or indirectly, controls, is controlled by, or is under common control
with the Person specified, for so long as such control continues. An entity will
be regarded as in control of another entity if: (a) it owns, directly or
indirectly, more than fifty percent (50%) of the voting securities or capital
stock of such entity, or has other comparable ownership interest with respect to
any entity other than a corporation; or (b) it possesses, directly or
indirectly, the power to direct or cause the direction of the management and
policies of the corporation or non-corporate business entity, as applicable,
whether through the ownership or control of voting securities, by contract or
otherwise.

1.2    “Annual Net Sales” means the Net Sales generated over any given Ono
Fiscal Year.

1.3    “Back-Up Compound” means, with respect to a Lead Compound, any compound
that (a) is Developed by Karyopharm for use in the Field, (b) inhibits the
nuclear export protein Exportin 1, or XPO1, and (c) is designated by JOC as a
back-up compound to such Lead Compound in accordance with Section 2.7.2.



--------------------------------------------------------------------------------

1.4     “Business Day” means any day other than a day which is a Saturday, a
Sunday, any day banks are authorized or required to be closed in the United
States or Japan or any day within Karyopharm’s corporate holidays (for
Karyopharm’s obligations) or Ono’s corporate holidays (for Ono’s obligations).

1.5    “Calendar Quarter” means the respective periods of three (3) consecutive
calendar months ending on March 31, June 30, September 30, and December 31 of
each Calendar Year; provided that the first Calendar Quarter of the Term shall
begin on the Effective Date and end on the first to occur of March 31, June 30,
September 30 or December 31 thereafter and the last Calendar Quarter of the Term
shall end on the last day of the Term.

1.6    “Calendar Year” means each successive period of twelve (12) calendar
months commencing on January 1 and ending on December 31; provided that the
first Calendar Year of the Term shall begin on the Effective Date and end on the
first December 31 thereafter and the last Calendar Year of the Term shall end on
the last day of the Term.

1.7    “CDE” means the Center of Drug Evaluation, Taiwan and any successor
Governmental Authority having substantially the same function.

1.8    “CDISC” means Clinical Data Interchange Standards Consortium which is an
interdisciplinary nonprofit organization that establishes international
standards for data collection, interchange, application, and storage for the
purpose of promoting interoperation of clinical research data.

1.9    “Clinical Data” means all information relating to Licensed Compounds
and/or Licensed Products made, collected or otherwise generated in the
performance of or in connection with any Clinical Study, including any data,
reports and results relating thereto (including clinical data and other related
information generated in compliance with CDISC standards).

1.10    “Clinical Study” means a clinical trial in humans, including a Phase I
Study, Phase II Study, Phase III Study, an Ono Post-Registration Study, a
Karyopharm post-registration study or a Global Clinical Study.

1.11    “Combination Product” means any pharmaceutical product containing both a
Licensed Product component and one or more other active pharmaceutical
ingredients.

1.12    “Commence” or “Commencement” means, with respect to a Clinical Study of
a Licensed Product, the first dosing of the first human subject with such
Licensed Product in such Clinical Study.

1.13    “Commercialization” or “Commercialize” means any and all activities
directed to marketing, promoting, distributing, importing, exporting, offering
to sell and/or selling a Licensed Product and activities directed to obtaining
pricing and reimbursement approvals, as applicable.

1.14    “Commercially Reasonable Efforts” means the carrying out of obligations
in a diligent and sustained manner using such effort and employing such
resources as would normally be exerted or employed by a Party or its Affiliates
for a product that is of similar market potential

 

- 2 -

Confidential



--------------------------------------------------------------------------------

at a similar stage in its Development or product life, taking into account all
relevant factors, including the potential profitability of the product, the
costs and risks of Developing, Manufacturing, having Manufactured, use and
Commercializing the product, scientific, safety and regulatory concerns, product
profile, the competitiveness of the marketplace and the proprietary position of
the product.

Without limiting the foregoing,

(a)    in relation to Development activities, including for purposes of
obtaining Regulatory Approval of a product, “Commercially Reasonable Efforts”
require that such Party: (i) assign responsibility for the relevant activities
to specific employees who are responsible for progress and monitor such progress
on a regular basis; (ii) set and consistently seek to achieve specific and
meaningful objectives and timelines for carrying out such activities; and
(iii) consistently make and implement decisions and allocate resources
consistent with the efforts described above; and

(b)    in relation to requiring Related Party to conduct certain activities
under this Agreement, “Commercially Reasonable Efforts” require that (i) to the
extent that such Related Party is its Affiliate, each Party oblige such Related
Party to accept terms and conditions equivalent to those set forth in this
Agreement, (ii) to the extent that such Related Party is a Third Party Licensee
or a Sublicensee, each Party negotiate with such Related Party and use good
faith efforts to persuade it to accept terms and conditions, which, to the
maximum extent, will be consistent with those set forth in this Agreement and
(iii) each Party exercise all of its rights and performs the obligations under
any agreement between such Party and such Related Party in a commercially
appropriate and timely manner so that the purpose of this Agreement contemplated
in each Section will be achieved.

1.15    “Confidential Information” means any and all information and data,
including all scientific, non-clinical, pre-clinical, clinical, regulatory,
Manufacturing, marketing, financial, trade secret and commercial information or
Data, whether communicated in writing or orally or by any other method, which is
provided by or on behalf of one Party or any of its Related Parties (the
“Disclosing Party”) to the other Party or any of its Related Parties (the
“Receiving Party”) in connection with this Agreement. Notwithstanding anything
to the contrary set forth herein, (a) Karyopharm Technology (other than Joint
IP) is the Confidential Information of Karyopharm; (b) Ono Technology (other
than Joint IP) is the Confidential Information of Ono; and (c) Joint IP which
has not yet been publicly disclosed shall be deemed to be the Confidential
Information of both Parties; and (d) the terms of this Agreement shall be deemed
to be the Confidential Information of both Parties. All information and data
disclosed prior to the Effective Date by or on behalf of either Party under, and
subject to, the Confidentiality Agreement, dated as of April 24, 2017, between
the Parties (the “Prior CDA”) shall be deemed the Confidential Information
hereunder and such Party shall be deemed the Disclosing Party of such
information and data hereunder and the other Party shall be deemed the Receiving
Party hereunder. “Confidential Information” shall not include information or
data, to the extent that such information or data:

1.15.1    is lawfully in the Receiving Party’s possession prior to disclosure by
the Disclosing Party and was not acquired directly or indirectly from Disclosing
Party, as documented by the Receiving Party’s business records;

 

- 3 -

Confidential



--------------------------------------------------------------------------------

1.15.2    is generally known to the public prior to its receipt by the Receiving
Party, or thereafter becomes generally known to the public through no fault of
the Receiving Party or any of its Related Parties with whom the Receiving Party
shared the Confidential Information;

1.15.3    is subsequently disclosed to the Receiving Party by a Third Party that
lawfully has possession of and the right to disclose such Confidential
Information without the breach of any contractual, legal or fiduciary obligation
to the Disclosing Party or any Third Party and provided that such Third Party is
not disclosing on behalf of the Disclosing Party; or

1.15.4    is independently developed by the Receiving Party without use of or
reference to Disclosing Party’s Confidential Information, as documented by the
Receiving Party’s business records.

1.16    “Control” means, subject to the provisions of Section 14.1, with respect
to a Party and/or its Related Party, as the case may be, and any Know-How,
Patent Right or other intellectual property right, the possession (whether by
ownership or license, other than a license granted to such Party pursuant to
this Agreement) of the ability of such Party or any such Related Party to
transfer, grant access to, or grant a license or sublicense of, such Know-How,
Patent Right or other intellectual property right as provided for herein without
violating the terms of any agreement or other arrangement with any Third Party.

1.17    “Cost of Manufacturing” means, to the extent that Manufacturing of a
Licensed Compound, Licensed Product or any component thereof is performed by a
Party itself or by its Affiliate, the actual consolidated, fully burdened cost
incurred by such a Party and its Affiliates to Manufacture such a Licensed
Compound, Licensed Product or any component thereof, including: (a) direct labor
costs (salaries, wages, incentive compensation, share-based compensation and
employee benefits); (b) direct materials and packaging costs; (c) operating
costs of facilities and equipment, excluding any surplus or idle capacity costs;
(d) a charge for depreciation, repairs and maintenance costs of facilities and
equipment; (e) quality and in-process control costs; (f) a charge for overhead
costs for raw material and manufacturing administration and management,
materials management, storage and handling, and manufacturing and employee
training; (g) charges for spoilage, scrap, rework costs and expired goods; and
(h) inbound and outbound freight, shipping insurance, excise taxes and customs
duties; in each of the above cases to the extent reasonably allocable to
Manufacture of such Licensed Compound, Licensed Product or component as
determined in accordance with GAAP or IFRS, as applicable, consistently applied.

1.18    “Cover,” “Covering” or “Covers” means that in the absence of ownership
of or a license granted under a Valid Claim, the Development, Manufacture,
having Manufactured, use or Commercialization of a Licensed Compound or a
Licensed Product would infringe such Valid Claim (or, in the case of a Valid
Claim that has not yet issued, would infringe such Valid Claim if it were to
issue).

1.19    “Data” means any and all scientific, technical, test and patient
exposure data pertaining to any Licensed Compound or Licensed Product that are
necessary or useful for the Development, Manufacture, having Manufactured, use
and/or Commercialization of each

 

- 4 -

Confidential



--------------------------------------------------------------------------------

Licensed Compound and Licensed Product in the Field and that are Controlled by
Ono and/or its Related Parties or Controlled by Karyopharm and/or its Related
Parties, including research data, clinical pharmacology data, non-clinical data,
pre-clinical data and Clinical Data.

1.20    “Development” or “Develop” means non-clinical, pre-clinical and clinical
research and development activities, including the design or identification of a
compound, drug metabolism and pharmacokinetics, translational research,
toxicology, pharmacology toxicology studies, statistical analysis and report
writing, pre-clinical testing, formulation development, Clinical Studies,
regulatory affairs (including preparation for NDA submission and other
submission-related activities), product approval and registration activities,
and all other activities necessary to seek, obtain and maintain Regulatory
Approval; provided, however, that Development shall not include
Commercialization and Manufacturing.

1.21    “Executive Officer” means the Chief Executive Officer or his or her
designee in the case of Karyopharm, and Executive Director or his or her
designee in the case of Ono.

1.22    “Field” means the diagnosis, treatment and/or prevention of cancer in
humans.

1.23    “First Commercial Sale” means, with respect to a country in the Ono
Territory, the first sale for end use or consumption of the Licensed Product in
such country after all Regulatory Approvals legally required for such sale have
been granted by the Regulatory Authority of such country or, if Regulatory
Approval is not required, after the date on which sales are permitted by
applicable Law.

1.24    “GAAP” means generally accepted accounting principles of the United
States.

1.25    “GCP” means the current standards for clinical studies for
pharmaceuticals, as set forth in the International Conference on Harmonisation
of Technical Requirements for Registration of Pharmaceuticals for Human Use
(“ICH”) guidelines and applicable regulations promulgated thereunder, as amended
from time to time.

1.26    “Global Clinical Study” means a combined Phase I Study and Phase II
Study, a combined Phase II Study and Phase III Study, a Phase II Study or a
Phase III Study, of a Licensed Product in the Field which includes sufficient
[**] clinical sites and/or [**] patients to achieve Regulatory Approval in both
the Ono Territory and the Karyopharm Territory for the Indication associated
with such Clinical Study.

1.27    “Global Common Costs” means the direct development costs that are
incurred by a Party in connection with the Global Common Activity.

1.28    “GLP” means the current standards for laboratory activities for
pharmaceuticals, as set forth in the FDA’s Good Laboratory Practice regulations
or the Good Laboratory Practice principles of the Organization for Economic
Co-Operation and Development, as amended from time to time, and such standards
of good laboratory practice as are required by the MHLW and other organizations
and Governmental Authorities in countries in which a Licensed Product is
intended to be sold, to the extent such standards are not less stringent than
United States Good Laboratory Practice.

 

- 5 -

Confidential



--------------------------------------------------------------------------------

1.29    “GMP” means all Laws and guidelines applicable to Manufacture of the
Licensed Compound or Licensed Product, including (a) the FD&C Act (21 U.S.C. 321
et seq.); (b) relevant United States regulations in Title 21 of the United
States Code of Federal Regulations (including Parts 11, 210, and 211); (c)
European Community Directives 2001/83/EC and 2003/94/EC; (d) the EU Guidelines
to Good Manufacturing Practice Medicinal Products for Human and Veterinary Use,
as set out in Volume 4 of the European Commission’s Rules governing medicinal
products in the EU; (e) those standards required by the MHLW; (f) ICH, Q7 Good
Manufacturing Practice Guidance for Active Pharmaceutical Ingredients;
(g) similar standards and Laws to those in (a) through (f), as are in effect at
the time of Manufacture of the Licensed Compound and/or Licensed Product; and
(h) all additional Regulatory Authority documents or regulations that replace,
amend, modify, supplant or complement any of the foregoing.

1.30    “Governmental Authority” means any multinational, federal, national,
state, provincial, local or other entity, office, commission, bureau, agency,
political subdivision, instrumentality, branch, department, authority, board,
court, arbitral or other tribunal, official or officer, exercising executive,
judicial, legislative, police, regulatory, administrative or taxing authority or
functions of any nature pertaining to government.

1.31    “IFRS” means International Financial Reporting Standards.

1.32    “IND” means an Investigational New Drug application, Clinical Trial
Application or similar application or submission for approval to conduct human
clinical investigations filed with or submitted to a Regulatory Authority in
conformance with the requirements of such Regulatory Authority.

1.33    “Indication” means an indication by tumor type but not by line therapy
of each tumor or cancer. By way of explanation, (a) an “Indication” shall be
considered the same if the subject cancer has the same organ of origin even if
they are, for example, of a different histologic or genetic subtype, a different
cell type or a different line of therapy, and (b) “Indication” shall be
considered different if the subject cancers have different organs of origin.

1.34    “Investigator Sponsored Clinical Study” means a clinical study or
research of a Licensed Product in the Field that is sponsored and conducted by a
physician, physician group or other Third Party not acting on behalf of a Party
or its Related Party and who does not have a license from a Party or its Related
Party to Commercialize such Licensed Product, pursuant to an IND owned by such
Third Party in the case of a clinical study, and with respect to which a Party
or its Related Party provides clinical supplies of the Licensed Product, funding
or other support for such clinical study or research.

1.35    “Joint IP” means, collectively, Joint Patent Rights and Joint Know-How.

1.36    “Joint Know-How” means (a) any Know-How generated in course of the
Global Clinical Study which is related to the combination of a Licensed Product
and a commercial product or product in clinical development in either case owned
by or licensed to Ono and (b) any Know-How that is (i) not solely related to
Licensed Product or a commercial product or product in clinical development in
either case owned by or licensed to Ono and (ii) first made or identified,
discovered or developed jointly by director(s), officer(s), employee(s),
agent(s) or consultant(s)

 

- 6 -

Confidential



--------------------------------------------------------------------------------

acting on behalf of Karyopharm or its Affiliates, on the one hand, and
director(s), officer(s), employee(s), agent(s) or consultant(s) acting on behalf
of Ono or its Affiliates, on the other hand. All other Know-How generated in
relation to the Global Clinical Study shall not be Joint Know-How and shall be
Karyopharm Know-How and subject to the license grant to Ono described in
Section 7.1.1.

1.37    “Joint Operating Committee” or “JOC” means the joint operating committee
as more fully described in Section 5.1.

1.38    “Joint Patent Rights” means any Patent Rights that (a) Cover Joint
Know-How and (b) are Controlled by Karyopharm and Ono.

1.39     “Karyopharm Know-How” means all Know-How, which, as of the Effective
Date and during the Term, is Controlled by Karyopharm and/or any of its
Affiliates, which (a) are not generally known, (b) are not Covered by a
Karyopharm Patent Rights, (c) relates to any Licensed Compound and/or Licensed
Product and (d) are necessary or useful for the research, Development,
Manufacture, having Manufactured, use and/or Commercialization of each Licensed
Compound and Licensed Product in the Field; provided, however, that Karyopharm
Know-How excludes the Joint Know-How.

1.40    “Karyopharm Patent Rights” means all Patent Rights which, as of the
Effective Date of and during the Term, are Controlled by Karyopharm and/or any
of its Affiliates, and which claim or Cover, are necessary or useful for or
would be practiced by the research, Development, Manufacture, having
Manufactured, use, and/or Commercialization of each Licensed Compound and
Licensed Product in the Field; provided, however, that Karyopharm Patent Rights
excludes Joint Patent Rights.

1.41    “Karyopharm Technology” means, collectively, Karyopharm Know-How,
Karyopharm Patent Rights and Karyopharm’s interest in Joint IP.

1.42    “Karyopharm Territory” means all countries and territories of the world
other than the Ono Territory.

1.43    “Karyopharm Third Party Agreements” means (a) those agreements listed on
Schedule 1.43 and (b) any agreements entered into as of the Effective Date by
Karyopharm or any of its Affiliates pursuant to which Karyopharm Controls any
Karyopharm Technology or receives funding to develop any Karyopharm Technology
or any Licensed Compound or Licensed Product (unless solely for use outside the
Field).

1.44    “Knowledge” means actual knowledge of department head and working team
member(s) on function-by-function basis for or on behalf of each Party. For
clarity, such actual knowledge shall be obtained and finalized after making due
and appropriate inquiry with respect to the particular matter in question.

1.45    “Know-How” means all technical information, know-how and data, including
trade secrets, inventions (whether patentable or not), discoveries, methods,
specifications, processes, expertise, technology, Data, other non-clinical,
pre-clinical and Clinical Data and results

 

- 7 -

Confidential



--------------------------------------------------------------------------------

(including pharmacological, toxicological, biological, chemical, physical,
safety and manufacturing data and results), analytical and quality control data
and results, regulatory filings and documents, and other information. “Know-How”
excludes in any event any Patent Rights.

1.46    “KPT-8602” means the compound known as KPT-8602, which is described on
Schedule 1.46.

1.47    “Law” means any law, statute, rule, regulation, court order, ordinance
or other pronouncement having the effect of law, of any Governmental Authority,
including (a) good clinical practices and adverse event reporting requirements,
guidance from the ICH or other generally accepted conventions, and all rules,
regulations, requirements and guidances of applicable Regulatory Authorities,
(b) all export control and sanctions laws, and (c) the rules of any stock
exchange or listing entity.

1.48    “Lead Compound” means Selinexor or KPT-8602, as applicable.

1.49    “Licensed Compound” means a Lead Compound, which Lead Compound may be
replaced by a Back-Up Compound in accordance with Section 2.7.2.

1.50    “Licensed Product” means any pharmaceutical product comprising or
containing a Licensed Compound as an active ingredient, in any dosage form or
formulation. As used in this Agreement, except where not appropriate in context,
“Licensed Product” also means the Licensed Compound contained in the relevant
Licensed Product. In calculation of the Royalty Term pursuant to Section 8.4.1,
to the extent that a Licensed Compound is contained as a sole active ingredient,
any formulation, including but not limited to a tablet, a capsule, a powder, a
granule, a liquid, an intravenous, a subcutaneous injection or a patch
formulation, any such formulated Licensed Product shall be deemed as same
Licensed Product. Further, it is understood by the Parties that a Combination
Product containing a Licensed Compound as one of active ingredients shall be
deemed as a Licensed Product, which is different from a Licensed Product
containing a Licensed Compound as a sole active ingredient.

1.51    “Losses” means any losses, liabilities, damages, costs, fees and
expenses (including reasonable attorneys’ fees and litigation expenses) arising
out of or relating to suits or claims brought by Third Party (including product
liability claims).

1.52    “Manufacturing” or “Manufacture” means, as applicable, all activities
associated with the production, manufacture, processing, filling, finishing,
quality assurance testing and release, stability studies, process validation,
analytical development, packaging, labeling, shipping and storage of a
pharmaceutical product, (including production of drug substance and drug
product, in bulk form, for preclinical studies, Clinical Studies or
Commercialization); provided, however, that Manufacturing shall not include
Development and Commercialization. When used as a verb, “to Manufacture” and
“Manufacturing” mean to engage in Manufacture, and “Manufactured” has a
corresponding meaning.

1.53    “Mechanism of Action” means the binding to the nuclear export protein,
Exportin 1, or XPO1, causing inhibition of the activity of XPO1 or otherwise
reducing the nuclear export of XPO1’s cargo proteins.

 

- 8 -

Confidential



--------------------------------------------------------------------------------

1.54    “MFDS” means the Ministry of Food and Drug Safety in the Republic of
Korea and any successor Governmental Authority having substantially the same
function.

1.55    “MHLW” means the Japanese Ministry of Health, Labour and Welfare and any
successor Governmental Authority having substantially the same function.

1.56    “NDA” means a New Drug Application, Biologics License Application,
Marketing Authorization Application or similar application or submission filed
with a Regulatory Authority in a country or group of countries to obtain
marketing approval for a pharmaceutical product in such country or such group of
countries.

1.57    “Net Sales” means the gross amount invoiced on sales of Licensed
Products in the Field within the Ono Territory by Ono or any of its Related
Parties to any Third Party, less the following sum incurred by Ono or any of its
Related Parties, with respect to the sale of such Licensed Products, calculated
in accordance with IFRS as consistently applied:

1.57.1    normal trade, cash, quantity and other customary discounts actually
given to Third Parties in the ordinary course of business;

1.57.2    rebates, credits and allowances given by reason of rejections returns,
damaged or defective product or recalls;

1.57.3    government-mandated rebates and any other compulsory payments,
credits, adjustments and rebates actually paid or deducted;

1.57.4    any sales-based contributions actually made for “Contributions for
Drug Induced Suffering”, “Contribution for Measure for Drug Safety” or any other
contributions for aiding drug suffering in the amount determined by and payable
to PMDA or any other Governmental Authority or industry organization in the Ono
Territory;

1.57.5    price adjustments, allowances, credits, chargeback payments,
discounts, rebates, fees and reimbursements or similar payments granted or made
to managed care organizations, group purchasing organizations or other buying
groups, pharmacy benefit management companies, health maintenance organizations
and any other providers of health insurance coverage, health care organizations
or other health care institutions (including hospitals), health care
administrators, patient assistance or other similar programs, or to federal
state/provincial, local and other governments, including their agencies, or to
wholesalers, distributors or other trade customers;

1.57.6    a fixed amount of [**] percent ([**]%) of gross sales to cover
reasonable and customary freight, shipping, insurance and other transportation
expenses;

1.57.7    sales, consumption or excise taxes, tariffs and duties, and other
taxes and government charges directly related to the sale, delivery or use of
Licensed Product (but not including taxes assessed directly against the income
derived from such sale); and

 

- 9 -

Confidential



--------------------------------------------------------------------------------

1.57.8    a reasonable deduction to reflect amounts previously included in Net
Sales of Licensed Product that are written off as uncollectible after reasonable
collection efforts, in accordance with standard practices of Ono.

Notwithstanding anything in this Agreement to the contrary, the transfer of a
Licensed Product between or among Ono and any of its Affiliates and Sublicensees
will not be considered a sale.

Disposition of a Licensed Product for, or use of a Licensed Product in, Clinical
Studies or other scientific testing, as free samples, or under compassionate
use, patient assistance, or test marketing programs or other similar programs or
studies shall not result in Net Sales.

Net Sales will be determined from books and records maintained in accordance
with IFRS, consistently applied throughout Ono.

In the event a Licensed Product is sold in the form of a Combination Product,
then the Net Sales for any such Combination Product shall be determined by
multiplying the Net Sales of the Combination Product during the applicable
royalty reporting period, by the fraction, A/(A+B+…+N), where A is the weighted
(by sales volume) average sale price of the Licensed Product component when sold
separately in finished form in the country in which the Combination Product is
sold, and B+ … +N are the weighted (by sales volume) average sale prices of the
other active pharmaceutical ingredients included in the Combination Product when
sold separately in finished form in the country in which the Combination Product
is sold, in each case during the applicable royalty reporting period or, if
sales of both the Licensed Product component and the other active pharmaceutical
ingredients did not occur in such period, then in the most recent royalty
reporting period during the preceding twelve (12) months in which sales of both
occurred, if any. In the event that such average sale price cannot be determined
for the Licensed Product and/or all other active pharmaceutical ingredients
included in the Combination Product, then the Parties will in good faith discuss
and agree on a pro-rata allocation of the Net Sales that reflects the Licensed
Product’s contribution to the Combination Product on an equitable basis.

1.58    “Ono Fiscal Year” means each successive period of twelve (12) calendar
months commencing on April 1 of a particular Calendar Year and ending on
March 31 of the immediately following Calendar Year.

1.59    “Ono Know-How” means (a) all Know-How, which, as of the Effective Date
and during the Term, is Controlled by Ono and its Affiliates, which (i) are not
generally known, (ii) are not Covered by a Ono Patent Rights, (iii) relates to
any Licensed Compound and/or Licensed Product and (iv) are necessary or useful
for the research, Development, Manufacture, having Manufactured, use and/or
Commercialization of each Licensed Compound and Licensed Product in the Field
and (b) any Know-How generated in course of the Global Clinical Study which is
only related to a commercial product or product in clinical development in
either case owned by or licensed to Ono; provided, however, that Ono Know-How
excludes Joint Know-How.

 

- 10 -

Confidential



--------------------------------------------------------------------------------

1.60    “Ono Patent Rights” means all Patent Rights Controlled by Ono and its
Affiliates, as of the Effective Date and during the Term, which claim or Cover,
are necessary or useful for or would be practiced by the research, Development,
Manufacture, having Manufactured, use and/or Commercialization of Licensed
Products in the Field; provided, however, that Ono Patent Rights excludes Joint
Patent Rights.

1.61    “Ono Post-Registration Studies” means any clinical studies of a Licensed
Product conducted by Ono or any of its Related Parties following receipt of
Regulatory Approval for a Licensed Product necessary to maintain its Regulatory
Approval.

1.62     “Ono Technology” means, collectively, Ono Know-How, Ono Patent Rights
and Ono’s interest in Joint IP.

1.63    “Ono Territory” means the following countries, as may be amended in
accordance with this Agreement: Japan, Republic of Korea, Republic of China
(known as Taiwan), Hong Kong, Brunei, Cambodia, Indonesia, Laos, Malaysia,
Mayanmar, Philippines, Singapore, Thailand, and Vietnam.

1.64     “Patent Rights” means (a) all issued patents (including extensions,
restorations by existing or future extension or registration mechanisms,
including patent term adjustments, patent term extensions, supplemental
protection certificates or the equivalent thereof, substitutions, confirmations,
re-registrations, re-examinations, and patents of addition), (b) patent
applications (including all provisional applications, substitutions, requests
for continuation, continuations, continuations-in-part, divisionals and
renewals), (c) inventor’s certificates, and (d) all equivalents of the foregoing
in any country of the world.

1.65    “Person” means any natural person, corporation, unincorporated
organization, partnership, association, sole proprietorship joint stock company,
joint venture, limited liability company, trust or government, or any agency or
political subdivision of any government, or any other similar entity.

1.66    “Phase I Study” means a study in humans which provides for the
introduction into humans of a pharmaceutical product, conducted in healthy
volunteers or patients, to obtain initial information on product safety,
tolerability, pharmacological activity or pharmacokinetics, as more fully
defined in 21 C.F.R. § 312.21(a) (or the equivalent thereof outside the United
States).

1.67    “Phase II Study” means a study in humans of the safety, dose ranging or
efficacy of a pharmaceutical product, as further defined in 21 C.F.R.
§ 312.21(b) (or the equivalent thereof outside the United States).

1.68    “Phase III Study” means a study in humans of the efficacy and safety of
a pharmaceutical product, which is prospectively designed to demonstrate whether
such product is effective and safe for use in a particular indication in a
manner sufficient (alone or together with one or more other such studies) to
file an application for Regulatory Approval for the product.

1.69    “PMDA” means the Pharmaceuticals and Medical Devices Agency in Japan and
any successor Governmental Authority having substantially the same function.

 

- 11 -

Confidential



--------------------------------------------------------------------------------

1.70    “Regulatory Approval” means any and all approvals, licenses,
registrations or authorizations of any Regulatory Authority that are necessary
for the marketing and sale of a pharmaceutical product in a country or group of
countries, including NDAs and orphan drug designations.

1.71    “Regulatory Authority” means any applicable government regulatory
authority involved in granting approvals for the Development, Manufacturing or
Commercialization of a pharmaceutical product, including, as applicable, the
MHLW, PMDA, CDE and MFDS.

1.72    “Regulatory Exclusivity” means any exclusive marketing rights or data
exclusivity rights conferred by any Regulatory Authority with respect to any
Licensed Product that precludes the use of any Clinical Data collected and filed
for such Licensed Product for the benefit of any Regulatory Approval for a
generic or biosimilar product (for any use), including any orphan or pediatric
exclusivity where applicable.

1.73    “Related Party” means (a) with respect to Karyopharm, Karyopharm’s
Affiliates or any of its Third Party Licensee, and (b) with respect to Ono,
Ono’s Affiliates and permitted Sublicensees.

1.74     “Selinexor” means the compound known as KPT-330, which is described on
Schedule 1.74.

1.75    “Sublicensee” means a Third Party to whom Ono grants a sublicense under
any Karyopharm Technology to (a) Develop, use or Commercialize a Licensed
Compound or Licensed Product in the Field in the Ono Territory or
(b) Manufacture or have Manufactured Licensed Compound or Licensed Product in
the Field for the Ono Territory, pursuant to Section 7.2.1.

1.76    “Territory” means (a) with respect to Karyopharm, the Karyopharm
Territory, and (b) with respect to Ono, the Ono Territory.

1.77    “Third Party” means a Person other than a Party and its Affiliates.

1.78    “Third Party Licensee” means Karyopharm’s licensees of the Karyopharm
Technology in the Karyopharm Territory.

1.79    “United States” or “U.S.” means the United States of America and its
territories, possessions and commonwealths.

1.80    “Valid Claim” means any claim in any (a) unexpired and issued patent
that has not been disclaimed, revoked or held invalid by a final nonappealable
decision of a court or other governmental agency of competent jurisdiction, or
(b) to the extent that Karyopharm prosecutes in timely manner pursuant to
Section 12.4.2(a), patent application that has not lapsed, in the case of a
provisional patent application, or been cancelled, withdrawn or abandoned
without the possibility of revival, nor has been pending for more than ten
(10) years from the earliest priority date claimed for such application;
provided, however, that, if, thereafter, a patent containing such claim matures
into registered patent, such claim shall thereafter be considered a Valid Claim
in accordance with subclause (a) above.

 

- 12 -

Confidential



--------------------------------------------------------------------------------

1.81    Additional Definitions. Each of the following definitions is set forth
in the Section of this Agreement indicated below:

 

Definition:

   Section: 1974 Convention    14.2 Agreement    Preamble Auditing Party   
8.6.1 Auditor    8.6.1 Change in Control    14.1 Clinical Quality Agreement   
6.1.2

Clinical Supply Agreement

Collaboration Provisions

   6.1.2


7.1.3

Commercial Supply Agreement    6.2.2 Common Brand Name    12.9.1 Competitive
Infringement    12.5.1 CRO(s)    2.1 Development Milestone Event    8.2.1
Development Milestone Payment(s)    8.2.1 Disclosing Party    1.15 Disputes   
14.3.1 Effective Date    Preamble Generic Version    8.4.2 Global Clinical
Development Plan    2.5.1

Global Clinical Study Proposal

Global Common Activity

   2.5.2(a)


2.6.2

Global Development Working Group    5.5 Indemnitee    11.3 Infringement Action
   12.6.1 Initiating Party    12.5.3 IP Working Group    5.5 JOC Chairpersons   
5.1.3 Joint Patent Costs    12.4.3 (c) Joint IP Prosecuting Party    12.4.3 (a)
Karyopharm    Preamble Karyopharm Development Plan    2.4 Karyopharm Indemnitees
   11.1 [**]    [**] Liaison    5.6 Manufacturing Technology Transfer Plan   
6.2.3 Ono    Preamble Ono Development Plan    2.3 Ono Indemnitees    11.2
Overview Plan    2.2 Party/Parties    Preamble Patent Challenge    13.4
Pre-Existing Affiliates    14.1

 

- 13 -

Confidential



--------------------------------------------------------------------------------

Definition:

   Section: Prior CDA    1.15 Receiving Party    1.15 Relevant Clinical Studies
   2.1 Royalty Report    8.5 Royalty Term    8.4.1 Sales Milestone Event   
8.3.1 Sales Milestone Payment(s)    8.3.1 SDEA    3.3 SPC    12.8.1 Subject
Party    12.6.1 Sublicense    7.2.3 Term    13.1 Third-Country Currency    8.8.3
Working Group    5.5

 

2. DEVELOPMENT

2.1    Overview. The Parties acknowledge and agree that the Development of the
Licensed Products for each Licensed Compound on a global basis is desirable for
maximizing such Licensed Products’ value, and therefore that exchange of each
Party’s and/or its Related Party’s Development strategy in a transparent manner
is imperative for such maximization. Prior to the Effective Date, Karyopharm has
been engaged in the Development of the Licensed Compounds and the Licensed
Products, including, with respect to each of the Licensed Products, sponsoring
the conduct of the Clinical Studies set forth on Schedule 2.1 attached hereto
(the “Relevant Clinical Studies”). Karyopharm shall use Commercially Reasonable
Efforts to complete, at its own cost and expense, the Relevant Clinical Studies
(including all pharmacovigilance aspects), including contracting and managing
any contract research organization(s) (“CRO(s)”) that may be involved in such
Relevant Clinical Studies, and Karyopharm shall keep the JOC informed of the
status thereof conducted by Karyopharm or its Related Party. Subject to the
terms of this Agreement and in accordance with this Article 2, with respect to
each Licensed Product, Ono shall assume responsibility for the Development of
Licensed Products in the Field in the Ono Territory and Karyopharm shall assume
responsibility for the Development of Licensed Products in the Field in the
Karyopharm Territory.

2.2    Overview Plan. The Parties have agreed to an overview of the key steps
and timelines for Development of the Licensed Compounds and the Licensed
Products in the Field in both the Ono Territory and the Karyopharm Territory as
outlined in Schedule 2.2 attached hereto (the “Overview Plan”).

2.3    Development Plans for the Ono Territory. Within [**] after the Effective
Date, Ono shall prepare and submit to the JOC for review and discussion a
written plan for the Development of the Licensed Product in the Ono Territory
(each, a “Ono Development Plan”)

 

- 14 -

Confidential



--------------------------------------------------------------------------------

containing Selinexor setting forth the objectives of the Development to be
conducted by Ono, a plan for the conduct of Clinical Studies by or on behalf of
Ono or any of its Related Parties in the Ono Territory relating to the
applicable Licensed Products containing Selinexor, the Development activities to
be undertaken with respect to such Licensed Products containing Selinexor by or
on behalf of Ono in the Field in the Ono Territory and a time table for the
conduct of such activities, which Ono Development Plan shall be consistent with
the Overview Plan and include a planning horizon of [**]. By the [**] of the
Effective Date, Ono shall prepare and submit to the JOC for review and
discussion an Ono Development Plan for the Licensed Product containing KPT-8602
setting forth the objectives of the Development to be conducted by Ono, the
Development activities to be undertaken with respect to such Licensed Products
containing KPT-8602 by or on behalf of Ono in the Field in the Ono Territory and
a time table for the conduct of such activities. Ono will present any proposed
amendments to each Ono Development Plan to the JOC for the JOC’s review and
discussion reasonably in advance of Ono’s intention to implement such plans or
amendments, including any amendments required under Section 2.7.2 below. For
each Ono Development Plan, Ono shall also prepare and submit an updated Ono
Development Plan to the JOC for the JOC’s review and discussion [**].

2.4    Development Plans for the Karyopharm Territory. Karyopharm shall and/or
shall use Commercially Reasonable Efforts to cause its Related Party to prepare
written plans for each Licensed Compound (each a “Karyopharm Development Plan”)
setting forth the objectives of the Development to be conducted by Karyopharm
and/or its Related Party with regard to such Licensed Compound and the Licensed
Products containing such Licensed Compound in the Karyopharm Territory and
written clinical development plans setting forth the Development activities and
time tables regarding any Clinical Studies including Relevant Clinical Studies
that Karyopharm and/or its Related Party conducts as of the Effective Date in
the Karyopharm Territory or Karyopharm and/or its Related Party believes should
be conducted within the Karyopharm Territory with regard to any Licensed
Product. Within [**] after the Effective Date, Karyopharm shall prepare and
submit to the JOC for review and discussion a Karyopharm Development Plan, which
Karyopharm Development Plan shall be consistent with the Overview Plan and
include a planning horizon of [**]. Karyopharm will present any proposed
amendments to each Karyopharm Development Plan to the JOC for the JOC’s review
and discussion reasonably in advance of Karyopharm’s intention to implement such
plans or amendments. For each Karyopharm Development Plan, Karyopharm shall also
prepare and submit an updated Karyopharm Development Plan to the JOC for the
JOC’s review and discussion [**].

 

  2.5 Global Clinical Development Plan.

2.5.1    Global Clinical Development Plan. Karyopharm shall and/or shall use
Commercially Reasonable Efforts to cause its Related Party to prepare written
global clinical development plans setting forth the Development activities and
time tables regarding any Global Clinical Study that Karyopharm and/or its
Related Party believes should be conducted with regard to any Licensed Product
(each a “Global Clinical Development Plan”). Within [**] after the Effective
Date, Karyopharm shall prepare and submit to the JOC for review and approval, an
initial Global Clinical Development Plan setting forth a plan for the conduct of
Global Clinical Studies by or on behalf of Karyopharm or any of its

 

- 15 -

Confidential



--------------------------------------------------------------------------------

Related Parties relating to the applicable Licensed Products, the Development
activities to be undertaken with respect to such Licensed Products by or on
behalf of Karyopharm or any of its Related Parties in the Field and a time table
for the conduct of such activities, which initial Global Development Plan shall
be consistent with the Overview Plan and include a planning horizon of [**]. For
each Global Clinical Development Plan, Karyopharm shall also prepare and submit
an updated Global Clinical Development Plan to the JOC for the JOC’s review and
approval [**].

2.5.2    Global Clinical Studies.

(a)    From time to time during the Term, either Karyopharm (and/or its Related
Party) or Ono (and/or its Related Party) may submit to the JOC a proposal for a
Global Clinical Study that would support the filing of an NDA for the Licensed
Product with Regulatory Authorities in both the Karyopharm Territory and the Ono
Territory (a “Global Clinical Study Proposal”). Each such Global Clinical Study
Proposal shall include a draft synopsis, proposed timelines for the conduct of
such Global Clinical Studies. The JOC shall review and approve each such Global
Clinical Study Proposal. If the JOC approves a Global Clinical Study Proposal
within [**] after the date of submission to the JOC of such Global Clinical
Study Proposal, Karyopharm shall prepare a Global Clinical Development Plan
based on such Global Clinical Study Proposal. The Parties shall discuss in good
faith the applicable Global Clinical Development Plan through the Working Group
designated by the JOC, if necessary and Karyopharm shall consider and reflect
Ono’s comments to such Global Clinical Development Plan to the extent that those
comments are reasonable based on scientific, business, and/or other relevant
considerations. Karyopharm shall provide such Global Clinical Development Plan
for the JOC for review and approval. Ono shall be responsible for bearing all
costs and expenses incurred for patients enrolled in such Global Clinical Study
in the Ono Territory. In the event that the JOC does not approve the Global
Clinical Study Proposal within [**] after such Global Clinical Study Proposal
has been submitted to the JOC or the JOC does not approve the Global Clinical
Development Plan within [**] after such Global Clinical Development Plan has
been submitted to the JOC, such proposing Party shall be free to carry out at
its own cost and expense the relevant Clinical Study(ies) described in such
Global Clinical Study Proposal independently, within such proposing Party’s
Territory.

(b)    If Karyopharm or its Related Party proposes to expand a then-existing
clinical-stage Development effort including any Relevant Clinical Study and any
Clinical Study in accordance with Karyopharm Development Plan so that it would
become a Global Clinical Study, then Karyopharm shall include such proposal in a
Global Clinical Development Plan and Karyopharm shall provide Ono with such
Global Clinical Development Plan through the JOC and Working Group designated by
the JOC for Ono’s review. If Ono desires to participate in such Global Clinical
Study, it shall provide written notice thereof to the JOC and Karyopharm within
[**] after the date of the JOC’s receipt of the applicable Global Clinical
Development Plan. The Parties shall discuss the applicable Global Clinical
Development Plan through the Working Group designated by the JOC during such
[**] period if necessary, and Karyopharm shall consider and reflect Ono’s
comments to such Global Clinical Development Plan to the extent that those
comments are reasonable based on scientific, business, and/or other relevant
considerations. Karyopharm shall provide such Global Clinical Development Plan
to the JOC for review and approval. Ono shall be responsible for bearing all
costs and expenses incurred for patients enrolled in such Global Clinical Study
in the Ono Territory after the date of JOC’s approval.

 

- 16 -

Confidential



--------------------------------------------------------------------------------

(c)    If Ono notifies Karyopharm in writing that Ono reasonably believes that a
Clinical Study of a Licensed Product in the Field being conducted or determined
to be conducted by Karyopharm and/or its Related Party in accordance with
Karyopharm Development Plan or proposed by Karyopharm and/or its Related Party
should be expanded to be a Global Clinical Study, Karyopharm shall expand such
Clinical Study into a Global Clinical Study, and Karyopharm will include such
proposal in a Global Clinical Development Plan that it provides to Ono through
the JOC and Working Group designated by the JOC for the JOC’s review within [**]
after the date of Karyopharm’s receipt of Ono’s written notification. The
Parties shall discuss in good faith the applicable Global Clinical Development
Plan through the Working Group designated by the JOC during such [**] period if
necessary, and Karyopharm shall consider and reflect Ono’s comments to such
Global Clinical Development Plan to the extent that those comments are
reasonable based on scientific, business, and/or other relevant considerations.
Karyopharm shall provide such Global Clinical Development Plan to the JOC for
review and approval. Ono shall be responsible for bearing all costs and expenses
incurred for patients enrolled in such Global Clinical Study in the Ono
Territory after the date of JOC’s approval.

(d)    In connection with any Global Clinical Development Plan or amendment
thereto that includes any Global Clinical Study, Karyopharm may present comments
on such Global Clinical Development Plan or amendment thereto from any
Karyopharm’s Related Party outside of the Ono Territory with regard to the
conduct of any such Global Clinical Study and the JOC shall consider in good
faith any such comments.

(e)    In case that amendment to the Global Clinical Development Plan is finally
decided as the result of Karyopharm’s exercise of its deciding vote pursuant to
Section 5.4.3(b), Ono may change the status of its part therein from “Global
Clinical Study” to “Development in the Ono Territory”, which will be subject to
Ono’s final deciding vote set forth in Section 5.4.3(a).

2.6    Responsibilities for Development Activities and Costs; No Conduct in
Other Party’s Territory.

2.6.1    Ono Development Activities. Ono shall be responsible for the
Development of the Licensed Products for each Licensed Compound in the Field in
the Ono Territory, including the conduct of any Clinical Studies in the Ono
Territory, in accordance with the terms of this Agreement. Ono shall be
responsible for one hundred percent (100%) of all costs and expenses relating to
Development activities that are conducted by or on behalf of Ono, including
Global Clinical Studies in the Ono Territory. Ono will conduct all Development
of the Licensed Products in the Field for the Ono Territory solely in accordance
with the terms of this Agreement and the applicable Ono Development Plan or
Global Clinical Development Plan, as applicable, as such Ono Development Plan or
Global Clinical Development Plan may be amended or updated from time to time in
accordance with this Agreement, and in accordance with all applicable Law.

 

- 17 -

Confidential



--------------------------------------------------------------------------------

2.6.2    Karyopharm Development Activities. Karyopharm shall be responsible for,
at its own cost and expense, all of its activities relating to the Development
of the Licensed Compounds and the Licensed Products in the Karyopharm Territory
and Global Common Activity, including the costs and expenses relating to its
participation in Global Clinical Studies in the Karyopharm Territory or to
conduct additional Development work in the Karyopharm Territory to Develop a
Back-Up Compound. In addition, Karyopharm shall be responsible for all of its
own costs and expenses relating to the preparation of any Global Clinical Study
Plan and all Global Common Costs. “Global Common Activity” means any Development
activity with regard to Global Clinical Study that is not specific to
Development activities in Ono Territory or Karyopharm Territory: which includes,
but not limited to, the project management, data management, pharmacovigilance
support, statistical support and statistical analysis on global basis (i.e. both
of Karyopharm Territory and Ono Territory).

2.6.3    No Conduct of Clinical Trials in Other Party’s Territory. During the
Term, neither Party may conduct Clinical Studies or other Development activities
with respect to a Licensed Product in the other Party’s Territory without such
other Party’s prior written consent, which consent may be granted or withheld in
the sole discretion of the other Party.

 

  2.7 Development in the Ono Territory.

2.7.1    Diligence. With respect to each Licensed Compound, Ono will use
Commercially Reasonable Efforts to Develop and to obtain Regulatory Approval for
the Licensed Products in the Field in each country in the Ono Territory.

2.7.2    Amendment to Ono Development Plan Subsequent to Discontinuation of the
Development of a Licensed Product. In the event that Ono determines not to
continue the Development of a Licensed Product in the Field in the Ono
Territory, Ono shall notify the JOC of its discontinuation of such Development
activities in a written statement, which describes in reasonable detail the
reasons that Ono determined to discontinue such Development activities.
Karyopharm shall provide the JOC with all Know-How on all candidates for Back-Up
Compounds Controlled by Karyopharm or its Affiliates as soon as practicable
after its receipt through JOC of such notification by Ono. The Parties, through
JOC, shall use Commercially Reasonable Efforts to determine a Back-Up Compound
among such candidates (or not to select a Back-Up Compound), which replaces a
Licensed Compound. Ono shall prepare an amendment to the Ono Development Plan to
reflect any changes to the objectives, Development activities or time table set
forth in the Ono Development Plan arising from the replacement of such
discontinued Licensed Product with a substitute Licensed Product, if any, within
[**] after the determination of Back-Up Compound by the JOC.

 

  2.8 Records; Reports; Information Sharing.

 

- 18 -

Confidential



--------------------------------------------------------------------------------

2.8.1    Development Activities. Each Party will provide the JOC with a [**]
update regarding Development activities conducted by or on behalf of each Party
and/or its Related Party under this Agreement. Each Party shall regularly inform
the other Party, and shall formally provide written progress reports for the JOC
on a [**] basis, summarizing the Development activities conducted by each Party
and its Related Party, including any issues relating to meeting the obligations,
objectives or timetables set forth each in the Ono Development Plan, the
Karyopharm Development Plan or the Global Development Plan.

2.8.2    Scientific Records. Subject to Section 7.1.3, each Party shall and
shall use Commercially Reasonable Efforts to cause its Related Party to maintain
complete, current and accurate records of all Development work conducted by or
on behalf of each Party and/or its Related Party, and all Clinical Data, Data
and other Know-How resulting from such work. Such records shall fully and
properly reflect all work done and results achieved in the performance of the
Development activities in a good scientific manner appropriate for regulatory
and patent purposes. Each Party shall, and shall use Commercially Reasonable
Efforts to cause its Related Party to, document all Clinical Studies and other
studies and research in formal written study reports in accordance with
applicable guidelines (e.g., GCP, GLP, and GMP) and all other applicable Law.
Subject to 7.1.3, each Party shall, and shall use Commercially Reasonable
Efforts to cause its Related Party, to make all such Clinical Data, records and
reports continuously available, within a reasonable period following their
creation, to the other Party for inspection and review (including, to the extent
reasonably requested, copying) through appropriate electronic data room
facilities. Subject to applicable Law (including, but not limited to, the data
privacy act in each country), each Party shall also have the right to review
original versions of such records maintained by other Party and its Affiliates
(and, to the extent permissible, its Related Parties) no more often than [**],
at reasonable times, upon written request to other Party.

2.8.3    Data Transfer.

(a)    Within [**] after the Effective Date, Karyopharm shall transfer in
electronic format to Ono all technical, and regulatory documents and Data
Controlled by Karyopharm that are necessary or useful for Ono to conduct the
Development activities and to perform Ono’s obligation or exercise Ono’s rights
hereunder, existing as of the Effective Date. The Parties acknowledge that
Karyopharm may be requested to arrange notarization or other certification of
certain elements of the Data of Karyopharm and its Affiliates for official
purposes. With Ono’s guidance or to the extent required for Development as
requested by Regulatory Authorities for the Licensed Products in the Ono
Territory, Karyopharm shall provide Ono with copies of documents covering
(i) Data authenticity documents relevant to the Licensed Compounds and Licensed
Products, (ii) authorization to use Data provided by Karyopharm,
(iii) documentation perfecting the patent license provisions of this Agreement,
and (iv) GLP documents; provided, however, that the foregoing shall reflect
Karyopharm’s work conducted prior to the Effective Date and none of the
foregoing shall require Karyopharm to perform or conduct further research,
laboratory, Manufacturing or other work solely for the Ono Territory,

 

- 19 -

Confidential



--------------------------------------------------------------------------------

including any work to establish GLP or GMP compliance, except pursuant to
Section 2.8.3(b) below. Karyopharm’s provision of those documents shall be made
in accordance with the time-schedule agreed upon between the Parties (to the
extent feasible, within [**] after the Effective Date).

(b)    If Ono believes it would be desirable to have additional work performed
by Karyopharm to assist in the transition of Development activities from
Karyopharm to Ono or an on-site transfer, the Parties may jointly develop a
written scope of work to be performed by Karyopharm and Ono, including
timelines, terms, costs, and resource requirements, to be mutually agreed by
both Parties. The JOC will review and provide comments on any such scope of work
before such scope of work is executed by both Parties. Out-of-pocket costs
incurred by the Parties for such additional work shall be [**].

2.8.4    Information Sharing. During the Term, subject to Section 7.1.3, each
Party shall provide the other Party with all Know-How Controlled by such Party
and/or use Commercially Reasonable Efforts to provide the other Party with all
Know-How Controlled by its Related Party, that is generated during the Term of
this Agreement, that has not previously been provided hereunder and that is
necessary or useful for the Development or Commercialization of the Licensed
Compounds or Licensed Products in the Field in the other Party’s Territory, in
each case promptly upon request by the other Party. The Party providing such
Party’s and/or its Related Party’s Know-How shall provide the same in electronic
form to the extent the same exists in electronic form, and shall provide copies
for all other materials comprising such Know-How (including, for example,
original patient report forms and other original source data). Any Data provided
by one Party to the other Party under this Section 2.8.4 shall be provided in
the original language in which such Data was generated, provided that, with
respect to Data relating to any Global Clinical Study, if such original language
is not English, then the Party supplying such Data shall also provide English
translations thereof and the expense for such English translations shall be
[**]. The Parties will cooperate and reasonably agree upon formats and
procedures to facilitate the orderly and efficient exchange of such Know How.

2.8.5    Rights of Reference and Access to Data. Subject to Section 7.1.3, each
Party shall have the right to cross-reference the regulatory filings and
Regulatory Approvals (and each Party’s Related Party’s regulatory filings and
Regulatory Approvals) related to the Licensed Products, and to access such
regulatory filings and such Regulatory Approvals and any Data therein and use
such Data in connection with the performance of its obligations and exercise of
its rights under this Agreement, including inclusion of such Data in its own
regulatory filings for a Licensed Product free of charge. Each Party hereby will
grant, and will cause its Related Party to grant, to the other Party and its
Related Party a “Right of Reference,” as that term is defined in 21 C.F.R. §
314.3(b) in the United States, or an equivalent right of access/reference in any
other country or region, to any Data, including such Party’s or its Related
Party’s clinical dossiers, Controlled by such Party or such Related Party that
relates to the Licensed Product for use by the other Party to Develop and
Commercialize the Licensed Product in

 

- 20 -

Confidential



--------------------------------------------------------------------------------

the Field pursuant to this Agreement. Each Party shall provide a signed
statement to this effect, if requested by the other Party, in accordance with 21
C.F.R. § 314.50(g)(3) or the equivalent as required in any country or region or
otherwise provide appropriate notification of such right of the other Party to
the applicable Regulatory Authority and shall cause its Related Party to provide
such signed statement. Each Party will provide, and will cause its Related Party
to provide, cooperation to the other Party to effect the foregoing.

2.8.6    Investigator Sponsored Clinical Studies. Ono shall have the right to
authorize the protocol for each Investigator Sponsored Clinical Study in the Ono
Territory and support such Investigator Sponsored Clinical Study at Ono’s own
discretion, provided, however, Ono agrees to inform Karyopharm of all such
Investigator Sponsored Clinical Study(ies) in a timely manner and each proposal
shall be subject to review and comment by a Working Group designated by the JOC.
Karyopharm shall have the right to authorize the protocol for each Investigator
Sponsored Clinical Study in the Karyopharm Territory and support such Clinical
Study at Karyopharm’s own discretion, provided, however, Karyopharm agrees to
inform Ono of all such Investigator Sponsored Clinical Study(ies) in a timely
manner and each proposal shall be subject to review and comment by a Working
Group designated by the JOC. Neither Party shall authorize or support an
Investigator Sponsored Clinical Study in the other Party’s Territory without
such other Party’s prior written consent, which consent may be granted or
withheld in the sole discretion of the other Party.

 

3. REGULATORY MATTERS

 

  3.1 Regulatory Filings and Interactions.

3.1.1    Responsibilities. Each Party will own the INDs, the NDAs and related
regulatory documents submitted to the applicable Regulatory Authorities for its
Development activities with respect to each Licensed Product in the Field, and
for Commercialization in its Territory with respect to each Licensed Product in
the Field. Each Party will (a) oversee, monitor and coordinate all regulatory
actions, communications and filings with, and submissions to, each Regulatory
Authority, (b) be responsible for interfacing, corresponding and meeting with
each Regulatory Authority and (c) be responsible for maintaining all regulatory
filings, in each case of (a)-(c) with respect to its Development activities with
respect to each Licensed Product in the Field, and with respect to
Commercialization of each Licensed Product in the Field in its Territory.

3.1.2    Communications and Cooperation. Karyopharm shall cooperate in good
faith with Ono pertaining to Ono’s Development activities and regulatory affairs
with respect to each Licensed Product in the Field in the Ono Territory at Ono’s
sole cost and expense. Ono will, as to each Licensed Product in the Field in the
Ono Territory, (a) notify Karyopharm in writing of all material communications
from a Regulatory Authority within [**] after receipt thereof, including a brief
description in English of the principal issues raised, (b) provide

 

- 21 -

Confidential



--------------------------------------------------------------------------------

Karyopharm with a summary translation of such material communications in English
as soon as reasonably possible, and (c) provide the complete copies of the
original correspondence in its original language to Karyopharm upon request. Ono
shall provide Karyopharm with reasonable advance notice of all substantive
meetings with the Regulatory Authorities in the Ono Territory pertaining to each
Licensed Product in the Field, or with as much advance notice as practicable
under the circumstances. Karyopharm may, at its own cost, attend such meetings
with Regulatory Authorities as an observer upon reasonable advance notice to
Ono, subject to Ono’s prior written consent and receipt of any required
permissions of such Regulatory Authorities. Karyopharm will, as to each Licensed
Product in the Field in the Karyopharm Territory, (a) notify Ono in writing of
all material communications from a Regulatory Authority within [**] after
receipt thereof, including a brief description in English of the principal
issues raised, (b) provide Ono with a summary translation of such material
communications in English as soon as reasonably possible, and (c) provide the
complete copies of the original correspondence in its original language to Ono
upon request. Karyopharm shall provide Ono with reasonable advance notice of all
substantive meetings with the Regulatory Authorities in the Karyopharm Territory
pertaining to each Licensed Product in the Field, or with as much advance notice
as practicable under the circumstances. Ono may, at its own cost, attend such
meetings with Regulatory Authorities as an observer upon reasonable advance
notice to Karyopharm subject to Karyopharm’s prior written consent and receipt
of any required permissions of such Regulatory Authorities.

3.1.3    Without limiting the obligations under Section 3.1.2, Ono shall provide
to Karyopharm copies of the proposed labeling for the Licensed Product in the
local language to be filed in the Ono Territory. Additionally, Ono shall provide
Karyopharm with (a) a copy of the NDA in electronic format, provided that in
cases where the NDA was not filed electronically, Ono will provide the
electronic files used to generate such submission, and (b) copies of the final
labeling for the Licensed Product in the local language in all countries in the
Ono Territory in which Ono obtains Regulatory Approvals. Karyopharm shall and/or
shall cause its Related Party to provide Ono with copies of the proposed
labeling for the Licensed Product in the local language to be filed by
Karyopharm in United States, France, Germany, Italy, Spain and the United
Kingdom. Additionally, (a) Karyopharm shall, and shall cause its Related Party,
to provide Ono with a copy of the NDA filed by Karyopharm and/or its Related
Party with the FDA and the EMA, in each case in electronic format, provided that
in cases where the NDA was not filed electronically, Karyopharm will and/or will
cause its Related Party to provide the electronic files used to generate such
submission, and (b) Karyopharm shall and/or shall cause its Related Party to
provide Ono with copies of the final labeling for the Licensed Product in the
local language in all countries in the Karyopharm Territory in which Karyopharm
and/or its Related Party obtain(s) Regulatory Approvals.

 

- 22 -

Confidential



--------------------------------------------------------------------------------

3.1.4    Submissions. In addition, Ono shall provide the JOC with written notice
of the fact of (a) the filing and submitting for Regulatory Approval (including
orphan drug applications and designations) regarding each Licensed Product in
the Field in the Ono Territory in a timely manner; (b) whether Regulatory
Approval is obtained or denied regarding each Licensed Product in the Field in
the Ono Territory in a timely manner; and (c) the filing of any IND for each
Licensed Product in the Field in the Ono Territory as soon as practicable after
such event; provided, however, that in all circumstances, Ono shall inform the
JOC of such event prior to public disclosure of such event by Ono except to the
extent such public disclosure is required by Law.

3.2    Costs of Regulatory Affairs. Each Party shall be responsible for all
costs incurred by or on behalf of it in connection with applying for Regulatory
Approval with respect to each Licensed Product in the Field in each country in
its own Territory and related regulatory affairs activities.

3.3    Pharmacovigilance. Prior to Ono’s filing IND for its first Clinical Study
with respect to the Licensed Products, the Parties will negotiate and finalize a
Safety Data Exchange Agreement (the “SDEA”) to be agreed upon in writing, that
will define the pharmacovigilance responsibilities of the Parties and include
safety data exchange procedures governing the coordination of collection,
investigation, reporting, and exchange of information concerning any adverse
experiences, and any product quality and product complaints associated with
adverse experiences, related to the Licensed Products, sufficient to enable each
Party (and their respective Related Parties, if any) to comply with its legal
and regulatory obligations. The SDEA shall be modified in writing before
obtaining the Regulatory Approval for such Licensed Products in either
Territory, to enable each Party (and their respective Related Parties, if any)
to comply with its legal and regulatory obligations. The Parties shall use
Commercially Reasonable Efforts to amend the SDEA to add as parties any Related
Parties.

 

4. COMMERCIALIZATION OF THE LICENSED PRODUCTS

 

  4.1 Responsibility, Cost and Diligence.

4.1.1    Ono’s Commercialization Activities. Subject to the terms of this
Agreement, Ono shall be solely responsible for all Commercialization activities
relating to the Licensed Products in the Field in the Ono Territory. Ono shall
be responsible for one hundred percent (100%) of all costs relating to
Commercialization activities that are conducted by or on behalf of Ono. With
respect to each Licensed Compound, Ono shall use Commercially Reasonable Efforts
to Commercialize the Licensed Products in the Field in each country within the
Ono Territory (including obtaining all required pricing and reimbursement
approvals) as promptly as possible following receipt by Ono or its Related
Parties of Regulatory Approval for such Licensed Product in such country. Such
Commercialization efforts may include conducting Ono post-registration studies
in the Ono Territory as may be necessary to expand the potential market for
Licensed Products in the Field, planning and implementation, distribution,
booking of sales, pricing and reimbursement, establishing and developing
appropriate opinion leaders, promoting Licensed Products with managed care
organizations and establishing Licensed Products with formularies.

 

- 23 -

Confidential



--------------------------------------------------------------------------------

4.1.2    Karyopharm’s Commercialization Activities. Karyopharm shall be
responsible for, at its own cost and expense, all of its activities relating to
Commercialization of the Licensed Products in the Karyopharm Territory,
including planning and implementation, distribution, booking of sales, pricing
and reimbursement.

4.2    Reporting Obligations. Ono shall provide Karyopharm with written notice
of each First Commercial Sale of a Licensed Product in a country in the Ono
Territory within [**] after such event; provided, however, that in all
circumstances, Ono shall inform Karyopharm of such event prior to public
disclosure of such event by Ono. Ono shall also provide such other information,
including its sales department structure, sales marketing structure and medical
affairs structure to the JOC as Ono deems necessary or useful for Karyopharm and
shall keep Karyopharm and the JOC reasonably informed of Ono’s Commercialization
activities with respect to Licensed Products.

4.3    Commercialization by Karyopharm. Karyopharm shall provide information
regarding its Commercialization activities, including its sales department
structure, sales marketing structure and medical affairs structure to the JOC as
Karyopharm deems necessary or useful for Ono and shall keep Ono and the JOC
reasonably informed of Karyopharm’s Commercialization activities with respect to
Licensed Products.

4.4    Sales and Distribution. Each Party and its Related Parties shall be
responsible for booking sales and shall warehouse and distribute Licensed
Products in the Field in its Territory. Moreover, each Party and its Related
Parties shall be solely responsible for handling all returns of Licensed Product
in the Field sold in its Territory, as well as all aspects of Licensed Product
order processing, invoicing and collection, distribution, inventory and
receivables of Licensed Products sold in its Territory.

4.5    Recalls, Market Withdrawals or Corrective Actions. In the event that any
Regulatory Authority issues or requests a recall or market withdrawal or takes a
similar action in connection with the Licensed Product in the Field in any part
of a Party’s Territory, or in the event either Party determines that an event,
incident or circumstance has occurred that may result in the need for such a
recall, market withdrawal or similar action in its own Territory, the Party
notified of such a recall, market withdrawal or similar action, or the Party
that desires such a recall, market withdrawal or similar action, shall within
[**] advise the other Party thereof by telephone, facsimile or e-mail, followed
immediately by a notice in accordance with Section 14.10. Each Party, in
consultation with the other Party but in its own discretion, shall decide
whether to conduct such a recall, market withdrawal or similar action in its own
Territory and the manner in which any such a recall, market withdrawal or
similar action shall be conducted (except in the case of a government mandated
recall, market withdrawal or similar action when such Party may act without such
advance notice but shall notify the other Party as soon as possible). Subject to
the terms and conditions of the Supply Agreement, each Party shall bear the
expense of any such a recall, market withdrawal or similar action in its own
Territory. Each Party will make available all of its pertinent records that may
be reasonably requested by the other Party in order to effect such a recall,
market withdrawal or similar action in the other Party’s Territory.

 

- 24 -

Confidential



--------------------------------------------------------------------------------

  4.6 Ex-Territory Sales; Export Monitoring.

4.6.1    Ex-Territory Sales. Subject to applicable Law, neither Party shall
engage in any advertising or promotional activities relating to any Licensed
Product in the Field directed primarily to customers or other buyers or users of
such Licensed Product in the Field located outside its Territory or accept
orders for such Licensed Product in the Field from, or sell such Licensed
Product in the Field into, such other Party’s Territory for its own account, and
if a Party receives any order for such Licensed Products in the Field in the
other Party’s Territory, it shall refer such orders to the other Party.

4.6.2    Export Monitoring. Each Party and its Related Parties will use
Commercially Reasonable Efforts at its own cost to monitor and prevent exports
of each Licensed Product from its own Territory for Commercialization in the
other Party’s Territory, or commercial use in the Ono Territory outside the
Field of a Licensed Product sold by Ono or its Related Parties, using methods
commonly used in the industry for such purpose, and shall promptly inform the
other Party of any such exports of any Licensed Product from its Territory of
which it becomes aware, and the actions taken to prevent such exports, to the
extent permitted by applicable Law. Each Party shall, at the other Party’s cost,
take reasonable actions requested in writing by the other Party that are
consistent with applicable Law to prevent exports of the Licensed Products from
its Territory for Commercialization in the other Party’s Territory or the use of
Licensed Product, to the extent permitted by applicable Law.

 

  4.7 Promotional Materials.

4.7.1    Karyopharm Promotional Materials. Subject to Section 7.1.3, Karyopharm
shall, and shall use Commercially Reasonable Efforts to cause its Related Party
to, provide Ono with copies of core promotional materials (written, printed,
video or graphic advertising, promotional, educational and communication
materials) developed and used in the Karyopharm Territory by Karyopharm or its
Related Parties in Commercializing the Licensed Product to support Ono’s
Commercialization activities for the Licensed Product in the Ono Territory,
including materials relating to marketing strategies for the Licensed Product in
the Karyopharm Territory pursued by Karyopharm or its Related Parties, where
reasonably requested by Ono. Ono may use information contained in such
promotional materials, free of charge, for preparation of promotional materials
relating to the Licensed Product for use by Ono or its Related Parties in
connection with Commercialization of the Licensed Product in the Field in the
Ono Territory and for no other purpose, unless the Parties agree otherwise in
writing.

 

- 25 -

Confidential



--------------------------------------------------------------------------------

4.7.2    Ono Promotional Materials. Subject to Section 7.1.3, Ono shall, and
shall use Commercially Reasonable Efforts to cause its Related Parties to,
provide Karyopharm with copies of core promotional materials (written, printed,
video or graphic advertising, promotional, educational and communication
materials) developed and used in the Ono Territory by Ono or its Related Parties
in Commercializing the Licensed Product to support Karyopharm’s
Commercialization activities for the Licensed Product in the Karyopharm
Territory, including materials relating to marketing strategies for the Licensed
Product in the Ono Territory pursued by Ono or its Related Parties, where
reasonably requested by Karyopharm. Karyopharm may use information contained in
such promotional materials, free of charge, for preparation of promotional
materials relating to the Licensed Product for use by Karyopharm or its Related
Parties in connection with Commercialization of the Licensed Product in the
Karyopharm Territory and for no other purpose, unless the Parties agree
otherwise in writing.

 

5. GOVERNANCE.

5.1    Joint Operating Committee. Within [**] after the Effective Date,
Karyopharm and Ono shall designate their representatives to the joint operating
committee (the “Joint Operating Committee” or “JOC”) to oversee and monitor
Development, Manufacturing, use and Commercialization activities, and to serve
as the decision-making body for certain activities, under this Agreement with
respect to the Licensed Compounds and the Licensed Products in the Field. The
Parties anticipate that the JOC will not be involved in day-to-day
implementation of such activities under this Agreement.

5.1.1    Composition of the Joint Operating Committee. The JOC shall be
comprised of an equal number of representatives of each Party, which number
shall be three (3) representatives of each Party. The JOC representatives shall
be senior-level employees of the appointing Party having appropriate experience,
expertise and decision-making authority. All JOC representatives shall have
appropriate expertise and ongoing familiarity with the Licensed Products in the
Field and this Agreement. Either Party may replace its respective JOC
representatives at any time with prior written notice to the other Party;
provided that the criteria for composition of the JOC set forth in the preceding
sentence shall continue to be satisfied following any such replacement of a
Party’s representative on JOC. An alternate member designated by a Party may
serve temporarily in the absence of a member of the JOC for such Party. Each
Party may invite its employees involved in Development, Manufacturing, use or
Commercialization of the Licensed Product for JOC meetings with the prior notice
to the other Party. All representatives on the JOC, and all other attendees at a
JOC meeting, shall be subject to confidentiality obligations, whether in a
written agreement or by operation of law, no less stringent than the
requirements of Section 9.1.

5.1.2    JOC Responsibilities. The JOC shall have the following
responsibilities:

 

- 26 -

Confidential



--------------------------------------------------------------------------------

(a)    review and discuss each Ono Development Plan, and all amendments and
updates to such Ono Development Plan;

(b)    as part of its review and discussion of an Ono Development Plan, take
into account the comments or views of Karyopharm or any of Karyopharm’s Related
Parties outside of the Ono Territory as Karyopharm may present to the JOC;

(c)    review progress reports provided by Ono with respect to its Development
activities;

(d)    monitor and provide Ono with feedback regarding the conduct of
Development activities by or on behalf of Ono;

(e)    review and discuss each Karyopharm Development Plan, and all amendments
and updates to such Karyopharm Development Plan;

(f)    review progress reports provided by Karyopharm with respect to
Development activities by Karyopharm and its Related Party;

(g)    coordinate Development activities conducted by Ono and its Related
Parties with the activities conducted by Karyopharm and its Related Parties in
their respective Territories, including regulatory and pharmacovigilance
requirements and matters;

(h)    subject to the escalation provision in Section 5.4, review and approve
each Global Clinical Study Proposal (it being confirmed that such review shall
be subject to and supported by information sharing exchange in the Global
Development Working Group pursuant to Section 5.5);

(i)    subject to the escalation provision in Section 5.4, review and approve
each Global Clinical Development Plan and any amendments to such Global Clinical
Development Plan (it being confirmed that such review shall be subject to and
supported by information sharing exchange in the Global Development Working
Group pursuant to Section 5.5);

(j)    review and discuss each Party’s and/or its Related Party’s long term
Development strategy in the respective Territory in a timely manner (it being
confirmed that such review and discussion shall be subject to and supported by
information sharing exchange in the Global Development Working Group pursuant to
Section 5.5);

(k)    designate a Back-Up Compound among its candidates provided by Karyopharm
in accordance with Section 2.7.2;

(l)    review and provide comments on scope of work for additional work relating
to Data transfer as specified in Section 2.8.3(b);

(m)    oversee the manufacturing and supply relationship between the Parties
with respect to Manufacture of Licensed Compounds and Licensed Products in case
Licensed Compounds and Licensed Products are supplied by the Karyopharm to Ono
for the Ono Territory;

 

- 27 -

Confidential



--------------------------------------------------------------------------------

(n)    review and provide comments with respect to the commercialization plan
and marketing strategy of Karyopharm and/or any of Karyopharm’s Related Party in
the Karyopharm Territory and Ono and/or any of Ono’s Related Party in the Ono
Territory and any material updates or amendments thereto;

(o)    providing a forum for the Parties to discuss Commercialization of
Licensed Products in the Field worldwide, including coordination regarding
Licensed Product positioning and messaging, key opinion leader relationship
management, medical affairs, and marketing and selling materials; and

(p)    performing such other activities as the Parties shall determine to be the
responsibility of the JOC.

5.1.3    JOC Chairperson. Each Party shall designate one (1) of their JOC
representative to be a co-chairperson. The JOC shall be co-chaired by one
(1) representative selected by Karyopharm and one (1) representative selected by
Ono (the “JOC Chairpersons”). Either Party shall have the right to change their
JOC Chairperson by written notice to the other Party. The JOC Chairpersons’
responsibilities shall include (a) scheduling meetings in accordance with
Section 5.2.1, but more frequently if a Party request in accordance with
Section 5.2.1 or the JOC determines it necessary; (b) setting agendas for
meetings with solicited input from other members; (c) coordinating the delivery
of draft minutes to the JOC for review and final approval; and (d) conducting
meetings, including ensuring that objectives for each meeting are set and
achieved.

 

  5.2 Meetings.

5.2.1    The JOC shall meet no less frequently than [**] until the [**] and [**]
during the Term. In addition to the regular meetings, either Party may request
an ad-hoc meeting of the JOC to solve any specific issues from time to time. In
the event that an urgent issue or matter that requires prompt action by the JOC
arises, each Party may call an emergency meeting of the JOC to attempt to
resolve such issue or matter. Such meeting (or other means of communication)
shall take place by teleconference or videoconference (unless otherwise mutually
agreed by the Parties) as promptly as possible.

5.2.2    The location for the in-person meetings of the JOC shall, respectively,
alternate between Karyopharm’s headquarters and Ono’s headquarters (or such
other locations as are mutually agreed by the Parties). Alternatively, the JOC
may meet by means of teleconference, videoconference or other similar
communications equipment, but at least [**] of the JOC shall be conducted in
person.

 

- 28 -

Confidential



--------------------------------------------------------------------------------

5.2.3    All proceedings for the JOC shall take place in English. Each Party
shall bear its own expenses relating to participation at such meetings by its
representatives.

5.3    Minutes. The Liaison of a Party who is hosting the meeting (in person or
via teleconference, videoconference or other similar communications equipment)
shall arrange each meeting of the JOC and shall prepare minutes of the meeting,
which shall provide a description in reasonable detail of the discussions held
at the meeting and a list of any actions, decisions or determinations approved
by the JOC.

 

  5.4 Decision-Making.

5.4.1    Any decisions of the JOC shall be made by unanimous vote. With respect
to decisions of the JOC, each Party shall have one (1) vote, exercised through
its representatives on the JOC on behalf of such Party. For each meeting of the
JOC, a quorum exists so long as there is at least one (1) representative of each
Party present at the meeting. Action on any matter may be taken at a meeting, by
teleconference, videoconference or by written consent. The JOC shall attempt to
resolve any and all disputes before it for decision by consensus.

5.4.2    If the JOC is unable to reach unanimous agreement after working in good
faith to reach a consensus and taking into account all reasonable medical,
scientific, and clinical considerations and considering each Party’s comments or
requests on such matters that would adversely impact the safety, commercial
value or reputation of the Licensed Products, with respect to a dispute relating
to a JOC responsibility described in Section 5.1.2 other than those set forth
Sections 5.1.2(h) and 5.1.2(i) for a period in excess of [**], then the dispute
shall be submitted to the Executive Officers for resolution. If the JOC is
unable to reach unanimous agreement after working in good faith to reach a
consensus and taking into account all reasonable medical, scientific, and
clinical considerations and considering each Party’s comments or requests on
such matters that would adversely impact the safety, commercial value or
reputation of the Licensed Products, with respect to a dispute relating to a JOC
responsibility set forth Sections 5.1.2(h) or 5.1.2(i) for a period in excess of
[**], then the dispute shall be reviewed by a Working Group (as defined below)
designated by the JOC, which shall within [**] submit to the JOC a written
analysis of the dispute and recommendations for resolving the dispute. If the
Working Group fails to timely submit such analysis and recommendations or if the
JOC is unable to reach unanimous agreement with respect to such dispute for a
period in excess of [**] following the receipt of such analysis and
recommendation, then the dispute shall be submitted to the Executive Officers
for resolution.

5.4.3    If such dispute cannot be resolved for a period in excess of [**]
following the escalation to the Executive Officers, then, such dispute shall be
subject to this Section 5.4.3:

 

- 29 -

Confidential



--------------------------------------------------------------------------------

(a)    Subject to Section 5.4.4 and 5.4.5, Ono shall have the deciding vote with
respect to any aspects of such matter relating to the Ono Territory, including
the Ono Development Plan; provided that, any and all deciding votes shall be in
good faith, and after good faith consideration of Karyopharm’s comments or
requests on such matters that would adversely impact the safety, commercial
value or reputation of the Licensed Products, and with due regard for the impact
of such deciding vote on Development and Commercialization of the Licensed
Products in the Karyopharm Territory and consistency in all material respects
with the terms of this Agreement.

(b)    Subject to Section 5.4.4 and 5.4.5, Karyopharm shall have the deciding
vote with respect to any aspects of such matter relating to the Karyopharm
Territory, as well as any amendment to a Global Clinical Development Plan;
provided that, any and all deciding votes shall be in good faith, and after good
faith consideration of Ono’s comments or requests on such matters that would
adversely impact the safety, commercial value or reputation of the Licensed
Products, and with due regard for the impact of such deciding vote on
Development and Commercialization of the Licensed Products in the Ono Territory
and consistency in all material respects with the terms of this Agreement.

5.4.4    Neither Party shall have the deciding vote on, and the JOC shall not
have decision-making authority regarding, any of the following matters, which
shall be mutually agreed to by the Parties:

(a)    any matter that would materially adversely impact the safety, commercial
value or reputation of a Licensed Product in the Ono Territory;

(b)    the imposition of any requirements on the other Party to undertake
obligations beyond those for which it is responsible, or to forgo any of its
rights, under this Agreement;

(c)    the imposition of any requirements that the other Party take or decline
to take any action that would result in a violation of any Law or any agreement
with any Third Party or the infringement of intellectual property rights of any
Third Party;

(d)    any matters that would excuse such Party from any of its obligations
under this Agreement; or

(e)    modifying the terms of this Agreement or taking any action to expand or
narrow the responsibilities of the JOC.

5.4.5    Notwithstanding anything to the contrary set forth herein,

(a)    the decision-making Party shall make its decision in good faith, subject
to the terms and conditions of this Agreement;

(b)    in no event may the decision-making Party unilaterally determine that it
has fulfilled any obligations hereunder or that the non-deciding Party has
breached any obligations hereunder; and

 

- 30 -

Confidential



--------------------------------------------------------------------------------

(c)    Ono may not make a decision that would cause Karyopharm to be in breach
of a provision of a Karyopharm Third Party Agreement.

5.5    Working Groups. Upon mutual agreement, the Parties may establish other
committees or working groups (each, a “Working Group”) as they deem appropriate.
These Working Groups shall report to the JOC depending on the subject matter of
such Working Group’s oversight. Each Working Group shall have equal number of
representatives from each Party. Working Group may be established on an ad hoc
basis for purposes of a specific project. In no event shall the authority of a
Working Group exceed that of the JOC. The Parties agree to the establishment of
a joint intellectual property working group (the “IP Working Group”) and a
global development working group (the “Global Development Working Group”) after
the Effective Date. The IP Working Group shall (a) review and discuss
intellectual property matters relating to a Licensed Compound or Licensed
Product in the Field, and (b) in the case of Joint IP, determining which Party
shall be the Joint IP Prosecuting Party for such Joint IP. The Global
Development Working Group shall use Commercially Reasonable Effort to share and
exchange enough information on such matters in advance of the JOC so that the
JOC members may make enough preparation and have discussion in efficient and
effective manner.

5.6    Liaisons. Within [**] following the Effective Date, each Party shall
appoint a representative (“Liaison”) to facilitate communications between the
Parties (including, coordinating the exchange of Data and Know-How of each Party
as required under this Agreement) and to act as a liaison between the Parties
with respect to such other matters as the Parties may mutually agree in order to
maximize the efficiency of the collaboration. Each Party may replace its Liaison
with an alternative representative at any time with prior written notice to the
other Party. Each Party’s Liaisons shall be entitled to attend all JOC meetings.
Each Liaison may bring any matter to the attention of the JOC where such Liaison
reasonably believes that such matter requires attention of the JOC. Each Liaison
shall be responsible with creating and maintaining a collaborative work
environment within the JOC.

5.7    Authority. The JOC will have only the powers assigned expressly to it in
this Article 5, and will not have any power to amend or modify the terms of this
Agreement or waive compliance with this Agreement. In furtherance thereof, each
Party will retain the rights, powers and discretion granted to it under this
Agreement and no such rights, powers or discretion will be delegated to or
vested in the JOC unless such delegation or vesting of rights is expressly
provided for in this Agreement or the Parties expressly so agree in writing.

5.8    Committee involving Karyopharm’s Related Party. In the case a Related
Party of Karyopharm is responsible for Development and/or Commercialization of
License Compound and Licensed Product in the United States, France, Germany,
Italy, Spain and/or the United Kingdom, upon Ono’s request, Karyopharm shall use
Commercially Reasonable Efforts to arrange and establish a committee constituted
by representatives of Karyopharm, such Related Party and Ono to oversee and
monitor Development and/or Commercialization of the Licensed Compound and
Licensed Product on global basis.

 

6. MANUFACTURE AND SUPPLY

 

  6.1 Clinical Supply.

 

- 31 -

Confidential



--------------------------------------------------------------------------------

6.1.1    Clinical Supply. Subject to Section 6.2.3, Karyopharm shall use
Commercially Reasonable Efforts to Manufacture and supply all quantities of the
Licensed Compounds and/or Licensed Products for use by Ono in the Development of
Licensed Products in the Ono Territory, including to obtain Regulatory Approval
in the Ono Territory. It is confirmed that, as Karyopharm’s Commercially
Reasonable Efforts set forth in this Section, Karyopharm shall supply to Ono
[**] tablets of selinexor as initial requirement for Development in the Ono
Territory within [**] from the Effective Date and subsequent requirements of
clinical supplies for Development in the Ono Territory pursuant to the terms and
conditions of the Clinical Supply Agreement. Ono’s purchase price for the
Licensed Compounds and Licensed Products shall be [**].

6.1.2    Clinical Supply Agreement. The Manufacturing and supply by Karyopharm
of the Licensed Compounds and Licensed Products for Development purposes shall
be governed by a mutually acceptable clinical supply agreement (the “Clinical
Supply Agreement”) and a mutually acceptable clinical quality agreement (the
“Clinical Quality Agreement”) which shall include the terms and conditions as
are reasonable and customary for an agreement governing the Manufacturing and
supply of compounds and products similar to the Licensed Compounds and the
Licensed Products for clinical supply purposes. The Clinical Supply Agreement
and Clinical Quality Agreement shall be finalized within [**] period after the
Effective Date. In no event shall Karyopharm be obligated to supply quantities
of Licensed Compounds and/or Licensed Products in excess of amounts reasonably
necessary to satisfy Ono’s and its Related Party’s Development requirements in
the Field in the Ono Territory.

 

  6.2 Commercial Supply.

6.2.1    Commercial Supply. With respect to supply of each of the Licensed
Products for Commercialization, in the case Ono does not elect to Manufacture
the Licensed Compounds and/or Licensed Products by itself, Ono may purchase all
of its requirements for the Licensed Compounds and/or Licensed Products for the
Ono Territory from Karyopharm. In the case Ono elects to Manufacture the
Licensed Compounds and/or Licensed Products by itself, Ono may Manufacture the
Licensed Compounds and/or Licensed Products for Development and
Commercialization purposes.

6.2.2    Commercial Supply Agreement. If Ono desires to have Karyopharm to
supply and Manufacture the Licensed Compounds and/or Licensed Products for the
Ono Territory for Commercialization purposes, such Manufacture and supply by
Karyopharm shall be covered by a mutually acceptable commercial supply agreement
(the “Commercial Supply Agreement”) which shall include the terms and conditions
as are reasonable and customary for an agreement governing the Manufacturing and
supply of compounds and/or products similar to the Licensed Compounds and/or the
Licensed Products for Commercialization purposes. The purchase price for the
Licensed Compounds and/or the Licensed Products shall be [**]. Until the
Commercial Supply Agreement is executed,

 

- 32 -

Confidential



--------------------------------------------------------------------------------

Karyopharm shall continue to Manufacture and supply the Licensed Compounds
and/or the Licensed Products to Ono pursuant to the terms and conditions of the
Clinical Supply Agreement, except that the purchase price for the Licensed
Compounds and/or the Licensed Products shall be as set forth in this
Section 6.2.2.

6.2.3    Ono’s Right to Manufacture. If Ono elects to Manufacture the Licensed
Compounds and/or the Licensed Products by itself in the Field for the Ono
Territory for Development and Commercialization purposes, then within [**] after
receipt of such request, Karyopharm shall, in accordance with this
Section 6.2.3, transfer to Ono, an Affiliate of Ono, or a Third Party
manufacturer approved by Karyopharm (such approval not to be unreasonably
withheld, delayed or conditioned), the Karyopharm Know-How reasonably necessary
or useful to enable Manufacture of the applicable Licensed Compounds and/or
Licensed Products for Development and Commercialization for the Ono Territory in
the Field and not previously transferred to Ono, such Affiliate of Ono or any
such Third Party manufacturer. Such Know-How transfer by Karyopharm shall be
conducted using Commercially Reasonable Efforts and shall include copies or
samples of relevant documentation, materials, analytical assays for the Licensed
Compounds and/or the Licensed Products and other embodiments of such Karyopharm
Know-How. Upon such Know-How transfer, Karyopharm shall also make available its
qualified technical personnel on a reasonable basis to consult with Ono, such
Affiliate of Ono or such Third Party manufacturer with respect to such
Karyopharm Know-How. The details of how such Know-How transfer, including a
specific list of Karyopharm Know-How to be transferred by Karyopharm, shall be
set forth in a written technology transfer plan (the “Manufacturing Technology
Transfer Plan”) executed by the Parties for the purpose of ensuring the complete
and timely transfer of such Karyopharm Know-How and the protection of
Karyopharm’s rights in such Karyopharm Know-How. Manufacturing Technology
Transfer Plan shall take into consideration, among other things, the Development
and Commercialization activities in the Ono Territory, and the other
responsibilities for key employees of Karyopharm. Ono shall pay the amounts set
forth in the Manufacturing Technology Transfer Plan for the work and transfer
performed by Karyopharm and shall reimburse Karyopharm for its out-of-pocket
costs incurred in the course of such transfer pursuant to this Section 6.2.3.
Karyopharm shall have no obligation to transfer any Karyopharm Know-How to Ono
until the full execution of the Manufacturing Technology Transfer Plan by both
Parties. For clarity, during the transfer of such Karyopharm Know-How,
Karyopharm shall continue to Manufacture and supply the Licensed Compounds and
the Licensed Product to Ono in accordance with Clinical Supply Agreement or
Commercial Supply Agreement.

6.3    Related Substance Supply. Subject to the terms of the applicable Supply
Agreement, Ono shall have the right to purchase from Karyopharm, and Karyopharm
shall supply to Ono, related substance of the Licensed Compounds (e.g.,
reference standard, internal standard and impurities) necessary for Ono to
conduct non-clinical studies, preclinical studies or Clinical Studies,
including, but not limited to analytical test method development and/or
validation, for regulatory submissions or Commercialization in the Ono
Territory, at [**].

 

- 33 -

Confidential



--------------------------------------------------------------------------------

7. LICENSES

 

  7.1 License Grants.

7.1.1    License Grants to Ono. Subject to the terms and conditions of this
Agreement, Karyopharm hereby grants Ono (a) an exclusive (even as to Karyopharm
and its Affiliates), royalty-bearing, transferable, sublicenseable (including
through multiple tiers) (in accordance with Section 7.2) license under the
Karyopharm Technology to Develop, use and Commercialize the Licensed Compounds
and the Licensed Products in the Field in the Ono Territory; and (b) subject to
election by Ono and the full execution by the Parties of the Manufacturing
Technology Transfer Plan, a non-exclusive, royalty-free, non-transferable
(except as provided in Section 14.1), sublicenseable (including through multiple
tiers) (in accordance with Section 7.2) license under the Karyopharm Technology
to Manufacture or have Manufactured Licensed Compounds and Licensed Products in
or outside of the Ono Territory solely for Development and Commercialization in
the Field in the Ono Territory.

7.1.2    License Grants to Karyopharm. Ono hereby grants Karyopharm a
non-transferable (except as provided in Section 14.1), sublicenseable (including
through multiple tiers) (subject to Section 7.2), non-exclusive, royalty-free
license under Ono Technology to Develop, Manufacture, have Manufactured, use and
Commercialize Licensed Compounds and Licensed Products in the Field in the
Karyopharm Territory.

7.1.3    License Grants to Karyopharm’s Related Party. Karyopharm shall not
grant to its Affiliate or any Third Party a license under Karyopharm Technology,
which license would materially conflict with Section 7.1.1 (License Grant to
Ono). Parties agree that the breach of this provision by Karyopharm shall
constitute a “material breach” of this Agreement by Karyopharm.

Karyopharm hereby acknowledges that Ono’s rights and status as the exclusive
licensee under Karyopharm Technology for the Licensed Products in the Field in
the Ono Territory set forth in each of Sections 2.8.2 (Scientific Records),
2.8.4 (Information Sharing), 2.8.5 (Rights of Reference and Access to Data),
3.1.3 and 4.7.1 (Karyopharm Promotional Materials) constitutes essential benefit
to enter into this Agreement, provided, however, that, such acknowledgement
shall not be made without prejudice to any other benefit conferred to Ono under
this Agreement.

Karyopharm shall be responsible for the compliance of its Third Party Licensees
with the requirements of Karyopharm’s Related Parties in Sections 2.8.2
(Scientific Records), 2.8.4 (Information Sharing), 2.8.5 (Rights of Reference
and

 

- 34 -

Confidential



--------------------------------------------------------------------------------

Access to Data), 3.1.3 and 4.7.1 (Karyopharm Promotional Materials)
(collectively, the “Collaboration Provisions”). Karyopharm shall notify Ono in
writing whether a Third Party Licensee has agreed to the terms of the
Collaboration Provisions promptly after execution of the applicable agreement.
If a Third Party Licensee does not agree to any or all of the Collaboration
Provisions then Karyopharm shall not grant to such Third Party Licensee the
applicable reciprocal rights which may include access to Ono’s Data or Ono
Technology or which may include (a) the grant of any sublicense under Ono Patent
Rights and Ono Know-How to such Third Party Licensee or (b) the grant to such
Third Party Licensee of access to Data generated by Ono and Ono Technology or
(c) a right of reference with respect to Ono’s regulatory filings and Ono’s
Regulatory Approvals and Ono’s promotional materials. For example, if a Third
Party Licensee does not agree to grant to Ono the right to cross reference its
regulatory filings and Regulatory Approvals related to the Licensed Products,
then Karyopharm will not grant to the Third Party Licensee the right to cross
reference Ono’s regulatory filings and Regulatory Approvals related to the
Licensed Products.

If a Third Party Licensee agrees to any or all of the Collaboration Provisions,
the applicable reciprocal rights concerning the Licensed Products to be made
available by such Third Party Licensee to Ono through Karyopharm shall be
incorporated into Karyopharm Technology and shall be granted to Ono under the
terms and conditions of this Agreement. Notwithstanding anything herein to the
contrary, to the extent that (a) the Party is required by the Regulatory
Authority to make available certain Know-How Controlled by Related Party of the
other Party (e.g. included, but not limited to, safety information or
investigator brochure for Clinical Study conducted by such Related Party) in
order to obtain and maintain IND, NDA or Regulatory Approval of Licensed Product
or (b) the Party wishes to utilize the Data Controlled by Related Party of the
other Party, which is generated from Global Clinical Study, the other Party
shall procure and make available to the requesting Party such Know-How and Data,
respectively, free of charge.

 

  7.2 Sublicensing Terms.

7.2.1    Ono’s Right to Sublicense. Ono may sublicense the rights granted under
Section 7.1 to its Related Party with the prior written approval by Karyopharm
(such approval not to be unreasonably withheld, delayed or conditioned),
provided that Ono is not required for such written approval by Karyopharm and
any prior notice to Karyopharm in the cases that:

(a)    Ono sublicenses its rights under the Karyopharm Technology to any of its
Affiliates;

(b)    Ono uses competent and GCP compliant CROs, clinical trial sites or any
other Third Party to perform portions of the Development of a Licensed Product
to the extent consistent with its normal business practices and Ono Development
Plan;

 

- 35 -

Confidential



--------------------------------------------------------------------------------

(c)    Ono uses Third Party manufacturer to Manufacture Licensed Compound and/or
Licensed Product in the Field for the Development and Commercialization for the
Ono Territory subject to Section 6.2.3 to the extent that (i) Licensed Compound
and/or Licensed Product is Manufactured under direction by Ono and in the
manufacturing method approved by Ono and (ii) the specification therefor is
approved by Ono; or

(d)    Ono engages reasonably qualified Third Parties to assist with
Commercialization of the Licensed Products through co-promotion, and distributor
arrangements and may sublicense its rights granted under Section 7.1 to such
Third Parties to the extent that such arrangements are commercially reasonable
and co-promotion and distribution by such Third Parties is made under direction
by Ono or strategy given by Ono.

Ono shall promptly provide to Karyopharm written notice of any such grant by Ono
in accordance with this Section 7.2.1 except for above (a) through (d) setting
forth in reasonable detail the nature of such grant and the identity of the
Sublicensee. Any sublicense agreement shall contain confidentiality, reporting,
audit and access to data and information obligations comparable to those set
forth herein and require the express compliance of such Sublicensee to the
requirements set forth in Section 7.1.1(b).

7.2.2    Karyopharm Right to Sublicense. Subject to Section 7.1.3 Karyopharm may
sublicense the rights granted under Section 7.1 to its Related Party with the
prior written notice to Ono, provided that Karyopharm is not required to make
such notice to Ono in the cases that:

(a)    Karyopharm sublicenses its rights under the Ono Technology to any of its
Affiliates;

(b)    Karyopharm uses competent and GCP compliant CROs, clinical trial sites or
any other Third Party to perform portions of the Development of a Licensed
Product to the extent consistent with its normal business practices;

(c)    Karyopharm uses Third Party manufacturer to Manufacture Licensed Compound
and/or Licensed Product; or

(d)    Karyopharm engages reasonably qualified Third Parties to assist with
Commercialization of the Licensed Products through co-promotion, co-marketing
and distributor arrangements and may sublicense its rights granted under
Section 7.1 to such Third Parties to the extent such arrangements are
commercially reasonable.

Karyopharm shall promptly provide to Ono written notice of any such grant by
Karyopharm in accordance with this Section 7.2.2 except for above (a) through
(d) setting forth in reasonable detail the nature of such grant and the identity
of the sublicensee. Any sublicense agreement shall contain confidentiality,
reporting, audit and access to data and information obligations comparable to
those set forth herein.

7.2.3    Sublicense Requirements. Each sublicense granted by a Party pursuant to
Section 7.2 (a “Sublicense”) to a Third Party shall be in writing

 

- 36 -

Confidential



--------------------------------------------------------------------------------

and shall be consistent with the relevant restrictions and limitations set forth
in this Agreement. No Sublicense shall diminish, reduce or eliminate any
obligation of either Party under this Agreement. Each Party shall remain
responsible for its obligations under this Agreement and shall be responsible
for the performance of any of its Sublicensees or sublicensees in accordance
with applicable terms and conditions of this Agreement.

 

  7.3 Exclusivity.

7.3.1    Karyopharm Exclusivity. During [**], neither Karyopharm nor any of its
Affiliates may engage, either alone or in combination with or through any Third
Party, in the Development, use and/or Commercialization of (a) any Licensed
Compounds and/or Licensed Products in or outside the Field in the Ono Territory;
or (b) any compounds and/or products with the Mechanism of Action as a primary
mechanism of action in the Field in the Ono Territory.

7.3.2    Ono Exclusivity. During [**], neither Ono nor any of its Affiliates may
engage, either alone or in combination with or through any Third Party, in the
Development, use and/or Commercializing of any compound or product with the
Mechanism of Action as a primary mechanism of action in the Field in the Ono
Territory, except that Ono may exercise its rights with respect to the Licensed
Compounds and Licensed Products in the Field in the Ono Territory pursuant to
this Agreement. If Ono or any of its Affiliates wishes to conduct any such
activity, it may provide written notice of such interest to Karyopharm, and
Karyopharm may, in its sole discretion, provide its written consent to Ono so
that Ono or such Affiliate may conduct such activity.

7.4    No Other Rights. Except as otherwise expressly provided in this
Agreement, under no circumstances shall a Party, as a result of this Agreement,
obtain any ownership interest, license right or other right in any Know-How,
Patent Rights or other intellectual property rights of the other Party,
including items owned, controlled or developed by the other Party, or provided
by the other Party to the receiving Party at any time pursuant to this
Agreement. For clarity, except for Ono’s license and rights under Section 7.1,1
relating to Manufacturing of the Licensed Compound and the Licensed Product and
other related provisions, (a) in no event will the licenses or rights granted to
Ono under this Agreement with respect to the Licensed Compounds and the Licensed
Products extend outside the Field and the Ono Territory; (b) Ono’s rights with
respect to the Licensed Compounds and Licensed Products, and Ono’s rights with
respect to any regulatory documents and any interactions with Regulatory
Authorities with respect to the Licensed Compounds and Licensed Products, shall
not extend outside the Field and the Ono Territory; and (c) Ono shall not,
directly or indirectly, use, exploit or exercise any rights under any Karyopharm
Technology, or otherwise conduct any Development, use, or Commercialization
activities with respect to any Licensed Compound or Licensed Product, outside
the Field or outside the Ono Territory. In addition, for clarity, (a) in no
event will the licenses or rights granted to Karyopharm under this Agreement
with respect to the Licensed Compounds and the Licensed Products extend outside
the Field and the Karyopharm Territory; (b) Karyopharm’s rights under the Ono
Technology with respect to the Licensed Compounds and Licensed Products, and

 

- 37 -

Confidential



--------------------------------------------------------------------------------

Karyopharm’s rights with respect to any regulatory documents and any
interactions with Regulatory Authorities with respect to the Licensed Compounds
and Licensed Products, shall not extend outside the Karyopharm Territory; and
(c) Karyopharm shall not, directly or indirectly use, exploit or exercise any
rights under any Ono Technology, or otherwise conduct any Development, use,
Manufacturing, having Manufactured or Commercialization activities with respect
to any Licensed Compound or Licensed Product outside the Field and outside the
Karyopharm Territory.

 

8. CERTAIN FINANCIAL TERMS

8.1    Upfront Fee. In consideration for the rights, licenses and options
granted by Karyopharm to Ono under this Agreement, Ono shall pay Karyopharm a
non-refundable, non-creditable upfront payment of Two and a Half Billion
Japanese Yen (JPY2,500,000,000), within [**] of receipt by Ono of invoice for
such upfront fee and the taxation documents expressly described in Section 8.11.

 

  8.2 Development Milestone Payments.

8.2.1    Ono shall make the non-refundable, non-creditable milestone payments to
Karyopharm set forth below in this Section 8.2.1 (the “Development Milestone
Payment(s)”), each payable once, within [**] of receipt by Ono of an invoice for
corresponding Development Milestone Payment and taxation documents expressly
described in Section 8.11.

 

Development Milestone Event – Multiple Myeloma

   Development Milestone
Payment (in JPY)            [**]                    [**]        

[**]

   [**]    [**]

[**]

   [**]    [**]

 

- 38 -

Confidential



--------------------------------------------------------------------------------

Development Milestone Event – Additional Indications*

   Development Milestone
Payment (in JPY)

[**]

   [**]

[**]

   [**]

[**]

   [**]

Development Milestone Event – ASEAN and Hong Kong countries

[**]

   [**]

The total amount of the Development Milestone Payments to be paid by Ono to
Karyopharm shall not exceed Ten Billion and One Hundred Fifty Million Japanese
Yen (¥10,150,000,000).

* Each Development Milestone Payment for the Indications as set forth in this
section 8.2.1 shall be made only once with respect to the achievement of each
milestone event (the “Development Milestone Event”) above, regardless of
subsequent or repeated achievement of such Development Milestone Event by any
Licensed Compound or Licensed Product. [**].

8.2.2    Each Development Milestone Payment by Ono to Karyopharm hereunder shall
be payable only once, regardless of the number of times achieved with respect to
a Licensed Product.

8.2.3    Ono shall provide Karyopharm with written notice of the achievement by
Ono or any of its Related Parties of any Development Milestone Event with
respect to a Licensed Product set forth in Section 8.2.1 within [**] after the
occurrence of such Development Milestone Event; provided, however, that Ono
shall inform Karyopharm of such Development Milestone Event prior to any public
disclosure of such Development Milestone Event by Ono.

 

  8.3 Sales Milestone Payments.

8.3.1    Ono shall provide Karyopharm with written notice of the achievement by
Ono or any of its Related Parties of any milestone event with respect to a
Licensed Product set forth in this Section 8.3.1 (the “Sales Milestone Event”)
within [**] after the occurrence of each Sales Milestone Event. Ono shall make
the non-refundable, non-creditable payments to Karyopharm set forth below in
this Section 8.3.1 (the “Sales Milestone Payment(s)”) within [**] of receipt by
Ono of an invoice for corresponding Sales Milestone Payment and taxation
documents expressly described in Section 8.11:

 

- 39 -

Confidential



--------------------------------------------------------------------------------

Sales Milestone Event

   Sales Milestone
Payment (in JPY) (i) First achievement of Annual Net Sales of the Licensed
Products in the Ono Fiscal Year greater than [**]            [**]         (ii)
First achievement of Annual Net Sales of the Licensed Products in the Ono Fiscal
Year greater than [**]    [**] (iii) First achievement of Annual Net Sales of
the Licensed Products in the Ono Fiscal Year greater than [**]    [**]

The total amount of the Sales Milestone Payments to be paid by Ono to Karyopharm
shall not exceed Nine Billion Japanese Yen (¥9,000,000,000).

8.3.2    Sections 8.2.2 shall apply for the Sales Milestone Payment. If a Sales
Milestone Event described in a clause in Section 8.3.1 occurs before or
concurrently with another Sales Milestone Event described in a preceding clause
in Section 8.3.1, Ono shall also pay the Sales Milestone Payment described in
such earlier clause when the Sales Milestone Payment described in such later
clause is paid.    By way of example, if, during an Ono Fiscal Year, Annual Net
Sales of Licensed Products first exceed the thresholds set forth in Sections
8.3.1(i) and (ii), Ono shall pay Karyopharm the Sales Milestone Payments set
forth in both Sections 8.3.1(i) and (ii).

 

  8.4 Royalties.

8.4.1    Royalties Payable on Licensed Products. Subject to Sections 1.50, 1.80,
8.4.1, 8.4.2 and 8.4.3, during the Royalty Term, Ono shall pay to Karyopharm a
royalty of (a) [**] percent ([**]%) on Net Sales of a Licensed Product by Ono
and its Related Parties of all Licensed Products in the Ono Territory. For
purpose of this Agreement, the “Royalty Term” means the period which commences
upon the date of First Commercial Sale and continues until the later of (a) the
date of expiration of the first Regulatory Exclusivity period applicable to the
Licensed Product in such country in the Ono Territory (which shall not be
extended by grant of the second Regulatory Exclusivity Period); (b) the date of
expiration of all Karyopharm Patent Rights, whose Valid Claim Covers such
Licensed Product, or (c) the tenth (10th) anniversary of the First Commercial
Sale of such Licensed Product in the Field (which shall not be extended by
launch of any other formulation or dosage form of the same API as in such
Licensed Product). Such Royalty Term shall be established on Licensed
Product-by-Licensed Product and country-by-country basis.

 

- 40 -

Confidential



--------------------------------------------------------------------------------

8.4.2    Royalty Reduction by Entry of Generic Version If at any time during the
period from the date of First Commercial Sale of a Licensed Product until the
tenth (10th) anniversary of such First Commercial Sale of such Licensed Product,
any Third Party (other than a Sublicensee) makes a Generic Version (defined
below) of such Licensed Product commercially available in such country in the
Ono Territory, then the royalty rate applicable to Net Sales of such Licensed
Product in such country shall be reduced to [**] percent ([**]%). If (a) at any
time following the tenth (10th) anniversary of the First Commercial Sale of a
Licensed Product, any Third Party (other than a Sublicensee) makes a Generic
Version of such Licensed Product commercially available in such country in the
Ono Territory or (b) prior to the tenth (10th) anniversary of the First
Commercial Sale of a Licensed Product, any Third Party (other than a
Sublicensee) makes a Generic Version of such Licensed Product commercially
available in such country in the Ono Territory and such Generic Version is
marketed as of such tenth (10th) anniversary, then [**] shall be payable on the
Net Sales of such Licensed Product in such country during the remainder of the
Royalty Term. “Generic Version” means a product that: (a) contains as an active
pharmaceutical ingredient a chemical composition that is assigned the same INN
(international nonproprietary name) or JAN (Japanese Accepted Names for
Pharmaceuticals) as is assigned to active pharmaceutical ingredient contained in
the corresponding Licensed Product being marketed in the Ono Territory;
(b) obtained marketing approval in a country in the Ono Territory by means of an
abridged procedure that relies (i) in whole or in part on the safety and
efficacy data contained in the NDA for such Licensed Product submitted by Ono in
such country, and (ii) on establishing bioequivalence to the Licensed Product;
and (c) is legally marketed in the Ono Territory by an entity other than Ono,
its Affiliates or its Sublicensees without infringing any Valid Claim of
Karyopharm Patent Rights.

8.4.3    Stacking. The applicable royalty due pursuant to Section 8.4.1 shall be
adjusted as follows: If Ono or any of its Affiliates determines in good faith
that, in order to avoid infringement of any Third Party’s Patent Right, it is
reasonably necessary to obtain a license after the Effective Date from a Third
Party under one or more Valid Claims owned or licensable by such Third Party
Covering the composition of matter, method of making (including method of
formulation if no other comparable method of formulation is available without
requiring Ono or its Related Party to obtain a license) or method of use of a
Licensed Product in order for Ono and its Related Parties to Manufacture or have
Manufactured in the Field for a country in the Ono Territory such Licensed
Product, or Develop, use or Commercialize in the Field in a country in the Ono
Territory such Licensed Product and to make payments under such license, and Ono
or any Related Party actually enters into any such license, then the amount of
Ono’s royalty payments under Section 8.4.1 for such Licensed Product in such
country in a Calendar Quarter may be reduced by [**] percent ([**]%) of the

 

- 41 -

Confidential



--------------------------------------------------------------------------------

royalties actually paid by Ono or any of its Affiliates to such Third Party to
the extent applicable to such Licensed Product in such country during such
Calendar Quarter; provided, however, that in no event shall the amounts paid to
Karyopharm be reduced below [**] percent ([**]%) of the amounts that would
otherwise have been payable, as determined pursuant to Section 8.4.1, and Ono
may carry such royalty amounts which should be reduced in accordance with
Section 8.4.2 and 8.4.3 forward for reduction against milestone payments and
royalties payable with respect to Net Sales of such Licensed Product in such
country in future Calendar Quarters until fully applied.

8.4.4    Limits on Deductions. In no event shall the cumulative effect of the
adjustments in Section 8.4.3 reduce the royalties payable to Karyopharm pursuant
to Section 8.4.1 to less than [**] percent ([**]%) of the amounts that would
otherwise have been payable, as determined pursuant to Section 8.4.

8.5    Reports; Payment of Royalty. During the Term, following the First
Commercial Sale of the Licensed Product in any country in the Ono Territory, Ono
shall furnish to Karyopharm (a) an estimate within [**] after the end of each
Calendar Quarter of the Net Sales of each Licensed Product in each country of
the Ono Territory and the royalties payable under this Agreement; and (b) a
written report (each, a “Royalty Report”) within [**] after the end of each
Calendar Quarter showing, on a Licensed Product-by-Licensed Product and
country-by-country basis, the Net Sales of each Licensed Product in each country
of the Ono Territory and the royalties payable under this Agreement, along with
(i) gross sales of the Licensed Product in the Ono Territory in the relevant
Calendar Quarter on a country-by-country basis, (ii) Net Sales in the relevant
Calendar Quarter on a country-by-country basis, (iii) all relevant exchange rate
conversions in accordance with Section 8.8.3, (iv) all deductions in accordance
with Sections 1.57 and 8.4 and (v) the amount of any payment due from Ono to
Karyopharm, calculated in accordance with this Article 8. Simultaneously with
the delivery of each such Royalty Report, Ono shall pay to Karyopharm the total
amounts due under Section 8.4 for the period covered by such Royalty Report
subject to Ono’s receipt of taxation documents expressly described in
Section 8.11. Ono and its Related Parties involved in Commercializing Licensed
Products shall keep complete and accurate records in sufficient detail to enable
the royalties and other payments payable hereunder to be determined. In
addition, Ono and its Related Parties shall comply with any applicable reporting
requirements under the Karyopharm Third Party Agreements.

 

  8.6 Audits.

8.6.1    Ono shall keep, and shall require its Related Parties to keep, full,
true and accurate books of account containing all particulars that may be
necessary for the purpose of calculating the amounts payable by Ono under this
Agreement, including, as applicable, records of Development activities and Net
Sales, and the amount of Joint Patent Costs payable by Karyopharm with respect
to Joint Patent Rights pursuant to Section 12.4.3. Karyopharm shall keep, and
shall require its Related Parties to keep, full, true and accurate books of
account containing all particulars that may be necessary for the purpose of
calculating the amounts payable by Ono under this Agreement, including, as
applicable, records

 

- 42 -

Confidential



--------------------------------------------------------------------------------

of Manufacturing activities and Karyopharm’s Cost of Manufacturing for the
Licensed Compound and Licensed Product, and Joint Patent Costs payable by Ono
with respect to Joint Patent Rights pursuant to Section 12.4.3. Such books of
accounts shall be kept at each Party’s principal place of business for a period
of at least [**] Calendar Years after the date on which the relevant Development
or Manufacturing activity or Net Sales occurred or the relevant Joint Patent
Costs were incurred. Either Party (the “Auditing Party”) has the right, at its
expense (except as set forth below), to engage an independent, certified public
accountant selected by such Auditing Party and reasonably acceptable to the
other Party (the “Auditor”) to perform, on behalf of such Auditing Party, an
audit of such books and records that are deemed necessary by such Auditor to
report on the correctness of any report or payments made or to have been made
under this Agreement.

8.6.2    The Auditing Party shall provide reasonable, but at least [**], prior
written notice to the other Party of any requested audit and shall conduct such
audit during regular business hours in such a manner as to not unnecessarily
interfere with the other Party’s normal business activities. Any audit shall be
limited to records for the [**] Calendar Years prior to audit notification. The
Auditing Party shall not perform an audit more frequently than [**] nor more
frequently than [**] with respect to records covering any specific period of
time, except if Karyopharm is required to do so pursuant to a Karyopharm Third
Party Agreement.

8.6.3    The Auditing Party shall use all such records of the other Party only
for the purpose of verifying payments due hereunder, and shall treat such
records as the other Party’s Confidential Information. The Auditor shall be
obligated to execute a reasonable confidentiality agreement with the other Party
prior to commencing any such audit. The Auditor shall only share the results of
the audit, not the underlying records, with the Auditing Party. Any final audit
report shall be shared by the Auditing Party with the other Party.

8.6.4    Notwithstanding Section 8.6.1, if the audit uncovers an underpayment in
any Calendar Quarter by a Party, or an overpayment in any Calendar Quarter by a
Party, that exceeds [**] percent ([**]%) of the total payment owed, then the
reasonable out-of-pocket fees incurred by the Auditing Party with respect to
such audit shall be paid by the other Party. In the event such audit leads to
the discovery of a discrepancy to the Auditing Party’s detriment, the other
Party will pay any undisputed underpaid amount of the discrepancy, plus interest
on the underpayment at a rate per annum equal set forth in Section 8.9 within
[**] after receipt by the other Party of an invoice for corresponding payment
and taxation documents delivered from the Auditing Party, subject to the other
Party’s receipt of such final audit report from the Auditor.

8.7    Karyopharm Third Party Agreement Payments. Karyopharm shall be solely
responsible for any royalties or other payments due under the Karyopharm Third
Party Agreements.

 

- 43 -

Confidential



--------------------------------------------------------------------------------

8.8    Exchange Rate.

8.8.1    Payment Method. All payments to be made by Ono under this Agreement
shall be made by bank wire transfer in immediately available funds to bank
account as may be designated by Karyopharm from time to time. The first
designated bank account of Karyopharm shall be as follows:

 

Account name:

     [**]  

Account number:

     [**]  

Bank name:

     [**]  

Beneficiary Address:

     [**]  

Swift code:

     [**]  

Routing/Transit for Wires:

     [**]  

Routing/Transit for ACH

     [**]  

8.8.2    Currency Conversion. All amounts specified in this Agreement are in
Japanese Yen. All payments hereunder shall be made in US Dollars. In the case
Ono makes payment under this Agreement, all such payment shall be converted into
US Dollars at the exchange rate (TTS rate) for the conversion of Japanese Yen
into US Dollars posted by the Bank of Tokyo-Mitsubishi UFJ, Ltd., on the date on
which Ono will make the applicable payment hereunder, provided that no deduction
from any amount shall be made in respect of bank fees or charges.

8.8.3    Conversion of Net Sales. In the case of Net Sales made in one or more
currencies other than Japanese Yen during a Calendar Quarter (each a
“Third-Country Currency”), Net Sales will be converted from each relevant
Third-Country Currency to such Third-Country Currency’s equivalent in Japanese
Yen. The amount of Net Sales made during any Calendar Quarter shall be
determined by converting the portion of such Net Sales made in each
Third-Country Currency into Japanese Yen, using the exchange rate for the
conversion of foreign currency into Japanese Yen posted by the Bank of
Tokyo-Mitsubishi UFJ, Ltd., between the relevant Third-Country Currency, on the
one hand, and Japanese Yen, on the other hand. All currency conversions
described in this Section 8.8.3 shall be made in accordance with IFRS, to the
extent reasonable and consistently applied.

8.9    Late Payments. Any amount owed by a Party to the other Party under this
Agreement that is not paid on or before the date such payment is due shall bear
interest at a rate per annum equal to [**] percent ([**]%) per month, calculated
based on the number of days such payments are paid after the date such payments
are due, compounded monthly and computed on the basis of a year of three hundred
sixty-five (365) days for the actual number of days’ payment is delinquent.

8.10    Blocked Payments. If, by reason of Law in any jurisdiction in the Ono
Territory, it becomes impossible or illegal for Ono to transfer milestone
payments, royalties or other payments under this Agreement to Karyopharm,
(a) Ono shall promptly notify Karyopharm; and

 

- 44 -

Confidential



--------------------------------------------------------------------------------

(b) Ono shall pay Karyopharm the amounts due from an account in another
jurisdiction in the Ono Territory; provided, however, that if there is no
jurisdiction in the Ono Territory from which it is legal for Ono to transfer
payments to Karyopharm (i) Ono shall deposit such payments in local currency in
the relevant jurisdiction to the credit of Karyopharm in a recognized banking
institution designated by Karyopharm or, if none is designated by Karyopharm
within a period of [**], in a recognized banking institution selected by Ono and
identified in a written notice given to Karyopharm, and (ii) Karyopharm may
terminate this Agreement if Ono is not permitted by Law to transfer payments to
Karyopharm for a period of [**].

8.11    Taxes. In the event that Ono is required to withhold and pay over any
tax to the Governmental Authorities in any country in the Ono Territory in
respect of any payment to Karyopharm, the amount thereof shall be deducted from
the payment to be made by Ono and timely and properly paid over to such
Governmental Authorities, provided that Ono shall furnish Karyopharm with copies
of receipts and other documentation evidencing such withholding. Karyopharm
shall provide to Ono any taxation documents (Form 3 and Form 17), and the
Residency Certificate (Form 6166) of Karyopharm issued by the US Internal
Revenue Service (which Residency Certificate is effective for three (3) years
after its issuance to a public company) and other documents that may be
reasonably necessary in order for Ono not to withhold tax or to withhold tax at
a reduced rate under an applicable bilateral income tax treaty. Without limiting
the foregoing, the Parties shall exercise their reasonable efforts to ensure
that any withholding taxes imposed are reduced as far as possible under the
provisions of any applicable tax treaty, and shall cooperate in filing any forms
required for such reduction. Each Party shall cooperate with the other and
furnish the other Party with appropriate documents to secure application of the
most favorable rate of withholding tax under applicable Law (or exemption from
such withholding tax payments, as applicable).

 

9. CONFIDENTIALITY AND PUBLICATION

 

  9.1 Nondisclosure Obligation.

9.1.1    Except with the prior written consent of the Disclosing Party or as
otherwise set forth herein, during the Term and for a period of [**] after any
termination or expiration of this Agreement, all Confidential Information of the
Disclosing Party (a) shall be maintained in confidence by the Receiving Party,
(b) shall not be disclosed by the Receiving Party to an Affiliate or Third
Party, and (c) shall not be used by the Receiving Party for any purpose except
to perform its obligations and to exploit its rights under this Agreement.

9.1.2    Notwithstanding the obligations of confidentiality and non-use set
forth above, subject to Section 7.1.3, the Receiving Party may provide the
Disclosing Party’s Confidential Information, and disclose the existence and
terms of this Agreement, as may be reasonably required in order to perform its
obligations and to exploit its rights under this Agreement, and specifically
(a) to its Related Parties, and the Receiving Party’s and its Related Parties’
employees, directors, officers, agents, consultants, advisors or other Third
Parties who need to

 

- 45 -

Confidential



--------------------------------------------------------------------------------

know the Confidential Information of the Disclosing Party for the performance of
its obligations or to exercises its rights hereunder (or for such Persons to
determine their interest in performing such activities) in accordance with this
Agreement, in each case who are under an obligation of confidentiality with
respect to such Confidential Information that is no less stringent than the
terms of this Section 9.1, provided that, it being understood that,
notwithstanding any other provision of this Agreement, in the case of
disclosures made to clinical trial sites, investigators, CROs or other Third
Parties involved in the Development of the Licensed Compound or Licensed
Product, the duration for the obligation of confidentiality and non-use provided
in a Party’s agreement with such clinical trial sites, investigators, CROs or
other Third Parties may be less than the duration for the obligation of
confidentiality and non-use in this Agreement so long as such agreement
specifies a duration for the obligation of confidentiality and non-use at least
[**] from the expiration or termination date of such agreement with clinical
trial sites, investigators, CROs or other Third Parties; (b) to Governmental
Authorities or Regulatory Authorities in order to seek or obtain Patent Rights
or Regulatory Approvals in a manner not inconsistent with this Agreement or to
perform its obligations or exploit its rights under this Agreement; provided
that such Confidential Information shall be disclosed only to the extent
reasonably necessary to do so; (c) to the extent required by Governmental
Authority or Law; and (d) to its actual or bona fide prospective acquirers,
underwriters, investors, lenders or other financing sources, its actual or bona
fide prospective collaborators, licensors, licensees or strategic partners, and
to its consultants and advisors with respect to any actual or bona fide
prospective acquisition, sale, financing or collaboration of the Receiving
Party, in each case who are under an obligation of confidentiality with respect
to such information that is no less stringent than the terms of this
Section 9.1, provided that such Confidential Information is disclosed only to
the extent reasonably necessary to do so. In addition, Karyopharm may disclose
Ono’s Confidential Information to the counterparty to any Karyopharm Third Party
Agreement, which is under an obligation of confidentiality with respect to such
Confidential Information that is no less stringent than the terms of this
Section 9.1, to comply with such Third Party Agreement, provided that such
Confidential Information is disclosed only to the extent reasonably necessary to
do so and Karyopharm shall be fully responsible for compliance with such an
obligation of confidentiality and non-use by such counterparty to any Karyopharm
Third Party Agreement. If the Receiving Party is required by Governmental
Authority or Law to disclose the Disclosing Party’s Confidential Information,
the Receiving Party shall, to the extent consistent with Law, promptly inform
the Disclosing Party of the required disclosure in order to provide the
Disclosing Party an opportunity to challenge or limit the disclosure
obligations. Confidential Information that is required to be disclosed by
Governmental Authority or Law shall remain otherwise subject to the
confidentiality and non-use provisions of this Section 9.1. If a Party concludes
that a copy of this Agreement shall be filed with the U.S. Securities and
Exchange Commission or similar regulatory agency in a country other than the
United States, then, to the extent consistent with Law, such Party will provide
the other

 

- 46 -

Confidential



--------------------------------------------------------------------------------

Party with a copy of this Agreement showing any provisions hereof as to which
the Party proposes to request confidential treatment, will provide the other
Party with an opportunity to comment on any such proposed redactions and to
suggest additional redactions, and will take such Party’s reasonable and timely
comments into consideration before filing this Agreement.

 

  9.2 Publication and Publicity.

9.2.1    Publication. Ono and Karyopharm each acknowledge the other Party’s
interest in publishing certain key results of the activities conducted under
this Agreement. Ono may publish or publicly disclose such results with respect
to a Clinical Study or Development activity that is part of Ono’s Development
Plan in which Karyopharm is not participating, subject to Karyopharm’s right to
review as required in this Section 9.2.1. Karyopharm may publish or publicly
disclose results from any of its activities, subject to Ono’s right to review as
required in this Section 9.2.1. Each Party also recognizes the mutual interest
in obtaining valid patent protection and in protecting trade secret information.
Consequently, except for disclosures permitted pursuant to Section 9.1 and
9.2.2(a) through (c), in case Ono wishes to make a publication or public
presentation that pertains to results concerning Licensed Compound(s) or
Licensed Product(s) which has not been previously disclosed, Ono shall deliver
to the other Party a copy of the proposed written publication or presentation at
least [**] prior to submission for publication or presentation. Except for
disclosures permitted pursuant to Section 9.1 and 9.2.2(a) through (c), in case
that Karyopharm wishes to make (i) a publication or public presentation that
pertains to results concerning Licensed Compound(s) or Licensed Product(s) in an
internationally recognized publication or conference or (ii) a publication or
public presentation that, Karyopharm reasonably judges, contains Confidential
Information of Ono, Karyopharm shall deliver to Ono a copy of the proposed
written publication or presentation at least [**] prior to submission for
publication or presentation. The reviewing Party shall have the right (a) to
propose modifications to the publication or presentation for patent reasons,
trade secret reasons or business reasons, and the publishing Party will remove
all Confidential Information of the reviewing Party if requested by the
reviewing Party, and (b) to request a reasonable delay in publication or
presentation in order to protect patentable information. If the reviewing Party
requests a delay, the publishing Party shall delay submission or presentation
for a period of [**] (or such shorter period as may be mutually agreed by the
Parties considering the time constraints for submission to a particular
conference or journal) to enable the non-publishing Party to file patent
applications protecting such Party’s rights in such information in accordance
with Article 12 or may agree to remove the patentable information from the
publication or presentation in question. With respect to any proposed
publications or disclosures by investigators or academic or non-profit
collaborators working with a Party, such materials shall be subject to review
and delay under this Section 9.2 to the extent that such Party has the right and
ability (after using Commercially Reasonable Efforts to obtain such right and
ability) to do so.

9.2.2    Publicity. Except as set forth in Section 9.1 above and
Section 9.2.2(a) through (c) below, the terms of this Agreement may not be
disclosed by either Party, and no Party shall use the name, trademark, trade
name or logo of the other Party

 

- 47 -

Confidential



--------------------------------------------------------------------------------

or its employees in any publicity, news release or disclosure relating to this
Agreement, its subject matter or the activities of the Parties hereunder without
the prior express written permission of the other Party, except as may be
required by Law or expressly permitted by the terms hereof.

(a)    Following the execution of this Agreement, the Parties shall issue a
joint press release of which content shall be mutually agreed between the
Parties. After such initial press release, except as provided in
Section 9.2.2(b), neither Party shall issue a press release or public statement
relating to this Agreement without the prior written approval of the other
Party, which approval shall not be unreasonably withheld, conditioned or
delayed, except that a Party may (i) once a press release or other public
statement has been made by a Party in accordance with this Agreement, make
subsequent public disclosure of any of the information contained in such press
release or other written statement, without the approval of the other Party, and
(ii) upon prior written notice, to the extent permitted under applicable Law, to
the other Party, issue a press release or public announcement as required, in
the reasonable judgment of such Party, by Law.

(b)    In addition, either Party may, upon prior written notice, to the extent
permitted under applicable Law, to the other Party, issue a press release or
make a public disclosure relating to such Party’s Development, use,
Manufacturing, having Manufactured or Commercialization activities with respect
to Licensed Products in the Field in accordance with this Agreement and
Karyopharm may, upon a prior written notice to Ono, issue a press release or
make a public disclosure relating to the Development, use, Manufacturing, having
Manufactured or Commercialization activities with respect to Licensed Products
outside the Field, provided that such press release or public disclosure does
not disclose Confidential Information of the other Party. The Party wishing to
issue such press release or make such a public disclosure shall provide the
other Party with such draft at least [**] prior to such press release or public
disclosure for other Party’s review. The reviewing Party shall have the right to
propose modifications to such press release or public disclosure for patent
reasons or, trade secret reasons or business reasons, and the publishing Party
will remove all Confidential Information of the reviewing Party if requested by
the reviewing Party. Notwithstanding the foregoing, a Party may issue such press
release or make such a public disclosure without [**] prior written notice to
the other Party if in the reasonable judgment of such Party, such press release
or public disclosure within the period shorter than [**] is required by Law,
provided that the Party shall provide the other Party with a copy of such press
release or other public disclosure no later than when it is issued or released.
Either Party may publicly announce or disclose without regard to the preceding
requirements of this Section 9.2.2(b) any information that was previously
publicly disclosed pursuant to this Section 9.2.2(b). Furthermore, either Party
may issue a full translation of a press release or public disclosure to be
issued by the other Party.

(c)    Each Party shall be entitled to include the name and picture of the other
Party within a list of collaborators with consent of the other Party. Once a
Party obtains such consent from the other Party, such Party may use the name and
picture of such other Party in a Party’s annual report, company brochure or
website and so on, and such Party may continue to use them in the same.

 

- 48 -

Confidential



--------------------------------------------------------------------------------

10. REPRESENTATIONS, WARRANTIES AND COVENANTS; DISCLAIMER

10.1    Mutual Representations and Warranties. Each Party represents and
warrants to the other Party that as of the Effective Date:

10.1.1    It is duly organized and validly existing under the Law of its
jurisdiction of incorporation or formation, and has full corporate or other
power and authority to enter into this Agreement, and to carry out the
provisions hereof;

10.1.2    It is duly authorized to execute and deliver this Agreement, and to
perform its obligations hereunder, and the individual(s) executing this
Agreement on its behalf has been duly authorized to do so by all requisite
corporate action;

10.1.3    This Agreement is legally binding upon it and enforceable in
accordance with its terms, subject to the general principles of equity and to
bankruptcy, insolvency, moratorium and other similar Law affecting the
enforcement of creditors’ rights generally;

10.1.4    The execution, delivery and performance of this Agreement by it does
not conflict with any agreement, instrument or understanding, oral or written,
to which it is a party and by which it may be bound, or with its charter or
by-laws;

10.1.5    Neither the execution and delivery of this Agreement nor the
performance hereof by such Party requires such Party to obtain any permit,
authorization or consent from any Governmental Authority (except for any
intellectual property rights, INDs, Regulatory Approvals, pricing or
reimbursement approvals, Manufacturing-related approvals or similar approvals
necessary for Manufacture or having Manufactured in the Field for the Ono
Territory, or Development, use or Commercialization in the Field in the Ono
Territory, of the Licensed Product as set forth herein), or, to its and its
Affiliates’ Knowledge, from any other Person;

10.1.6    It has not granted any right to any Third Party that would conflict
with the rights granted to the other Party hereunder; and

10.1.7    Neither it nor any of its Affiliates has been debarred or is subject
to debarment and neither Party nor any of its Affiliates has, to its Knowledge,
used in any capacity, in connection with its Development of the Licensed
Compound or the Licensed Product, any Person that has been debarred pursuant to
Section 306 of the U.S. Federal Food, Drug, and Cosmetic Act, as amended, or any
comparable Law in any country, or that is the subject of a conviction described
in such section or any comparable Law in any country.

10.2    Representations and Warranties of Karyopharm. Karyopharm represents and
warrants to Ono that as of the Effective Date:

 

- 49 -

Confidential



--------------------------------------------------------------------------------

10.2.1    Karyopharm is the sole and exclusive owner of, or otherwise Controls,
the Karyopharm Technology and has the right to grant the licenses to the
Karyopharm Technology to Ono pursuant to this Agreement;

10.2.2    To the Knowledge of Karyopharm and its Affiliates, Schedule 10.2.2 is
an accurate listing of all Karyopharm Patent Rights owned or Controlled by
Karyopharm or its Affiliates as of the Effective Date that are necessary or
useful for Manufacture or having Manufactured in the Field for the Ono
Territory, or Development, use or Commercialization in the Field in the Ono
Territory, of the Licensed Product;

10.2.3    Any Karyopharm Technology is free and clear of liens, charges or
encumbrances;

10.2.4     To the Knowledge of Karyopharm and its Affiliates, any Karyopharm
Patent Rights specified in Schedule 10.2.2 are not invalid or unenforceable in
whole or part or, as to patent application, has not lapsed, or in the case of a
provisional patent application has not been cancelled, withdrawn or abandoned
without the possibility of revival;

10.2.5    To the Knowledge of Karyopharm and its Affiliates, except manufacture
and supply of Licensed Compound as reagent by reagent supplier, there is no
material infringement or misappropriation of any Karyopharm Technology by any
Third Party;

10.2.6    To the Knowledge of Karyopharm and its Affiliates, any Person who was
involved in the invention for the Karyopharm Patent Rights, has executed and
delivered to Karyopharm or its Affiliates, as the case may be, an agreement
assigning to Karyopharm (or its applicable Affiliate) all rights, titles and
interests in and to all the inventions for the Karyopharm Patent Rights arising
out of or relating to such Person’s activities with respect to the Licensed
Compound and the Licensed Product;

10.2.7    Karyopharm and its Affiliates have generated, prepared, maintained and
retained all Data and regulatory documentation that is required to be generated,
maintained or retained pursuant to and in accordance with GLP and GCP and
applicable Law in all material respects, and all such Data and regulatory
documentation are true, complete and correct and what it purports to be.
Karyopharm and its Affiliates have conducted, (and each of their respective
contractors and consultants have conducted) its research and Development
activities in accordance with applicable GLP and GCP and applicable Law in each
case in all material respects, provided, however, with respect to any
information provided by Karyopharm to Ono prior to the Effective Date relating
to any Relevant Clinical Studies, Ono acknowledges and agrees that such
information is preliminary, based on unaudited clinical site data and will not
be finalized until the completion of data analysis, lock and transfer;

 

- 50 -

Confidential



--------------------------------------------------------------------------------

10.2.8    Karyopharm has disclosed or made available to Ono all material
information in its or its Affiliates’ possession and Control relating to the
Licensed Compound and the Licensed Product, and the Development, Manufacture,
use and Commercialization of the Licensed Compound and the Licensed Product as
conducted prior to the Effective Date, including by providing or making
available complete and correct copies of the following: (a) adverse event
reports; (b) clinical study reports and material study data; and (c) FDA
inspection reports, notices of adverse findings, warning letters, Regulatory
Approval filings and other material regulatory documentation;

10.2.9    To the Knowledge of Karyopharm and its Affiliates, there are no, and
there have been no, material safety issues relating to the Licensed Compound or
the Licensed Product;

10.2.10    Except as has been disclosed to Ono by Karyopharm, Karyopharm and its
Affiliates are not aware of any fact or circumstance that would reasonably be
expected to materially adversely affect the acceptance or the subsequent
approval, by Regulatory Authority of any filing, application or request for
Regulatory Approval;

10.2.11    Karyopharm and its Affiliates are not aware of, and has not received,
any written notice of (a) any actual or threatened claim that any issued patent
or trade secret right owned or controlled by a Third Party would be infringed or
misappropriated by the Development, Manufacture, use or Commercialization of the
Licensed Products in the Field in the Ono Territory and Karyopharm Territory, or
(b) any threatened claims or litigation seeking to invalidate or otherwise
challenge the Karyopharm Patent Rights or Karyopharm’s or its Affiliates’ rights
therein;

10.2.12    Karyopharm and its Affiliates have taken commercially reasonable
steps to protect, preserve and maintain the confidentiality of all confidential
or non-public information included in Karyopharm Know-How, including by
disclosing such Karyopharm Know-How to Third Parties only under terms of
confidentiality. To the Knowledge of Karyopharm and its Affiliates, no breach of
such confidentiality obligations has been committed by any Third Party;

10.2.13    To the Knowledge of Karyopharm and its Affiliates, neither Karyopharm
nor its Affiliates, nor any of its or their respective directors, officers,
employees or agents has (a) committed an act, (b) made a statement or (c) failed
to act or make statement, in any case ((a), (b) or (c)), that (x) would be or
create an untrue statement of material fact or fraudulent statement to the FDA
or any other Regulatory Authority with respect to the Development, Manufacture,
having Manufactured, use or Commercialization of the Licensed Compound or the
Licensed Product or (y) could reasonably be expected to provide a basis for the
FDA or any other Regulatory Authority to invoke its policy respecting “Fraud,
Untrue Statements of Material Facts, Bribery and Illegal Gratuities”, set forth
in

 

- 51 -

Confidential



--------------------------------------------------------------------------------

56 Fed. Reg. 46191 (September 10, 1991) and any amendments thereto or any
analogous laws or policies, with respect to the Development, Manufacture, having
Manufactured, use or Commercialization of the Licensed Compound or the Licensed
Product; and

10.2.14    With respect to each Karyopharm Third Party Agreement set forth on
Schedule 1.43, (a) Karyopharm is not in breach under such Third Party Agreement;
(b) Karyopharm has not received any notice of breach under such Third Party
Agreement; and (c) Karyopharm has previously provided Ono with access to true
and complete copies of such Third Party Agreement; provided, however, that
Confidential Information of Karyopharm or confidential information of its
counterparty may have been redacted from such copies.

10.3    Mutual Covenants. During the Term, each Party covenants as follows;

10.3.1    It will not enter into any agreement, instrument or understanding,
oral or written, with any Third Party which conflicts with this Agreement;

10.3.2    It will not grant any right to any Third Party that would conflict
with the rights granted to the other Party hereunder; and

10.3.3    It will not, and it will use Commercially Reasonable Efforts to ensure
its Related Parties will not conduct any activities which would be subject to
debarment and neither Party will use in any capacity, and either Party will use
Commercially Reasonable Efforts to ensure any Related Party will not use, in
connection with the performance of its obligations under this Agreement, any
Person that has been debarred pursuant to Section 306 of the U.S. Federal Food,
Drug, and Cosmetic Act, as amended, or any comparable Law in any country, or
that is the subject of a conviction described in such section or any comparable
Law in any country. Each Party agrees to inform the other Party in writing
immediately if it or any Person that is performing activities under this
Agreement, is debarred or is subject to debarment or is the subject of a
conviction described in such Section 306, or any comparable Law in any country,
or if any action, suit, claim, investigation or legal or administrative
proceeding is pending or, to the notifying Party’s Knowledge, is threatened,
relating to the debarment or conviction of the notifying Party or any Person
used in any capacity by such Party or any of its Related Party in connection
with the performance of its obligations under this Agreement.

10.4    Karyopharm’s Covenants. During the Term, Karyopharm covenants as
follows;

10.4.1    Any Karyopharm Technology will be free and clear of liens, charges or
encumbrances except for any liens, charges or encumbrances that may be incurred
in connection with a financing arrangement by Karyopharm, provided that such
liens, charges or encumbrances will not affect the ability of Ono to Develop,
use, obtain Regulatory Approval for and Commercialize the Licensed Products in
the Field in each country in the Ono Territory and to Manufacture the Licensed
Compound and Licensed Product in the Field for the Ono Territory; and

 

- 52 -

Confidential



--------------------------------------------------------------------------------

10.4.2    With respect to each Karyopharm Third Party Agreement set forth on
Schedule 1.43, Karyopharm will not conduct any activities that would be
reasonably expected to result in a breach of any such Third Party Agreement
which would affect the license grant to Ono under this Agreement; and

10.4.3    Karyopharm will obtain Katholieke Universiteit Leuven’s assurances
that it will not act adversely to affect the license grant to Ono under this
Agreement.

10.5    Warranty Disclaimer. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS
AGREEMENT, NEITHER PARTY MAKES ANY REPRESENTATION OR EXTENDS ANY WARRANTY OF ANY
KIND, EITHER EXPRESS OR IMPLIED, TO THE OTHER PARTY WITH RESPECT TO ANY
TECHNOLOGY, LICENSED COMPOUND, LICENSED PRODUCT, GOODS, SERVICES, RIGHTS OR
SUBJECT MATTER OF THIS AGREEMENT AND EACH PARTY HEREBY DISCLAIMS ALL IMPLIED
WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND
NON-INFRINGEMENT WITH RESPECT TO ANY AND ALL OF THE FOREGOING. EACH PARTY HEREBY
DISCLAIMS ANY REPRESENTATION OR WARRANTY THAT THE DEVELOPMENT, USE, MANUFACTURE,
HAVING MANUFACTURED OR COMMERCIALIZATION OF THE LICENSED COMPOUNDS OR THE
LICENSED PRODUCTS PURSUANT TO THIS AGREEMENT WILL BE SUCCESSFUL OR THAT ANY
PARTICULAR SALES LEVEL WITH RESPECT TO A LICENSED PRODUCT WILL BE ACHIEVED.

 

11. INDEMNIFICATION; LIMITATION OF LIABILITY; INSURANCE

11.1    Indemnification by Ono. Ono shall indemnify, hold harmless, and defend
Karyopharm, its Related Parties, and their respective directors, officers,
employees, agents and representatives (collectively, the “Karyopharm
Indemnitees”) from and against any and all Losses to the extent arising out of
or resulting from, directly or indirectly, (a) any breach of, or inaccuracy in,
any representation or warranty made by Ono in this Agreement, or any breach or
violation of any covenant or agreement of Ono in or in the performance of this
Agreement, (b) the negligence or willful misconduct of Ono Indemnitees, in the
performance of Ono’s obligations under this Agreement, or (c) the Development,
Manufacture, having Manufactured, use or Commercialization of Licensed Compounds
and Licensed Products by or on behalf of Ono Indemnitees. Additionally, it is
agreed between Karyopharm and Ono that (i) the indemnification language
described in Schedule 11.1 shall be incorporated in the Clinical Supply
Agreement (and the Commercial Supply Agreement, if any) and (ii) Ono will owe
and perform indemnification obligation under the Clinical Supply Agreement (and
the Commercial Supply Agreement, if any). Ono shall have no obligation to
indemnify, hold harmless and defend the Karyopharm Indemnitees to the extent
that Karyopharm is obligated to indemnify, hold harmless and defend Ono
Indemnitees under Section 11.2.

 

- 53 -

Confidential



--------------------------------------------------------------------------------

11.2    Indemnification by Karyopharm. Karyopharm shall indemnify, hold
harmless, and defend Ono, its Related Parties and their respective directors,
officers, employees, agents and representatives (collectively, the “Ono
Indemnitees”) from and against any and all Losses to the extent arising out of
or resulting from, directly or indirectly, (a) any breach of, or inaccuracy in,
any representation or warranty made by Karyopharm in this Agreement, or any
breach or violation of any covenant or agreement of Karyopharm in or in the
performance of this Agreement, (b) the negligence or willful misconduct of
Karyopharm Indemnitees, in the performance of Karyopharm’s obligations under
this Agreement, or (c) the Development, Manufacture, having Manufactured, use or
Commercialization of Licensed Compounds and Licensed Products by or on behalf of
Karyopharm Indemnitees. Additionally, it is agreed between Karyopharm and Ono
that (i) the indemnification language described in Schedule 11.1 shall be
incorporated in the Clinical Supply Agreement (and the Commercial Supply
Agreement, if any) and (ii) Karyopharm will owe and perform indemnification
obligation under the Clinical Supply Agreement (and the Commercial Supply
Agreement, if any). Karyopharm shall have no obligation to indemnify, hold
harmless and defend the Ono Indemnitees to the extent that Ono is obligated to
indemnify, hold harmless and defend Karyopharm Indemnitees under Section 11.1.

11.3    Indemnification Procedure. In the event of any such claim against any
Ono Indemnitee or Karyopharm Indemnitee (individually, an “Indemnitee”), the
indemnified Party shall promptly notify the other Party in writing of the claim
and the indemnifying Party shall manage and control, at its sole expense, the
defense of the claim and its settlement. The indemnifying Party may settle the
claim only with the consent of the applicable Indemnitees, which shall not be
unreasonably withheld, conditioned or delayed; provided that an Indemnitee shall
have no obligation to consent to any settlement of any such claim which imposes
on such Indemnitee any liability or obligation which cannot be assumed and
performed in full by the indemnifying Party. The applicable Indemnitee shall
cooperate with the indemnifying Party and may, at its option and expense, be
represented in any such action or proceeding. No Indemnitee may settle any such
claim without the prior written consent of the indemnifying Party, which shall
not be unreasonably withheld, delayed or conditioned. The indemnifying Party
shall not be liable for any settlements, litigation costs or expenses incurred
by any Indemnitee without the indemnifying Party’s written consent.
Notwithstanding the foregoing, if the indemnifying Party believes that any of
the exceptions to its obligation of indemnification of the Indemnitees set forth
in Sections 11.1 or 11.2 may apply, the indemnifying Party shall promptly notify
the Indemnitees, which shall then have the right to be represented in any such
action or proceeding by separate counsel at their expense; provided that the
indemnifying Party shall be responsible for payment of such expenses if the
Indemnitees are ultimately determined to be entitled to indemnification from the
indemnifying Party for the matters to which the Indemnitee notified the
indemnifying Party of the application of Sections 11.1 or 11.2, as applicable.

11.4    Limitation of Liability. NEITHER PARTY WILL BE LIABLE FOR SPECIAL,
INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES ARISING OUT OF OR RELATING OT THIS
AGREEMENT OR THE EXERCISE OF ITS RIGHTS HEREUNDER, OR LOST PROFITS ARISING FROM
OR RELATING TO THIS AGREEMENT, REGARDLESS OF ANY NOTICE OF SUCH DAMAGES, EXCEPT
AS A RESULT OF SUCH PARTY’S WILLFUL MISCONDUCT OR GROSS NEGLIGENCE OR A BREACH
OF SECTION 7.3 OR ARTICLE 9. NOTHING IN THIS SECTION 11.4 IS INTENDED TO LIMIT
OR RESTRICT THE INDEMNIFICATION RIGHTS OR OBLIGATIONS OF EITHER PARTY.

 

- 54 -

Confidential



--------------------------------------------------------------------------------

11.5    Insurance. Either Party shall, at its own expense, procure and maintain
product liability insurance or self-insurance in the amount sufficient to
perform its obligation hereunder. Upon the other Party’s request, a Party shall
promptly provide the other Party with copies of certificates of insurance
evidencing such coverage.

 

12. INTELLECTUAL PROPERTY OWNERSHIP, PROTECTION AND RELATED MATTERS; BRAND NAME

12.1    Inventorship. For purposes of Section 12.2, inventorship for inventions
and discoveries first made during the course of the performance of activities
pursuant to this Agreement shall be determined in accordance with U.S. Patent
Law for determining inventorship.

12.2    Ownership. Karyopharm shall own the entire right, title and interest in
and to all inventions and discoveries (and Patent Rights claiming patentable
inventions therein) first made or discovered solely by directors, officers or
employees of Karyopharm or its Affiliates, or acquired solely by Karyopharm or
its Affiliates. Ono shall own the entire right, title and interest in and to all
inventions and discoveries (and Patent Rights claiming patentable inventions
therein) first made or discovered solely by directors, officers or employees of
Ono or its Affiliates, or acquired solely by Ono or its Affiliates. The Parties
shall jointly own any Joint IP.

12.3    Disclosure. Each Party shall promptly disclose to the other Party Joint
IP and all inventions made by a director, an officer or an employee of such
Party or its Affiliates in the performance of its obligations under this
Agreement.

12.4     Prosecution and Maintenance of Patent Rights.

12.4.1    Ono Technology.

(a)    Subject to Section 12.4.1(b), Ono has the sole responsibility to, at
Ono’s discretion and expense, file, prosecute, and maintain all Patent Rights
comprising Ono Technology (other than Joint Patent Rights), in Ono’s name.

(b)    In the event that Ono elects not to seek or continue to seek or maintain
patent protection on any Ono Patent Rights in any country in the Karyopharm
Territory, Karyopharm shall have the right (but not the obligation), at its
expense, to seek, prosecute and maintain patent protection on such Ono Patent
Rights in such country in the name of Ono. Ono shall use Commercially Reasonable
Efforts to make available to Karyopharm and its authorized attorneys, agents or
representatives, such of its employees as are reasonably necessary to assist
Karyopharm in obtaining and maintaining the patent protection described under
this Section 12.4.1(b). Ono shall sign or use Commercially Reasonable Efforts to
have signed all legal documents necessary for Karyopharm to file and prosecute
such patent applications or to obtain or maintain such patents.

 

- 55 -

Confidential



--------------------------------------------------------------------------------

12.4.2    Karyopharm Technology.

(a)    Subject to Section 12.4.2(b), Karyopharm has the sole responsibility to,
at Karyopharm’s discretion and expense, file, conduct prosecution, and maintain,
all Patent Rights comprising Karyopharm Technology (other than Joint Patent
Rights), in Karyopharm’s name. Karyopharm shall prosecute and maintain the
Karyopharm Patent Rights in the Ono Territory.

(b)    Notwithstanding Section 12.4.2(a), Karyopharm shall consult with Ono on
the preparation, filing, prosecution, and maintenance of all Karyopharm Patent
Rights in the Ono Territory. Karyopharm shall furnish Ono with copies of
proposed filings and documents received from or filed with the relevant patent
offices with respect to Karyopharm Patent Rights and such other documents
directly related to the prosecution and maintenance of Karyopharm Patent Rights
in the Ono Territory reasonably necessary for Ono to exercise its rights under
this Section 12.4.2(b), and, as applicable, in sufficient time prior to filing
such document or making any payment due thereunder to allow for review and
comment by Ono and shall consider in good faith timely comments from Ono
thereon.

(c)    In the event that Karyopharm elects not to seek or continue to seek or
maintain patent protection on any Karyopharm Patent Right in any country in the
Ono Territory, Ono shall have the right (but not the obligation), at its
expense, to seek, prosecute and maintain patent protection on such Karyopharm
Patent Right in such country in the Ono Territory in the name of Karyopharm.
Karyopharm shall use Commercially Reasonable Efforts to make available to Ono
and its authorized attorneys, agents or representatives, such of its employees
as are reasonably necessary to assist Ono in obtaining and maintaining the
patent protection described under this Section 12.4.2(c). Karyopharm shall sign
or use Commercially Reasonable Efforts to have signed all legal documents
necessary for Ono to file and prosecute such patent applications or to obtain or
maintain such patents. Such Karyopharm Patent Right in such country shall not be
taken into account in determining the Royalty Term.

12.4.3    Joint Patent Rights.

(a)    Upon receiving notice of the creation of Joint Patent Rights, the IP
Working Group shall determine which Party will be responsible of obtaining and
maintaining Joint Patent Rights. Such Party (the “Joint IP Prosecuting Party”)
shall file, prosecute, and maintain all Joint Patent Rights throughout the
world, in the names of both Karyopharm and Ono. The Joint IP Prosecuting Party
shall provide the other Party an opportunity to review and comment on material
documents related to such filing, prosecution and maintenance in accordance with
this Section 12.4.3, which comments the Joint IP Prosecuting Party shall
consider in good faith. Each Party shall at its own cost, sign, or use
Commercially Reasonable Efforts to have signed, all legal documents necessary to
file and prosecute patent applications or to obtain or maintain patents in
respect of such Joint Patent Rights.

(b)    In the event that the Joint IP Prosecuting Party elects not to file or
continue to prosecute or maintain patent protection on any Joint Patent Rights
anywhere in the world, the other Party shall have the right (but not the
obligation) to file, prosecute and maintain Joint Patent Rights in the names of
both Karyopharm and Ono. If such other Party exercises such

 

- 56 -

Confidential



--------------------------------------------------------------------------------

right, the Joint IP Prosecuting Party shall use Commercially Reasonable Efforts
to make available to such other Party and its authorized attorneys, agents or
representatives, such of its employees as are reasonably necessary to assist
such other Party in obtaining and maintaining the patent protection described
under this Section 12.4.3(b). Each Party shall at its own cost, sign or use
Commercially Reasonable Efforts to have signed all legal documents necessary to
file and prosecute such patent applications or to obtain or maintain such
patents.

(c)    The Parties shall [**] incurred for the common activities for patent
filing, prosecution and maintenance of Joint Patent Rights and each Party shall
be responsible for other costs for patent filing, prosecution and maintenance of
Joint Patent Rights in its Territory (collectively, “Joint Patent Costs”). The
Joint IP Prosecuting Party shall invoice the other Party such Joint Patent Costs
which shall be incurred by the other Party in accordance with this
Section 12.4.3(c) within [**] after the Calendar Quarter in which such Joint
Patent Costs were incurred and the other Party shall pay such Joint Patent Costs
within [**] after receipt of such invoice.

(d)    Notwithstanding Section 12.4.3(c), if a Party does not wish to bear Joint
Patent Costs which shall be incurred by such Party with respect to a Joint
Patent Right in any country(ies), such Party may, by providing [**] prior
written notice to the other Party, terminate its obligation to pay such Joint
Patent Costs. Such Party shall promptly assign all of its right, title and
interest in and to such Joint Patent Right in such country(ies) to the other
Party upon such other Party’s written request.

12.4.4    Cooperation. Each Party shall: (a) use Commercially Reasonable Efforts
to make its employees, agents and consultants reasonably available to the other
Party (or to the other Party’s authorized attorneys, agents or representatives),
to the extent reasonably necessary to enable such other Party to undertake
patent prosecution in accordance with this Agreement; and (b) provide the other
Party with copies of all material correspondence pertaining to prosecution with
the patent offices wherever applicable to Patent Rights licensed to such other
Party in such other Party’s Territory under this Agreement.

12.5    Enforcement.

12.5.1    Notices. Each Party shall promptly report in writing to the other
Party any (a) known or suspected infringement (including any interference,
opposition or invalidation proceedings) of any Karyopharm Technology, Ono
Technology or Joint IP or (b) unauthorized use or misappropriation of any
Confidential Information or Know-How of a Party, by a Third Party of which it
becomes aware in its Territory, in each case to the extent such infringing,
unauthorized or misappropriating activities involve, as to a Licensed Product or
a competing product in the Field (“Competitive Infringement”), and shall provide
the other Party with all available evidence of such Competitive Infringement.

12.5.2    Rights to Enforce.

(a)    In the Karyopharm Territory; Ono Technology.

 

- 57 -

Confidential



--------------------------------------------------------------------------------

(i)    First Right. Karyopharm shall have the first right to initiate an
infringement or other appropriate suit or action in the Karyopharm Territory
against any Third Party with respect to any Competitive Infringement in the
Karyopharm Territory of any Ono Technology with respect to a product competing
with a Licensed Product in the Karyopharm Territory.

(ii)    Step-In Right. If within [**] (or such shorter period of time as
required by applicable Law to avoid loss of material enforcement rights) after
Karyopharm’s receipt of a notice from Ono or notifying Ono of a Competitive
Infringement with respect to any Ono Technology, with respect to a product
competing with a Licensed Product in the Karyopharm Territory, Karyopharm does
not take any action as described in Section 12.5.2(a)(i) and permitted hereunder
against such Competitive Infringement in the Karyopharm Territory, Ono may in
its sole discretion (but not the obligation), bring and control any legal or
other appropriate action in connection therewith at its sole expense.

(b)    In the Ono Territory; Ono Technology.

(i)    First Right. Ono shall have the first right to initiate an infringement
or other appropriate suit or action in the Ono Territory against any Third Party
with respect to any Competitive Infringement in the Ono Territory of any Ono
Technology with respect to a product competing with a Licensed Product in the
Ono Territory.

(ii)    Step-In Right. If within [**] (or such shorter period of time as
required by applicable Law to avoid loss of material enforcement rights) after
Ono’s receipt of a notice from Karyopharm or notifying Karyopharm of a
Competitive Infringement with respect to any Ono Technology, with respect to a
product competing with a Licensed Product in the Ono Territory, Ono does not
take any action as described in Section 12.5.2(b)(i) and permitted hereunder
against such Competitive Infringement in the Ono Territory, Karyopharm may in
its sole discretion (but not the obligation), bring and control any legal or
other appropriate action in connection therewith at its sole expense.

(c)    In the Ono Territory; Karyopharm Technology.

(i)    First Right. Karyopharm shall have the first right to initiate an
infringement or other appropriate suit or action in the Ono Territory against
any Third Party with respect to any Competitive Infringement in the Ono
Territory of any Karyopharm Technology with respect to a product competing with
a Licensed Product in the Ono Territory.

(ii)    Step-In Right. If within [**] (or such shorter period of time as
required by applicable Law to avoid loss of material enforcement rights) after
Karyopharm’s receipt of a notice from Ono or notifying Ono of a Competitive
Infringement with respect to any Karyopharm Technology, with respect to a
product competing with a Licensed Product in the Ono Territory, Karyopharm does
not take any action as described in Section 12.5.2(c)(i) and permitted hereunder
against such Competitive Infringement in the Ono Territory, Ono may in its sole
discretion (but not the obligation), bring and control any legal other
appropriate action in connection therewith at its sole expense.

 

- 58 -

Confidential



--------------------------------------------------------------------------------

(d)     Joint IP. In the case of any Competitive Infringement of any Joint IP,
the Parties shall promptly confer to consider such Competitive Infringement and
the appropriate course of action in good faith.

12.5.3    Procedures; Expenses and Recoveries. The Party having the right to
initiate any infringement suit or action (including any interference, opposition
or invalidation proceedings; the same hereinafter) under Section 12.5.2 above
(the “Initiating Party”) shall have the sole and exclusive right to select
counsel for any such suit or action and shall pay all expenses of the suit or
action, including attorneys’ fees and court costs and reimbursement of the other
Party’s reasonable out-of-pocket expense in rendering assistance requested by
the Initiating Party. Should Initiating Party initiate an infringement suit or
action under Section 12.5.2, Initiating Party agrees to discuss with the other
Party ways to manage the potential risk to the other Party’s Patent Rights in
connection with such suit or action, including limiting the number and scope of
claims that are asserted in connection with such suit or action. Initiating
Party shall use good faith efforts to employ any reasonable measures agreed to
by the Parties to manage such potential risk. If required under applicable Law
in order for the Initiating Party to initiate or maintain such suit, or if the
Initiating Party is unable to initiate or prosecute such suit solely in its own
name or it is otherwise advisable to obtain an effective legal remedy, the other
Party shall join or participate in as a party to the suit and shall execute and
cause its Affiliates to execute all documents necessary for the Initiating Party
to initiate suit to prosecute and maintain such suit. In addition, at the
Initiating Party’s request, the other Party shall provide reasonable assistance
to the Initiating Party in connection with such an infringement suit at no
charge to the Initiating Party except for reimbursement by the Initiating Party
of reasonable out-of-pocket expenses incurred in rendering such assistance. The
non-Initiating Party shall have the right to participate and be represented in
any such suit by its own counsel at its own expense. Neither Party shall enter
into any settlement of any Competitive Infringement described in Section 12.5.2
that admits to the invalidity or unenforceability of the Karyopharm Patent
Rights, Ono Patent Rights and Joint Patent Rights, incurs any financial or other
liability on the part of the other Party or requires an admission of liability,
wrongdoing or fault on the part of the other Party, in each case without the
other Party’s prior written consent, not to be unreasonably withheld,
conditioned or delayed. If the Initiating Party obtains from a Third Party, in
connection with such suit, any damages, license fees, royalties or other
compensation (including any amount received in settlement of such suit), such
amounts shall be allocated in all cases as follows:

(a)    first, to reimburse each Party for all expenses of the suit incurred by
the Parties, including attorneys’ fees and disbursements, court costs and other
litigation expenses (on a pro rata basis, based on each Party’s respective
expenses, to the extent the recovery is less than all such expenses); and

 

- 59 -

Confidential



--------------------------------------------------------------------------------

(b)    second, the remainder share be retained by the Initiating Party; provided
that in the case of Section 12.5.2 (c), despite of which Party is the Initiating
Party, such remainder shall be retained by [**].

12.6    Infringement of Third Party Patent Rights.

12.6.1    If the Development, Manufacture, having Manufactured, use or
Commercialization of any Licensed Compound and/or Licensed Product in or outside
the Ono Territory pursuant to this Agreement results in a claim, suit or
proceeding alleging patent infringement against Karyopharm and/or Ono (or their
respective Related Parties) (collectively, “Infringement Actions”), the Party
subject to such Infringement Actions (the “Subject Party”) shall promptly notify
the other Party in writing and shall discuss with the other Party the strategy
for defending such Infringement Actions, but shall have the right to direct and
control the defense thereof in its sole discretion and at its own expense, with
counsel of its choice; provided that, the other Party may participate in the
defense and/or settlement thereof, at its own expense with counsel of its
choice. In any event, the Subject Party agrees to keep the other Party hereto
reasonably informed of all material developments in connection with any such
Infringement Action. Ono agrees not to settle such Infringement Action, or make
any admissions or assert any position in such Infringement Action, in a manner
that would adversely affect the allegedly infringing Licensed Compound and/or
Licensed Product or the Development, Manufacture, having Manufactured, use or
Commercialization of such Licensed Compound and/or Licensed Product in any
country of the world, without the prior written consent of Karyopharm, which
shall not be unreasonably withheld, delayed or conditioned; and Karyopharm
agrees not to settle such Infringement Action, or make any admissions or assert
any position in such Infringement Action, in a manner that would adversely
affect the allegedly infringing Licensed Compound and/or Licensed Product, or
the Development, Manufacture, having Manufactured, use or Commercialization of
such Licensed Compound and/or Licensed Product, within the Ono Territory,
without the prior written consent of Ono, which shall not be unreasonably
withheld, delayed or conditioned.

12.6.2    Upon request by Ono, which shall be made within [**] following the
Effective Date, Karyopharm shall use its Commercially Reasonable Efforts to
clarify that Development, Manufacture, having Manufactured, use or
Commercialization of the Licensed Compounds and the Licensed Products in the
Field in the Ono Territory and in the Karyopharm Territory will not constitute
infringement of the Patent Rights designated by Ono. Said Commercially
Reasonable Efforts shall include, but are not limited to, Karyopharm’s filing of
opposition to the grant of patent so that the Valid Claim of the matured Patent
Rights will not include Development, Manufacture, having Manufactured, use or
Commercialization of the Licensed Compounds and the Licensed Products in the
Field in the Ono Territory and in the Karyopharm Territory. For clarity, such
action is not required until the Valid Claim in question has granted. In the
case that (i) the Patent Rights (x) in any country in the Ono Territory or
(y) in any

 

- 60 -

Confidential



--------------------------------------------------------------------------------

country in the Karyopharm Territory where Karyopharm Manufactures or has
Manufactured the Licensed Compounds or the Licensed Products for the Ono
Territory, become matured patent and (ii) Development, Manufacture, having
Manufactured, use or Commercialization of the Licensed Compounds and the
Licensed Products in the Field in the Ono Territory and in the Karyopharm
Territory constitutes infringement of such Patent Rights, Karyopharm shall
procure the patent license under the Patent Rights in the country in question at
its sole cost and responsibility. If Karyopharm successfully procures patent
license under the Patent Rights in the country in question, the Patent Rights
shall be automatically deemed Karyopharm Technology and the license thereunder
shall be granted to Ono in accordance with Section 7.1.1 (a). If Ono is required
to make payment due to Karyopharm’s failure to procure the license under the
Patent Rights, Section 11.2 shall be applicable to said Ono’s payment instead of
Section 12.6.1.

12.7    Registration of License.

12.7.1     By Ono. Ono may register, in its discretion and at its expense, the
licenses granted to Ono under this Agreement with the Japanese Patent Office
(“Senyo-Jissiken Settei Toroku”) or any other appropriate Governmental Authority
in any country of the Ono Territory; provided that the Parties agree that such
registration is not intended to affect the allocation of prosecution and
enforcement rights and obligations set forth in Article 12. If Ono determines to
make any such registrations: (a) Karyopharm agrees, at Ono’s expense, to
promptly take such actions and execute such documents as are reasonably
requested by Ono in order to effect such registration(s) in the applicable
country; and (b) in the event the licenses granted to Ono under this Agreement
expire or are terminated or become non-exclusive, Ono shall promptly take such
actions and execute such documents as are reasonably necessary and requested by
Karyopharm to cancel such registration(s) in the applicable country with respect
to the expired, terminated or revised license grant(s).

12.7.2     By Karyopharm. Karyopharm may register, in its discretion and at its
expense, the licenses granted to Karyopharm under this Agreement with any
appropriate Governmental Authority in any country of the Karyopharm Territory;
provided that the Parties agree that such registration is not intended to affect
the allocation of prosecution and enforcement rights and obligations set forth
in Article 12. If Karyopharm determines to make any such registrations: (a) Ono
agrees, at Karyopharm’s expense, to promptly take such actions and execute such
documents as are reasonably requested by Karyopharm in order to effect such
registration(s) in the applicable country; and (b) in the event the licenses
granted to Karyopharm under this Agreement expire or are terminated, Karyopharm
shall promptly take such actions and execute such documents as are reasonably
necessary and requested by Ono to cancel such registration(s) in the applicable
country with respect to the expired or terminated license grant(s).

 

- 61 -

Confidential



--------------------------------------------------------------------------------

12.8    Patent Term Extensions.

12.8.1    Karyopharm shall reasonably cooperate with Ono to determine a mutually
agreeable strategy to seek supplemental protection certificates (“SPC”), patent
term extensions and restorations for Karyopharm Patent Rights, Ono Patent Rights
or Joint Patent Rights in the Field in the Ono Territory, which may include
seeking SPCs, extensions and restorations for Karyopharm Patent Rights, Ono
Patent Rights or Joint Patent Rights in the Ono Territory, and the Parties,
subject to the provisions of any Karyopharm Third Party Agreement, shall seek
SPCs, extensions and restorations for the Karyopharm Patent Rights, Ono Patent
Rights or Joint Patent Rights in the Ono Territory in accordance with that
strategy. Where required under national Law, Karyopharm shall make the filings
for such SPCs, extensions and restorations for Karyopharm Patent Rights, Ono
Patent Rights or Joint Patent Rights in the Ono Territory in accordance with
this Section 12.8.1. Each Party shall execute such authorizations and other
documents and take such other actions as may be reasonably requested by the
other Party to obtain any such SPCs, extensions and restorations for Karyopharm
Patent Rights, Ono Patent Rights or Joint Patent Rights in the Ono Territory.

12.8.2    Ono shall reasonably cooperate with Karyopharm to determine a mutually
agreeable strategy to seek SPCs, patent term extensions and restorations for Ono
Patent Rights or Joint Patent Rights in the Field in the Karyopharm Territory,
which may include seeking SPCs, extensions and restorations for Ono Patent
Rights or Joint Patent Rights in the Karyopharm Territory, and the Parties shall
seek SPCs, extensions and restorations for the Ono Patent Rights or Joint Patent
Rights in the Karyopharm Territory in accordance with that strategy. Where
required under national Law, Ono shall make the filings for such SPCs,
extensions and restorations for Ono Patent Rights or Joint Patent Rights in the
Karyopharm Territory in accordance with this Section 12.8.2. Each Party shall
execute such authorizations and other documents and take such other actions as
may be reasonably requested by the other Party to obtain any such SPCs,
extensions and restorations for Ono Patent Rights or Joint Patent Rights in the
Karyopharm Territory.

12.9    Brand Name

12.9.1    Brand Name of the Product. Both Parties acknowledge and agree that
Commercialization of the Licensed Product under a common brand name or trademark
throughout the world would be beneficial for both Parties in order to maximize
the value of the Licensed Product. In furtherance of the foregoing, each Party
shall have the right (but not the obligation) to propose to the other Party a
limited number of brand names under consideration for use in Commercializing the
Licensed Product and shall consider in good faith any

 

- 62 -

Confidential



--------------------------------------------------------------------------------

comments the other Party has on such brand names. If the Parties select one
brand name for, or a Party selects the same brand name that the other Party has
decided to use, in Commercializing the Licensed Product (the “Common Brand
Name”), then, subject to successful registration and approval of such Common
Brand Name by the applicable Governmental Authorities, each Party shall use such
Common Brand Name for Commercialization of the Licensed Product in its
respective Territory. Karyopharm shall search the possibility of the
registration worldwide, and if confirmed the possibility shall file the
application for registration of the trademark rights for the Common Brand Name
using counsel of its own choice at Karyopharm’s cost for the Karyopharm
Territory and Ono’s cost for the Ono Territory. After registration, Karyopharm
shall assign the rights to the Common Brand Name in the Ono Territory to Ono
without requiring Ono any compensation for such assignment. The costs of
procedure related to such assignment shall be borne by [**]. Karyopharm shall be
responsible for the prosecution, registration and maintenance of such trademark
rights in the Karyopharm Territory at Karyopharm’s sole costs. Karyopharm shall
be responsible for the prosecution and registration of such trademark rights in
the Ono Territory at Ono’s sole costs, and Ono shall be responsible for the
maintenance of such trademark rights in the Ono Territory at Ono’s sole costs.

12.9.2    If the Parties do not reach an agreement on a Common Brand Name, each
Party may use, for Commercializing the Licensed Product in countries in each
Party’s respective Territory, its own trademark it considers appropriate and
which is reasonably suitable for the Licensed Product in such countries. Both
Parties shall own respectively all rights, title and interests in and to its own
trademarks throughout the world and shall have the sole right to register,
prosecute and maintain its trademarks using counsel of its own choice and at its
own expense.

 

13. TERM AND TERMINATION

13.1    Term. This Agreement shall be effective as of the Effective Date and,
unless terminated earlier, this Agreement shall continue in effect on a Licensed
Product-by-Licensed Product and country-by-country basis until expiration of the
last Royalty Term to expire under this Agreement (“Term”). Upon expiration of
this Agreement on a Licensed Product-by-Licensed Product and country-by-country
basis, Ono’s license pursuant to Section 7.1.1 shall become a fully paid-up,
irrevocable, perpetual license, sublicensable without restriction on a Licensed
Product-by-Licensed Product and country-by-country basis.

13.2    Termination by Ono

13.2.1    Termination without Cause. At any time, Ono shall have the right to
terminate this Agreement, on a Licensed Product-by-Licensed Product and
country-by-country basis, by upon one hundred and eighty (180) days advance
written notice to Karyopharm.

 

- 63 -

Confidential



--------------------------------------------------------------------------------

13.2.2    Termination for Safety or Efficacy Reason. Ono shall have the right to
terminate this Agreement, on a Licensed Product-by-Licensed Product basis, for
safety or efficacy reasons upon thirty (30) days written notice to Karyopharm or
within a shorter period if required under applicable Law.

13.3    Termination by Either Party

13.3.1    Termination for Cause. This Agreement may be terminated at any time
during the Term upon written notice by either Party if the other Party is in
material breach of its obligations hereunder and has not cured such breach
within [**] in the case of a payment breach, or within [**] in the case of all
other breaches, after notice requesting cure of the breach.

13.3.2    Termination Upon Bankruptcy. Either Party may immediately terminate
this Agreement if, at any time, the other Party becomes insolvent or an order is
made or a resolution passed for the administration, winding-up or dissolution of
such other Party (other than for the purposes of a solvent amalgamation or
reconstruction) or an administrative or other receiver, manager, liquidator,
administrator, trustee or similar officer is appointed over all or any
substantial part of the assets of such other Party or such other Party enters
into or proposes any composition or arrangement with its creditors generally or
anything analogous to the foregoing occurs in any applicable jurisdiction.

13.4    Termination by Karyopharm for Challenges of Patent Rights. If during the
Term Ono or any of its Related Party (a) commences or participates in any action
or proceeding (including any patent opposition, re-examination or invalidation
proceeding), or otherwise asserts any claim, challenging or denying the validity
or enforceability of any Karyopharm Patent Right or any claim thereof or
(b) assists any Person in bringing or prosecuting any action or proceeding
(including any patent opposition, re-examination or invalidation proceeding)
challenging or denying the validity or enforceability of any Karyopharm Patent
Right or any claim thereof (each of (a) and (b), a “Patent Challenge”), then, to
the extent permitted by Law, Karyopharm shall have the right, in its sole
discretion, to give at least thirty (30) days prior written notice to Ono that
Karyopharm may terminate this Agreement, and, unless Ono or such Related Party
withdraws or causes to be withdrawn all such challenge(s) (or in the case of
ex-parte proceedings, multi-party proceedings, or other Patent Challenges that
Ono or Ono’s Related Party do not have the power to unilaterally withdraw or
cause to be withdrawn, Ono and Ono’s Related Party ceases actively assisting any
other party to such Patent Challenge and, to the extent Ono or a Ono Related
Party is a party to such Patent Challenge, it withdraws from such Patent
Challenge) within thirty (30) days after Ono’s receipt of notice regarding such
Patent Challenge, Karyopharm will have the right to terminate this Agreement by
providing written notice thereof to Ono.

13.5    Effect of Termination.

13.5.1    Termination by Ono Under Section 13.3. Without limiting any other
legal or equitable remedies that either Party may have, if this Agreement is
terminated by Ono pursuant to Section 13.3, then the provisions of
Section 13.5.1(a)-(d) shall apply:

 

- 64 -

Confidential



--------------------------------------------------------------------------------

(a)    the license grants to Ono shall terminate;

(b)    If such termination occurs prior to the date of the First Commercial Sale
of a Licensed Product in Japan, Karyopharm shall pay Ono a royalty of [**]
percent ([**]%) of net sales (with the same meaning as “Net Sales”, mutatis
mutandis) of Licensed Product by Karyopharm or its Related Parties in the Ono
Territory, and the provisions of Sections 8.4.2 through 8.11 and the defined
terms therein shall apply, mutatis mutandis, with the references to “Karyopharm”
and “Ono” switched;

(c)    If such termination occurs on or after the date of the First Commercial
Sale of a Licensed Product in Japan, Karyopharm shall pay Ono a royalty of [**]
percent ([**]%) of net sales (with the same meaning as “Net Sales”, mutatis
mutandis) of Licensed Product by Karyopharm or its Related Parties in the Ono
Territory, and the provisions of Sections 8.4.2 through 8.11 and the defined
terms therein shall apply, mutatis mutandis, with the references to “Karyopharm”
and “Ono” switched; and

(d)    the license grants to Karyopharm in Section 7.1.2 shall become a
non-transferable (except as provided in Section 14.1), sublicenseable (including
through multiple tiers) (subject to Section 7.2), non-exclusive, royalty-bearing
license, and shall be expanded to include the Ono Territory.

13.5.2    Termination by Karyopharm Under Section 8.10, 13.3 or 13.4;
Termination by Ono Under Section 13.2 or Termination Upon Mutual Written
Agreement of the Parties. Without limiting any other legal or equitable remedies
that either Party may have, if this Agreement is terminated by Karyopharm
pursuant to Sections 8.10, 13.3 or 13.4, or by Ono pursuant to Section 13.2, or
upon the mutual written agreement of the Parties, then the provisions of
Section 13.5.2(a)-(k) shall apply:

(a)    Upon termination notice from terminating Party to the other Party or
mutual agreement for termination, as applicable, Ono shall responsibly wind-down
any on-going Development, Manufacture, having Manufactured, use or
Commercialization of the Licensed Compound or the Licensed Product. Ono shall be
responsible for [**];

(b)    the license grants to Ono shall terminate, and the license grants to
Karyopharm in Section 7.1.2 (i) specific to the Licensed Compound or Licensed
Product shall survive on a perpetual and irrevocable basis and (ii) not specific
to the Licensed Compound or Licensed Product shall become a non-transferable
(except as provided in Section 14.1), sublicenseable (including through multiple
tiers) (subject to Section 7.2), non-exclusive, royalty-bearing license, and
each license for (i) and (ii) shall be expanded to include the Ono Territory;

(c)    Ono shall provide to Karyopharm a fair and accurate description of the
status of the Development, Manufacture, use and Commercialization of the
Licensed Product in the Field in the Ono Territory as of the effective date of
termination;

(d)    Ono shall as promptly as practicable transfer to Karyopharm or
Karyopharm’s designee, to the extent practicable and necessary for Karyopharm or
its Related

 

- 65 -

Confidential



--------------------------------------------------------------------------------

Parties to Develop, Manufacture, have Manufactured, use or Commercialize the
Licensed Compound and Licensed Product in the Ono Territory, (i) possession and
ownership of all filings and approvals (including all INDs, NDAs, Regulatory
Approvals and pricing and reimbursement approvals) relating to the Development,
Manufacture, use or Commercialization of the Licensed Product, (ii) copies of
data, reports, records and materials, and other sales and marketing related
information Controlled by Ono, including non-clinical and Clinical Data relating
to the Licensed Product and all adverse event data Controlled by Ono; provided
that Ono shall use Commercially Reasonable Efforts to obtain for Karyopharm the
right to access such data, reports, records, materials, and other sales and
marketing related information, and (iii) records and materials in Ono’s
possession containing Confidential Information of Karyopharm requested to be
transferred by Karyopharm;

(e)    if the effective date of termination is after the First Commercial Sale
of the Licensed Product in any country in the Ono Territory, then, subject to
Karyopharm’s election and subject to applicable Laws, Ono shall (i) appoint
Karyopharm’s designee as its exclusive distributor of the Licensed Product in
the Ono Territory and grant Karyopharm the right to appoint sub-distributors, or
(ii) continue to distribute the Licensed Product in the Ono Territory, until
such time as all Regulatory Approvals in the Ono Territory have been transferred
to Karyopharm or its designee, and in the case of (ii), the license granted to
Ono under Section 7.1.1 shall survive to the extent necessary to perform Ono’s
obligation under this Section 13.5.2 (e);

(f)    if Ono or its Related Parties are Manufacturing the Licensed Product,
then, except for the termination pursuant to Section 13.2.2, at Karyopharm’s
option, Ono shall supply the Licensed Product to Karyopharm in the Ono Territory
at (A) [**]; or (B) [**], in each case (A) or (B) plus [**] percent ([**]%)
thereof , until the earlier of (i) such time as all Regulatory Approvals in the
Ono Territory have been transferred to Karyopharm or its designee, Karyopharm
has obtained all necessary manufacturing approvals and Karyopharm has procured
or developed its own source of the Licensed Product supply for the Ono Territory
or (ii) [**] following the effective date of such termination;

(g)    if Karyopharm so requests, and to the extent permitted under Ono’s or any
of its Affiliates’ obligations to Third Parties at the time of termination, Ono
shall use Commercially Reasonable Efforts to transfer to Karyopharm any Third
Party agreements relating solely and exclusively to the Development, Manufacture
or Commercialization of the Licensed Product to which Ono or any of its
Affiliates is a party, subject to any required consents of such Third Party;

(h)    Ono shall promptly transfer and assign to Karyopharm all of [**] used in
Commercialization of the Licensed Product (but not any Ono house marks or any
trademark containing the word “Ono” owned by Ono);

(i)    Ono shall, upon Karyopharm’s written request, transfer to Karyopharm any
inventory of Licensed Compounds and Licensed Products owned or controlled by Ono
or its Affiliates as of the termination date at the (i) [**] for such Licensed
Products or (ii) [**] for such supply, as applicable;

 

- 66 -

Confidential



--------------------------------------------------------------------------------

(j)    Ono shall provide any other assistance reasonably requested by Karyopharm
for the purpose of allowing Karyopharm or its designee to proceed expeditiously
with the Development, Manufacture, use and Commercialization of Licensed
Compounds and Licensed Products in or for the Ono Territory for [**] from the
effective date of termination of this Agreement; and

(k)    Ono shall execute all documents and take all such further actions as may
be reasonably requested by Karyopharm in order to give effect to the foregoing
clauses.

13.5.3    Bankruptcy. All rights and licenses granted under or pursuant to this
Agreement by a Party to the other Party, including those set forth in
Section 7.1, are and shall otherwise be deemed to be, for purposes of
Section 365(n) of the U.S. Bankruptcy Code, licenses of right to “intellectual
property” as defined under Section 101 of the U.S. Bankruptcy Code. The Parties
agree that the Parties and their respective permitted Sublicensees or
sublicensees, as Sublicensees or sublicensees of such rights under this
Agreement, shall retain and may fully exercise all of their rights and elections
under the U.S. Bankruptcy Code and any foreign counterpart thereto.

13.6    Effect of Expiration or Termination; Survival. Any expiration or
termination of this Agreement shall be without prejudice to the rights of either
Party against the other accrued or accruing under this Agreement prior to
expiration or termination, including Articles 1, Article 8 (with respect to
milestone payments and royalty payments accruing prior to, but not yet paid, as
of the effective date of termination), 11, and 14 and Sections 4.5, 7.3.2, 7.4,
8.6, 8.7, 9.1, 9.2 (to the extent Confidential Information is included in a
proposed disclosure), 10.5, 12.6, 12.7, 13.1, 13.5, 12.4.3, 12.4.4, and 13.6
which shall survive any expiration or termination of this Agreement. Except as
otherwise set forth in this Article 13, upon termination or expiration of this
Agreement all rights and obligations of the Parties under this Agreement will
cease.

 

14. MISCELLANEOUS

14.1    Assignment / Change in Control. This Agreement may not be assigned or
otherwise transferred, nor may any right or obligation hereunder be assigned or
transferred, by either Party without the written consent of the other Party;
provided, however, that either Party may, without the other Party’s written
consent, assign this Agreement and its rights and obligations hereunder in whole
or in part to (a) an Affiliate; or (b) the relevant Person in the context of a
Change in Control. Each Party agrees that, notwithstanding any provisions of
this Agreement to the contrary, (A) no Patent Right, Know-How or other
intellectual property or other proprietary rights not Controlled by a Party
prior to a Change in Control with respect to such Party or by any of its
Affiliates who were its Affiliates prior to such Change in Control (such Party’s
“Pre-Existing Affiliates”), or which first becomes Controlled by such Party’s
Pre-Existing Affiliates following such Party’s Change in Control, will be deemed
Controlled by such Party or its Affiliates for purposes of this Agreement after
such Change in Control, other than any Patent Right that claims priority,
directly or indirectly, to any other Patent Right first Controlled by such Party
or its Pre-Existing Affiliates before such Change in Control and licensed to the
other Party hereunder as of such Change in Control, which will be deemed
Controlled by such Party or its Pre-Existing Affiliates thereafter no matter
when such Patent Right is filed or issued, and (B) to

 

- 67 -

Confidential



--------------------------------------------------------------------------------

the extent that certain Person, who starts to control Karyopharm as the result
of Change in Control, is developing or commercializing any [**] in the Field,
any Development and Commercialization of a Licensed Product in combination with
[**] by the Parties shall be conducted subject to appropriate firewall
procedures to segregate such activities (and the personnel conducting such
activities) from the activities performed by or on behalf of such Person with
respect to any [**] it is developing or commercializing, to ensure that [**] is
disclosed to employees of such Person, who are developing or commercializing
such Person’s [**]. Any purported assignment in violation of this Section 14.1
shall be void. For purposes of this Section 14.1, “Change in Control” means,
with respect to a Party (a) the acquisition of beneficial ownership, directly or
indirectly, by any Third Party of securities or other voting interest of such
Party representing a majority or more of the combined voting power of such
Party’s then outstanding securities or other voting interests, (b) any merger,
reorganization, consolidation or business combination involving such Party with
a Third Party that results in the holders of beneficial ownership (other than by
virtue of obtaining irrevocable proxies) of the voting securities or other
voting interests of such Party (or, if applicable, the ultimate parent of such
Party) immediately prior to such merger, reorganization, consolidation or
business combination ceasing to hold beneficial ownership of more than (50%) of
the combined voting power of the surviving entity immediately after such merger,
reorganization, consolidation or business combination, or (c) any sale, lease,
exchange, contribution or other transfer (in one transaction or a series of
related transactions) of all or substantially all of the assets of such Party to
which this Agreement relates to a Third Party, other than a sale or disposition
of such assets to an Affiliate of such Party.

14.2    Governing Law. This Agreement shall be construed and the respective
rights or obligations of the Parties determined in accordance with the
substantive Law of the State of New York, other than (a) its conflicts of laws
principles; (b) the United Nations Convention on Contracts for the International
Sale of Goods; (c) the 1974 Convention on the Limitation Period in the
International Sale of Goods (the “1974 Convention”); and (d) the Protocol
amending the 1974 Convention, done at Vienna April 11, 1980; provided, that with
respect to matters involving enforcement of intellectual property rights, the
Law of the applicable country shall apply.

14.3    Arbitration.

14.3.1    Subject to Section 14.3.4, any disputes, claims or controversies in
connection with this Agreement, including any questions regarding its formation,
existence, validity, enforceability, performance, interpretation, tort, breach
or termination hereof (“Disputes”), shall be resolved amicably by negotiation
between the Parties. Either Party may initiate such informal Dispute resolution
by sending written notice of the Dispute to the other Party, and then
appropriate representatives of the Parties shall meet for attempted resolution
by good faith negotiations in person or via video-conference without delay from
such notice. If such representatives are unable to resolve such Disputes within
[**] of such notice, either Party may refer the matter by written notice to the
Executive Officers for discussion and resolution. If such Executive Officers are
unable to resolve such Dispute within [**] of such written notice,
Section 14.3.2 shall apply.

 

- 68 -

Confidential



--------------------------------------------------------------------------------

14.3.2    All Disputes which remain unresolved under Section 14.3.1 shall be
finally resolved under the Rules of Arbitration of the International Chamber of
Commerce by three (3) arbitrators appointed in accordance with the said rules.
Each Party shall nominate one (1) arbitrator, and the two (2) arbitrators so
nominated shall nominate a third arbitrator, who shall act as the chairperson.
The place of the arbitration shall be Boston, Massachusetts if the arbitration
is demanded by Ono, and Osaka, Japan if the arbitration is demanded by
Karyopharm. The language of the arbitration shall be English. If the tribunal
orders production of documents, the tribunal shall take guidance from the IBA
Rules on the Taking of Evidence in International Arbitration as current on the
date of the commencement of the arbitration. The costs and expenses of
translation of relevant documents and translators relating to the arbitration
shall be deemed as the costs and expenses of the arbitration, and may be
allocated to any Party in the award by the tribunal. The tribunal may include in
its award an allocation to any Party of costs and expenses relating to the
arbitration, excluding lawyers’ fee, as the tribunal deems reasonable. Each
Party shall bear its own cost and expenses for its own lawyers. The award
rendered by the tribunal shall be final and binding upon the Parties and may be
entered in any court of appropriate jurisdiction. The Emergency Arbitrator
Provisions and the Expedited Procedure Provisions shall not apply.

14.3.3    The existence and content of the arbitral proceedings, any information
exchanged between Parties during the arbitral proceedings and any rulings or
award shall be kept confidential by the Parties and members of the tribunal
except (a) to the extent that disclosure may be required by a Party to fulfill a
legal duty, protect or pursue a legal right, or enforce or challenge an award in
bona fide legal proceedings before a court or other judicial authority, (b) with
the consent of both Parties, (c) where needed for the preparation or
presentation of a claim or defense in this arbitration, (d) where such
information is already in the public domain other than as a result of a breach
of this clause, or (e) by order of the tribunal upon application of a Party.

14.3.4    At any time, a Party may seek or obtain preliminary, interim or
conservatory measures from the arbitrators or from a court.

14.3.5    Unless otherwise agreed by the Parties, a dispute between the Parties
relating to the validity or enforceability of any Patent Right regarding this
Agreement shall not be subject to arbitration and shall be submitted to a court
or patent office of competent jurisdiction in the relevant country in which such
patent was issued or, if not issued, in which the underlying patent application
was filed. The Parties submit to the jurisdiction of such court or patent office
and irrevocably waive any assertion that the case should be heard in a different
venue or forum.

14.4    Entire Agreement; Amendments. This Agreement contains the entire
understanding of the Parties with respect to the subject matter hereof, and
supersedes all previous arrangements with respect to the subject matter hereof,
whether written or oral, including the Prior CDA. This Agreement (including the
Schedules hereto) may be amended, or any term hereof modified, only by a written
instrument duly-executed by authorized representatives of both Parties.

 

- 69 -

Confidential



--------------------------------------------------------------------------------

14.5    Severability. If any provision hereof should be held invalid, illegal or
unenforceable in any respect in any jurisdiction, the Parties shall substitute,
by mutual consent, valid, legal and enforceable provisions for such invalid,
illegal or unenforceable provisions, which valid, legal and enforceable
provisions in their economic effect are sufficiently similar to the invalid,
illegal or unenforceable provisions that it can be reasonably assumed that the
Parties would have entered into this Agreement with such valid, legal and
enforceable provisions. In case such valid, legal and enforceable provisions
cannot be agreed upon, the invalid, illegal or unenforceable of one or several
provisions of this Agreement shall not affect the validity of this Agreement as
a whole.

14.6    Headings. The captions to the Articles and Sections hereof are not a
part of this Agreement and shall not affect in any way the meaning or
interpretation of this Agreement, but are merely for convenience to assist in
locating and reading the several Articles and Sections hereof.

14.7    Waiver of Rule of Construction. Each Party has had the opportunity to
consult with counsel in connection with the review, drafting and negotiation of
this Agreement. Accordingly, the rule of construction that any ambiguity in this
Agreement shall be construed against the drafting Party shall not apply.

14.8    Interpretation. Except where the context expressly requires otherwise,
(a) the use of any gender herein shall be deemed to encompass references to any
other gender, and the use of the singular shall be deemed to include the plural
(and vice versa); (b) the words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation” and shall not be
interpreted to limit the provision to which it relates; (c) the word “will”
shall be construed to have the same meaning and effect as the word “shall”; (d)
any definition of or reference to any agreement, instrument or other document
herein shall be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein); (e) any reference herein to any Person shall be construed to
include the Person’s successors and assigns (subject to Section 14.1 with
respect to a Party); (f) the words “herein”, “hereof” and “hereunder”, and words
of similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof; (g) all references herein to
Articles, Sections, Exhibits or Schedules shall be construed to refer to
Articles, Sections, Exhibits or Schedules of this Agreement, and references to
this Agreement include all Exhibits and Schedules hereto; (h) the word “notice”
means notice in writing (whether or not specifically stated) and shall include
notices, consents, approvals and other written communications contemplated under
this Agreement; (i) provisions that require that a Party, the Parties or any
committee hereunder “agree,” “consent” or “approve” or the like shall require
that such agreement, consent or approval be specific and in writing, whether by
written agreement, letter, approved minutes or otherwise (but excluding e-mail
and instant messaging); (j) references to any specific Law, or article, section
or other division thereof, shall be deemed to include the then-current
amendments thereto or any replacement or successor Law; (k) the term “or” shall
be interpreted in the inclusive sense commonly associated with the term
“and/or”; (l) references to “$” or “dollars” shall mean U.S. Dollars; and
(m) references to “day” shall mean a calendar day unless “Business Day” is
specified.

 

- 70 -

Confidential



--------------------------------------------------------------------------------

14.9    No Implied Waivers; Rights Cumulative. Neither Party shall be deemed to
have waived any of its right, power, remedy or privilege under this Agreement,
or provided by statute or at law or in equity or otherwise unless the waiver is
made in writing, signed by a duly authorized representative of that Party. No
failure on the part of Karyopharm or Ono to exercise, and no delay in
exercising, any right, power, remedy or privilege under this Agreement, or
provided by statute or at law or in equity or otherwise, shall impair, prejudice
or constitute a waiver of any such right, power, remedy or privilege or be
construed as a waiver of any breach of this Agreement or as an acquiescence
therein, nor shall any single or partial exercise of any such right, power,
remedy or privilege preclude any other or further exercise thereof or the
exercise of any other right, power, remedy or privilege.

14.10    Notices. All notices which are required or permitted hereunder shall be
in writing and sufficient if delivered personally, sent by facsimile (and
promptly confirmed by personal delivery, registered or certified mail or
overnight courier), sent by internationally-recognized overnight courier or sent
by registered or certified mail, postage prepaid, return receipt requested,
addressed as follows:

 

If to Karyopharm, to:

  

Karyopharm Therapeutics Inc.

Attention: Chief Executive Officer

85 Wells Avenue, Suite 210

Newton, MA 02459

Facsimile No.: [**]

With a copy to:

  

Karyopharm Therapeutics Inc.

Attention: General Counsel

85 Wells Avenue, Suite 210

Newton, MA 02459

Facsimile No.: [**]

With a copy to:

  

WilmerHale LLP

60 State Street

Boston, MA 02109 USA

Attention: Steven D. Singer, Esq.

Facsimile No.: 1-(617) 526-5000

If to Ono, to:

  

Ono Pharmaceutical Co., Ltd.

8-2, Kyutaromachi 1-chome, Chuo-ku,

Osaka, 541-8564, Japan

Attention: [**]

Facsimile No.: [**]

With a copy to:

  

Ono Pharmaceutical Co., Ltd.

Attention: [**] Facsimile No.: [**]

 

- 71 -

Confidential



--------------------------------------------------------------------------------

or to such other address as the Party to whom notice is to be given may have
furnished to the other Party in writing in accordance herewith. Any such notice
shall be deemed to have been given: (a) when delivered if personally delivered
or sent by facsimile on a business day (or if delivered or sent on a
non-business day, then on the next business day); (b) on receipt if sent by
overnight courier; or (c) on receipt if sent by mail.

Notwithstanding any provision of this Section 14.10, it is understood and agreed
between the Parties that this Section 14.10 is not intended to govern the
day-to-day communications necessary between the Parties in performing their
duties, in due course, under the terms and conditions hereof.

14.11    Compliance with Law. Each Party and its Affiliates shall conduct, and
shall use Commercially Reasonable Efforts to cause its Related Parties,
contractors and consultants to conduct, all of its activities contemplated under
this Agreement in accordance with all applicable Laws of the country in which
such activities are conducted, as well as the US Foreign Corrupt Practices Act
and the UK Bribery Act 2010, and all export control and sanctions Law of the
United States. In addition, each Party shall not, shall ensure that its
Affiliates do not, and shall use Commercially Reasonable Efforts to cause its
Related Parties, contractors and consultants not to, take any action that would
cause the other Party to violate any applicable anti-corruption or sanctions
Laws.

14.12    Force Majeure. Neither Party shall be held liable to the other Party
nor be deemed to have defaulted under or breached this Agreement for failure or
delay in performing any obligation under this Agreement to the extent that such
failure or delay is caused by or results from causes beyond the reasonable
control of the affected Party, potentially including embargoes, war, acts of war
(whether war be declared or not), insurrections, riots, civil commotions,
strikes, lockouts or other labor disturbances, fire, floods, earthquake, tsunami
or other acts of God. The affected Party shall notify the other Party of such
force majeure circumstances as soon as reasonably practical, and shall promptly
undertake all reasonable efforts necessary to cure such force majeure
circumstances.

14.13    Independent Contractors. It is expressly agreed that Karyopharm and Ono
shall be independent contractors and that the relationship between Karyopharm
and Ono shall not constitute a partnership, joint venture or agency. Karyopharm
shall not have the authority to make any statements, representations or
commitments of any kind, or to take any action, which shall be binding on Ono,
without the prior written consent of Ono, and Ono shall not have the authority
to make any statements, representations or commitments of any kind, or to take
any action, which shall be binding on Karyopharm without the prior written
consent of Karyopharm.

14.14    Counterparts. This Agreement may be executed in two (2) or more
counterparts, including by facsimile or PDF signature pages, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

 

- 72 -

Confidential



--------------------------------------------------------------------------------

14.15    Binding Effect; No Third Party Beneficiaries. As of the Effective Date,
this Agreement shall be binding upon and inure to the benefit of the Parties and
their respective permitted successors and permitted assigns. Except as expressly
set forth in this Agreement, no Person other than the Parties and their
respective Affiliates and permitted successors and assignees hereunder shall be
deemed an intended beneficiary hereunder or have any right to enforce any
obligation of this Agreement.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

- 73 -

Confidential



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

 

ONO PHARMACEUTICAL CO., LTD.     KARYOPHARM THERAPEUTICS INC. BY:   /s/ Gyo
Sagara     BY:   /s/ Michael G. Kauffman

NAME:   Gyo Sagara     NAME:   Michael G. Kauffman TITLE:   President,
Representative Director and CEO     TITLE:   Chief Executive Officer

Signature page to License Agreement

 

Confidential



--------------------------------------------------------------------------------

SCHEDULE 1.43

KARYOPHARM THIRD PARTY AGREEMENTS

[**]

Research Agreement, made as of the 18th day of July, 2011, by and between The
Multiple Myeloma Research Foundation, Inc. and Karyopharm1

 

[**].

 

Confidential



--------------------------------------------------------------------------------

SCHEDULE 1.46

KPT-8602

 

Confidential



--------------------------------------------------------------------------------

1. PHYSICAL, CHEMICAL, AND PHARMACEUTICAL PROPERTIES AND FORMULATIONS

 

1.1. Physical Properties

White to off-white solid, Melting point: 225 °C

 

1.2. Chemical Properties

 

1.2.1. Chemical Name

(E)-3-(3-(3,5-bis(trifluoromethyl)phenyl)-1H-1,2,4-triazol-1-yl)-2-(pyrimidin-5-yl)acrylamide

 

1.2.2. Structural Formula

 

LOGO [g529132g93e07.jpg]

 

1.2.3. Molecular Formula

C17H10F6N6O

 

1.2.4. Molecular Weight

428.30 g/mol

 

1.3. Solubility

< [**] mg/mL in water; ³ [**] mg/mL in dimethylsulfoxide (DMSO); < [**] mg/mL in
methanol

 

1.4. Formulations

The clinical dosage form for KPT-8602 is an [**] for oral
administration. Initial supplies came in two strengths of active ingredient: 5
mg and 20 mg of the active pharmaceutical ingredient per tablet. Additional
supplies for the clinic included the addition of a 10 mg tablet based on the 5
mg formulation and are size proportional (2x) to the 5 mg tablet. All inactive
ingredients used in the tablets are either compendia or generally recognized as
safe. Tablets are film coated for ease in handling.

 

1.5. Storage Conditions

KPT-8602 tablets are packaged in [**] with an [**] and can be stored at room
temperature between 5 and 25oC. Instructions for the receipt, inspection,
storage, preparation, administration, and disposal of KPT-8602 tablets are
provided in the Pharmacy Manual at each clinical site.

 

Confidential



--------------------------------------------------------------------------------

SCHEDULE 1.74

SELINEXOR

 

Confidential



--------------------------------------------------------------------------------

2. PHYSICAL, CHEMICAL, AND PHARMACEUTICAL PROPERTIES AND FORMULATIONS

 

2.1. Drug Substance Description

 

Product Name:    Selinexor (International Nonproprietary Name [INN])   
Selinexor (United States Adopted Name [USAN]) Company Code:    KPT-330 Chemical
Name:   
(Z)-3-(3-(3,5-bis(trifluoromethyl)phenyl)-1H-1,2,4-triazol-1-yl)-N'-(pyrazin-2-yl)acrylohydrazide
Molecular Formula:    C17H11F6N7O Molecular Weight:    443.31 g/mol
Pharmacologic Class:    Apoptosis inducing agent (Wu, 2006)

Figure 1: Chemical Structure of Selinexor

 

LOGO [g529132g59h21.jpg]

 

2.2. Drug Product Formulation

The selinexor dosage forms used in clinical studies are capsules and tablets for
oral administration. Capsule strengths for selinexor were 1 mg, 5 mg and 20 mg;
tablet strengths are 10 mg and 25 mg (supplied in bottles), and 20 mg tablets
(supplied in blister packs).

Capsules of selinexor for oral administration are filled with a micronized
mixture containing about [**]% by weight of the active pharmaceutical ingredient
(API) (selinexor), and an approximately [**] mixture of [**] (the manufacturing
procedure involves [**] of the active pharmaceutical ingredient and [**]). The
capsules were used in early phase 1 studies but are no longer manufactured or
used.

Selinexor 10 and 25 mg tablets (tablet formulation #1) were manufactured via
[**] and contain approximately [**]% by weight of the API as well as, [**].
Additional inactive excipients include [**]. The tablets are coated with [**].
These tablet components/excipients are common to oral pharmaceuticals and/or
compendial. Tablet formulation #1 (1st generation tablets) has been evaluated in
a Phase 1b comparative bioavailability study KCP-330-003 and demonstrated
similar exposure to the capsules. Tablet strengths are distinguished by tablet
size and debossing (K10, K20 and K25 for 10 mg, 20 mg, and 25 mg tablets
respectively).

 

Confidential



--------------------------------------------------------------------------------

Selinexor 20 mg tablets (tablet formulation #2) were manufactured via [**] and
contain [**]% by weight of the API as well as [**] (lubricant). Additional
inactive excipients include [**] are blended with the [**], and [**]. The [**]
to provide product formulation. Tablet formulation #2 (2nd generation tablets)
has been evaluated in a Phase 1b comparative bioavailability study KCP-330-003
and demonstrated similar exposure to tablet formulation #1.

Twenty (20) milligram tablets (tablet formulation #2) are the preferred dosage
form for current and future clinical trials. The use of the 20 mg tablets in
CSTs began in December, 2014.

 

2.3. Storage and Handling

All selinexor formulations can be stored or shipped either at ambient
temperature or refrigerated. Selinexor tablets (20 mg) are to be stored at room
temperature (at or below 30°C) in clear blister strips that are composed of
either [**] with a [**] or [**] with a [**]. The blistered packaged product will
be placed in paperboard secondary packaging, to which labeling materials will be
fixed.

 

Confidential



--------------------------------------------------------------------------------

SCHEDULE 2.1

Relevant Clinical Studies

Selinexor

Multiple Myeloma

1.    BOSTON (Phase III trial, ongoing): Randomized, controlled, open-label
study of selinexor, bortezomib, and dexamethasone versus bortezomib and
dexamethasone in patients with relapsed or refractory Multiple Myeloma (rrmm).

2.    STORM (Phase IIb trial, ongoing): Open-label, single-arm study of
selinexor plus low dose dexamethasone in patients with multiple myeloma
previously treated with lenalidomide, pomalidomide, bortezomib, carfilzomib, and
daratumumab, and refractory to prior treatment with glucocorticoids, an
immunomodulatory agent, a proteasome inhibitor, and the anti-CD38 mAb
daratumumab.

3.    STOMP (Phase I/II trial, ongoing): Assessment of the efficacy and safety
of four separate combination therapies for the treatment of patients with rrmm:
selinexor + pomalidomide + dexamethasone, selinexor + bortezomib +
dexamethasone, selinexor + lenalidomide + dexamethasone, and selinexor +
daratumumab + dexamethasone.

Non-Hodgkin’s Lymphoma

4.    SADAL (Phase IIb trial, ongoing): Randomized study of selinexor (60 mg
versus 100 mg) in relapsed or refractory Diffuse Large B-Cell Lymphoma (DLBCL).
(in consultation with FDA, protocol amended to remove the 100 mg arm and
continue enrollment in only the 60 mg twice weekly arm).

Solid Tumors

5.    SEAL (Phase II/III trial, ongoing): Randomized study of selinexor vs.
placebo in patients with advanced, unresectable, dedifferentiated Liposarcoma.

KPT-8602

6.    Phase I/II trial (ongoing): Dose escalation clinical trial for KPT-8602 in
patients with to Pancreatic Cancer, Colorectal Cancer and Myelodysplastic
Syndrome.

 

Confidential



--------------------------------------------------------------------------------

SCHEDULE 2.2

Overview Plan

[**]

 

Confidential



--------------------------------------------------------------------------------

SCHEDULE 10.2.22

KARYOPHARM PATENT RIGHTS

 

Docket
No.

   

Country

   

Application
Status

   

Application
No.

   

Filing
Date

   

Publica-
tion No.

   

Public-
ation
Date

   

Patent
No.
Issue
Date

               

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. A total of 3 pages were omitted. [**]

 

2 

Current as of Sept 8, 2017

 

Confidential



--------------------------------------------------------------------------------

SCHEDULE 11.1

Agreed Indemnification Language to be incorporated

in the Clinical Supply Agreement (and the Commercial Supply Agreement, if any)

8.1    Supplier Indemnification. Subject to the provisions of Section 8.3 (of
the Clinical Supply Agreement), Supplier (i.e. Karyopharm) shall defend,
indemnify, and hold Purchaser, its Affiliates and Related Party and its and
their successors, assigns, and their respective directors, officers, agents, and
employees (collectively, the “Purchaser Indemnitees”) harmless with respect to
all liability, damage, judgments, losses and expenses (including reasonable
attorneys’ fees and court costs) whether for money or equitable relief,
(collectively, “Losses”) arising out of, relating to, or resulting from suits,
proceedings, claims, actions, demands, or threatened claims, actions or demands,
in each case brought by a Third Party (each, a “Claim”) to the extent Claim
arises out of or results from (a) bodily injury, risk of bodily injury, death,
property damage or product liability arising from Supplier’s failure to supply
Conforming Licensed Particle (i.e. the Licensed Product or any component or
intermediate thereof or a Related Substance, which satisfies the conditions set
forth in representation and warranty in Section 8.1 of the Clinical Supply
Agreement) at the time of Delivery to Purchaser, (b) the breach or default by
Supplier of any representation, warranty, covenant, or agreement of Supplier
contained in the Agreement (i.e. the Clinical Supply Agreement) or (c) the
negligence, fraud, fraudulent misrepresentation or willful misconduct of
Supplier in the course of the performance of its obligations hereunder, except,
in each case, to the extent any such Losses result from the negligence or
willful misconduct of a Purchaser Indemnitee or from the breach or default by
Purchaser of any representation, warranty, or covenant of Purchaser contained in
this Agreement (i.e. the Clinical Supply Agreement). It is confirmed that
Supplier will give Purchaser its representation and warranty as follows: at the
time of Delivery, each Licensed Particle (i.e. the Licensed Product or any
component or intermediate thereof or a Related Substance) supplied under this
Agreement (i.e. the Clinical Supply Agreement) (a) will have been manufactured
in accordance with the Specifications, the Law as applicable to Supplier with
respect to such Licensed Particle, the Agreement (i.e. the Clinical Supply
Agreement), any applicable Statement of Work and the Quality Agreement; (b) will
have been manufactured in accordance with cGMP if the Statement of Work pursuant
to which such Licensed Particle is supplied expressly specifies that such
Licensed Particle is to be manufactured in accordance with cGMP; (c) will have a
shelf life equal to or exceeding the Minimum Shelf Life (it being confirmed
that, in case that Licensed Particle becomes out of the Specifications in course
of the post release stability study therefor, such Licensed Particle shall be
deemed to fail to have a Minimum Shelf Life); (d) will comply with all
applicable Laws, and will not be adulterated or misbranded, (e) will not be an
article that may not be introduced into interstate commerce under the provisions
of §§404 or 505 of the United States Food, Drug, and Cosmetic Act (“FD&C Act”)
(“Conforming Licensed Particle”) and (f) upon receipt by Supplier of full
payment for a Delivery of a Licensed Particle, such Licensed Particle shall be
free of all Third Party liens and security interests.

8.2    Purchaser Indemnification. Subject to the provisions of Section 8.3 (of
the Clinical Supply Agreement), Purchaser shall defend, indemnify and hold
Supplier, its Affiliates and Related Party, and its and their successors,
assigns, and their respective directors, officers, agents,

 

Confidential



--------------------------------------------------------------------------------

and employees (collectively, the “Supplier Indemnitees”), harmless with respect
to all Losses arising out of, relating to, or resulting from Claims against a
Supplier Indemnitee to the extent Claims arises out of or resulting from (a) the
breach or default by Purchaser of any representation, warranty, covenant or
agreement of Purchaser contained in this Agreement (i.e. the Clinical Supply
Agreement); (b) the negligence or willful misconduct of Purchaser or its
Representatives in the course of the performance of Purchaser’s obligations
hereunder; (c) the negligence of Purchaser or its Representatives in connection
with the storage, handling, or use of any Licensed Particle after delivery
pursuant to Section 2.5 (of the Clinical Supply Agreement); or (d) manufacture,
clinical development, use, sale, import, distribution, or other exploitation of
any Licensed Particle, including Claims for bodily injury, risk of bodily
injury, death or property damage and product liability resulting from, arising
out of or relating to any clinical trials, or other products liability claims,
except, in each case, to the extent any such Losses result from the negligence
or willful misconduct of a Supplier Indemnitee or from the breach or default by
Supplier of any representation, warranty, or covenant of Supplier contained in
this Agreement (i.e. the Clinical Supply Agreement).

8.3    Limitations on Indemnification. The obligations to indemnify, defend, and
hold harmless set forth in this ARTICLE VIII (of the Clinical Supply Agreement)
shall be contingent upon the Party seeking indemnification (the “Indemnitee”):
(a) notifying the indemnifying Party of a claim, demand or suit in timely
manner; provided, however, that Indemnitee’s failure or delay in providing such
notice shall not relieve the indemnifying Party of its indemnification
obligation except to the extent the indemnifying Party is prejudiced thereby;
(b) allowing the indemnifying Party or its insurers the right to assume
direction and control of the defense of any claim, demand or suit; (c) using its
best efforts to cooperate with the indemnifying Party or its insurers, at the
indemnifying Party’s expense, in the defense of such claim, demand or suit; and
(d) not settling or compromising any claim, demand or suit without prior written
authorization of the indemnifying Party (not to be unreasonably withheld). The
indemnifying Party will act reasonably and in good faith with respect to all
matters relating to such claim, demand or suit and will not settle or otherwise
resolve such claim, demand or suit without the Indemnitee’s prior written
consent, which will not be unreasonably withheld, conditioned or delayed;
provided that such consent will not be required with respect to any settlement
involving only the payment of monetary awards for which the indemnifying Party
will be fully-responsible. The Indemnitee shall have the right, at the
Indemnitee’s expense, to employ one separate counsel and to participate in the
defense of such claim, demand or suit; provided that the indemnifying Party
shall bear the reasonable fees, costs and expenses of one such separate counsel
and participation if the Indemnitee shall have reasonably determined, after
consultation with counsel, that an actual or potential conflict of interest
makes representation by the same counsel or the counsel selected by the
indemnifying Party inappropriate.

8.4    LIMITATION OF LIABILITY; RIGHT TO OFFSET.

(a)    Consequential Damages Limitation. In no event will any Party be liable to
the other Party for any indirect, special, incidental, exemplary or
consequential damages of any kind arising out of or in connection with this
Agreement (i.e. the Clinical Supply Agreement), however caused and on any theory
of liability (whether in contract, tort (including negligence), strict liability
or otherwise), even if such Party was advised or otherwise aware of the
likelihood of such damages. The foregoing limitations will not apply with
respect to (a) the Party’s indemnification obligations under this Agreement
(i.e. the Clinical Supply Agreement), (b) breach by a Party of ARTICLE X
(Confidential Information) (of the Clinical Supply Agreement) or (c) intentional
misconduct of a Party.

 

Confidential



--------------------------------------------------------------------------------

(b)    Offset. Following the determination of Losses subject to indemnification
under Section 8.1 (of the Clinical Supply Agreement) by Supplier or Section 8.2
(of the Clinical Supply Agreement) by Purchaser by a court of competent
jurisdiction, the Indemnitee shall have a right to offset such Losses against
any current or future payment due to the indemnifying Party hereunder or under
the License Agreement. In addition, either Party shall have a right to offset
any damages owed to it of any kind arising out of or in connection with this
Agreement (i.e. the Clinical Supply Agreement), however caused and on any theory
of liability (whether in contract, tort (including negligence), strict liability
or otherwise, against any current or future payment to the other Party hereunder
or under the License Agreement.

 

Confidential